 



Execution Copy
Exhibit 10.3
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
SHARE PURCHASE AGREEMENT
among
ALNYLAM EUROPE AG,
ALNYLAM PHARMACEUTICALS, INC.
and
ROCHE BETEILIGUNGS GMBH

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



A. Prot. 512/2007
NOTARIAL DEED
SHARE PURCHASE AGREEMENT
Negotiated in Basel/Switzerland on 8 July, 2007
Before me, the undersigned Notary Public
Etienne Petitpierre
with official address Gerbergasse 1, CH-Basel appeared today:

1.   Mrs Flavia Canali, with business address at Grenzacherstrasse 124, CH —
4070 Basel, identified by identity card,

and

2.   Mr. Erik Norström, with business address at Grenzacherstrasse 124, CH —
4070 Basel, identified by passport

both not acting in their own name but waiving any personal liability with joint
signature on behalf of:
ROCHE BETEILIGUNGS GMBH, a German limited liability company (GmbH), with
registered office in Grenzach-Wyhlen, Germany, registered in the Commercial
Register of the lower court (Amtsgericht) in Freiburg i. Br. under docket
No. HRB 700968

    by means of a power of attorney dated 5 July 2007, the original of which was
presented at the notarization and a certified copy of which will be attached to
this deed.   3.   Mr. Florian Anselm, with business address at Maximilianstrasse
31, 80539 Munich, identified by identity card, not acting in his own name but
waiving any personal liability on behalf of:

Alnylam Europe AG, a German stock corporation with registered office in
Kulmbach, Germany, registered in the Commercial Register of the lower court in
Bayreuth under docket No. HRB 3302

    by means of a power of attorney dated 6 July 2007, the original of which was
presented at the notarisation and a certified copy of which will be attached to
this deed.

and

4.   Mr. Rainer Kreifels, with business address at Maximilianstrasse 31, 80539
Munich, identified by passport, not acting in his own name but waiving any
personal liability on behalf of:

Alnylam Pharmaceuticals, Inc., a Delaware corporation, with a principal place of
business at 300 Third Street, Cambridge, MA 02142, USA.

    by means of a power of attorney dated 7 July, the original of which was
presented at the notarisation and a certified copy of which will be attached to
this deed.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-i- 



--------------------------------------------------------------------------------



 



The persons appearing requested this Deed to be recorded in the English
language. The acting Notary Public who is in sufficient command of the English
language ascertained that the persons appearing are in command of the English
language too. After having been instructed by the acting Notary Public the
persons appearing waived the right to obtain the assistance of a sworn
interpreter and to obtain a certified translation of this Deed.
The acting notary advised the person appearing that a notary who or whose
partners in the law firm have formerly acted as legal advisors to one of the
parties involved in the matter to be notarised would not be entitled to take
office as a notary in the matter at hand pursuant to § 233 Sect. 1 (4) of the
Introductory Act of the Canton Basel-City relating to the Swiss Civil Code which
provision corresponds with the so-called “Vorbefassungsverbot” under the German
Act of Notarisation (§3 Sect. 1(7)). The acting notary states that he himself
and his firm have not been involved in the matter at hand in the meaning of said
provisions.
The persons appearing requested the recording of the following:

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE I COMPLETION OF SPIN-OFF; PURCHASE AND SALE OF THE SHARES
    1  
 
       
1.1. Completion of the Spin-off
    1  
1.2. Sale and Purchase of the Shares from the Stockholder
    1  
1.3. Transfer of the Shares
    1  
1.4. Transfer of Ancillary Rights
    1  
1.5. Further Assurances
    1  
1.6. Purchase Price and Closing Confirmation
    2  
1.7. Escrow Account
    2  
1.8. Releases from the Escrow Account
    2  
1.9. Final release
    2  
1.10. The Closing
    3  
 
       
ARTICLE II REPRESENTATIONS OF THE STOCKHOLDER REGARDING THE SHARES
    3  
 
       
2.1. Title
    3  
2.2. Authority
    3  
2.3. Regulatory Approvals
    3  
2.4. Brokers
    3  
 
       
ARTICLE III REPRESENTATIONS OF THE STOCKHOLDER AND ALNYLAM EUROPE REGARDING THE
COMPANY AND ALNYLAM EUROPE
    4  
 
       
3.1. Organization, Qualification and Corporate Power
    4  
3.2. Capitalization
    5  
3.3. Authorization of Transaction
    5  
3.4. Noncontravention
    5  
3.5. Alnylam Europe Subsidiaries
    6  
3.6. Financial Statements
    6  
3.7. Absence of Certain Changes
    6  
3.8. Undisclosed Liabilities
    6  
3.9. Brokers’ Fees
    6  
3.10. Tangible Personal Property
    6  
3.11. Owned Real Property
    6  
3.12. Real Property Leases
    7  
3.13. Books and Records
    7  
3.14. Contracts
    7  
3.15. Powers of Attorney
    9  
3.16. Insurance
    9  
3.17. Litigation
    9  
3.18. Employees
    9  

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-iii- 



--------------------------------------------------------------------------------



 



          Section   Page
3.19. Employee Benefits.
    10  
3.20. Environmental Matters
    11  
3.21. Legal Compliance
    12  
3.22. Commercial Relationships
    12  
3.23. Permits
    12  
3.24. Certain Business Relationships With Affiliates
    12  
 
       
ARTICLE IV REPRESENTATIONS OF THE BUYER
    12  
 
       
4.1. Organization, Qualification and Corporate Power
    12  
4.2. Authorization of Transaction
    13  
4.3. Noncontravention
    13  
4.4. Brokers’ Fees
    13  
4.5. Investment Representation
    13  
 
       
ARTICLE V COVENANTS
    13  
 
       
5.1. Closing Efforts
    13  
5.2. Governmental and Third-Party Notices and Consents
    13  
5.3. Operation of Business
    14  
5.4. Access to Information
    15  
5.5. Transfer of Business
    16  
 
       
ARTICLE VI CONDITIONS TO OBLIGATIONS OF THE BUYER
    17  
 
       
6.1. Expiration of ARC Waiting Period
    17  
6.2. Consent of Lenders, Lessors and Other Third Parties
    17  
6.3. Continued Truth of Representations and Warranties
    17  
6.4. Compliance with Covenants and Obligations
    17  
6.5. Adverse Proceedings
    17  
6.6. Resignations
    17  
6.7. Transfer of RNAi Business
    18  
6.8. Certificates and Documents
    18  
6.9. Equity Purchase Agreement
    18  
6.10. License and Collaboration Agreement
    18  
6.11. Transition Services Agreement
    18  
 
       
ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE STOCKHOLDER
    18  
 
       
7.1. Expiration of ARC Waiting Period
    18  
7.2. Effectiveness of Registrations, Filings and Notices
    19  
7.3. Continued Truth of Representations and Warranties of the Buyer
    19  
7.4. Compliance with Covenants and Obligations
    19  
7.5. Adverse Proceedings
    19  
7.6. Buyer Certificate
    19  
7.7. Equity Purchase Agreement
    19  
7.8. License and Collaboration Agreement
    19  

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-iv- 



--------------------------------------------------------------------------------



 



          Section   Page
7.9. Transition Services Agreement
    19  
 
       
ARTICLE VIII INDEMNIFICATION
    19  
 
       
8.1. Indemnification by the Stockholder
    19  
8.2. Indemnification by the Buyer
    20  
8.3. Indemnification Claims
    20  
8.4. Survival of Representations and Warranties
    21  
8.5. Limitations
    22  
 
       
ARTICLE IX Tax Matters
    23  
 
       
ARTICLE X Post-Closing Agreements
    25  
 
       
10.1. No Solicitation or Hiring of Former Employees
    25  
10.2. Company Employee Retention
    25  
10.3. Maintenance of Kulmbach Operations
    25  
10.4. Indemnification
    26  
 
       
ARTICLE XI Termination of Agreement
    26  
 
       
11.1. Termination by Lapse of Time
    26  
11.2. Termination by Agreement of the Parties
    26  
11.3. Termination by Reason of Breach.
    27  
11.4. Effect of Termination
    27  
 
       
ARTICLE XII DEFINITIONS
    27  
 
       
ARTICLE XIII MISCELLANEOUS
    34  
 
       
13.1. Press Releases and Announcements
    34  
13.2. Notices
    34  
13.3. Entire Agreement; Amendments; Attachments
    35  
13.4. Severability
    35  
13.5. No Third Party Beneficiaries
    35  
13.6. Governing Law, Arbitration
    35  
13.7. Section Headings
    36  
13.8. German Terms
    36  
13.9. Costs
    36  

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-v- 



--------------------------------------------------------------------------------



 



Exhibits

         
     A
  -   Closing Confirmation
     B
  -   Escrow Agreement
     C
  -   Transition Services Agreement
 
        Schedules
 
      Disclosure Schedule
6.2
  -   Third Party Notices and Consents
10.2
  -   Retention Plan
A
  -   Excluded Assets and Liabilities
B
  -   Fixed Assets
C
  -   [RESERVED]
D
  -   RNAi Contracts
E
  -   [RESERVED]
F
  -   Transferring Individuals

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-vi- 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     Agreement (the “Agreement”) entered into as of July 8, 2007 by and among
ROCHE BETEILIGUNGS GMBH, a German limited liability company (GmbH), with
registered office in Grenzach-Wyhlen, Germany, registered in the Commercial
Register of the lower court (Amtsgericht) in Freiburg i. Br. under docket
No. HRB 700968 (the “Buyer”), Alnylam Europe AG, a German stock corporation
(“Alnylam Europe”) with registered office in Kulmbach, Germany, registered in
the Commercial Register of the lower court in Bayreuth under docket No. HRB
3302, and Alnylam Pharmaceuticals, Inc., a Delaware corporation, with a
principal place of business at 300 Third Street, Cambridge, MA 02142, USA (the
“Stockholder”), which owns all of the shares in Alnylam Europe.
Preliminary Statement
     1. Prior to the Closing, the Stockholder shall cause the Company to be
created and the Spin-off to occur.
     2. Prior to the Closing, the Company shall be a wholly-owned direct
subsidiary of the Stockholder.
     3. Subject to the terms and conditions of this Agreement, the Buyer desires
to purchase, and the Stockholder desires to sell, the Shares for the
consideration set forth below.
          NOW, THEREFORE, the Parties agree as follows:
I COMPLETION OF SPIN-OFF; PURCHASE AND SALE OF THE SHARES
          1.1. Completion of the Spin-off. Promptly after the date of this
Agreement, and prior to the Closing Date, the Stockholder and Alnylam Europe
shall cause the Company to be created and the Spin-off to be completed by
registration in the Commercial Register of Alnylam Europe.
          1.2. Sale and Purchase of the Shares from the Stockholder. Herewith
the Stockholder sells (verkaufen) to the Buyer and the Buyer purchases (kaufen)
from the Stockholder the Shares.
          1.3. Transfer of the Shares. Conditioned upon (aufschiebende
Bedingung) the execution and delivery of the Closing Confirmation to the Buyer
in accordance with Section 1.6, the Stockholder herewith transfers (übertragen)
and assigns (abtreten) to the Buyer, and the Buyer hereby acquires and accepts
from the Stockholder, the Shares.
          1.4. Transfer of Ancillary Rights. The sale and transfer of the Shares
shall include all ancillary rights appertaining thereto (Nebenrechte), including
the rights to the profits of the Company since the Closing Date.
          1.5. Further Assurances. At any time and from time to time after the
Closing, at the Buyer’s request and without further consideration, the
Stockholder shall promptly execute and deliver such instruments of sale,
transfer, conveyance, assignment and confirmation, and

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



take all such other action as the Buyer may reasonably request, to transfer,
convey and assign to the Buyer, and to confirm the Buyer’s title to, the Shares.
1.6. Purchase Price and Closing Confirmation. The Purchase Price to be paid by
the Buyer to the Stockholder for the Shares shall be USD 15,000,000. Such
payment shall be made:
          (a) in the amount of USD [**] (the “Initial Cash Payment Amount”) to
the Stockholder at the Closing Date by wire transfer of immediately available
funds to an account designated by the Stockholder; and
          (b) in the amount of USD [**] (the “Escrow Amount”) to the Escrow
Agent.
Concurrently (Zug-um-Zug) against payment of the Purchase Price, the Stockholder
shall execute and deliver the Closing Confirmation to the Buyer.
          1.7. Escrow Account. Prior to the Closing, the Stockholder and the
Buyer shall open an Escrow Account with the Escrow Agent to receive payment by
the Buyer of the Escrow Amount. The Escrow Amount shall serve as collateral for
the Buyer with respect to any claims of the Buyer against the Stockholder
arising out of or in connection with this Agreement. The Buyer and the
Stockholder shall be equally responsible for any fee charged by the Escrow Agent
or otherwise arising in connection with the Escrow Account. Unless provided
otherwise in this Agreement, the Escrow Account shall be subject to the terms
and conditions set forth in the Escrow Agreement.
          1.8. Releases from the Escrow Account. The Escrow Agent shall be
instructed to release any funds from the Escrow Account only:
          (a) in accordance with corresponding (übereinstimmenden) or joint
written instructions from the Stockholder and the Buyer;
          (b) to the Buyer in such amounts in which claims of the Buyer against
the Stockholder under or in connection with Article VIII or Article IX of this
Agreement have been adjudicated by final court judgment (rechtskräftiges
gerichtliches Urteil) or arbitral award (Schiedsspruch), in each case only upon
presentation by the Buyer of an original (Ausfertigung) of the respective
judgment or award; or
          (c) pursuant to Section 1.9.
          1.9. Final release. Within [**] months after the Closing, the Escrow
Agent shall release to the Stockholder the funds then remaining in the Escrow
Account, including any interest accrued thereon, after deduction of the amount
of any outstanding payment claim that the Buyer has asserted against the
Stockholder under Article VIII or Article IX of this Agreement by way of a duly
delivered Claim Notice prior to the expiration of the survival period of the
Representation and Warranties according to Section 8.4. The funds remaining in
the Escrow Account after such release shall be released by the Escrow Agent to
(a) the Buyer in the amount

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-2-



--------------------------------------------------------------------------------



 



of any claim set forth in a Claim Notice that has been adjudicated by final
court judgment or arbitral award, upon presentation by the Buyer of an original
of the respective judgment or award and (b) the remainder, if any, to the
Stockholder upon resolution of all claims under clause (a).
          1.10. The Closing. The Closing shall take place at the offices of
MLawGroup, Maximilianstr. 31, 80539 Munich, Germany commencing at 9:00 a.m.,
German time, on the Closing Date.
II REPRESENTATIONS OF THE STOCKHOLDER REGARDING THE SHARES
     The Stockholder, by way of an independent guarantee
(verschuldensunabhängig) within the meaning of Section 311 German Civil Code
(BGB), represents and warrants to the Buyer that the statements contained in
this Article II are true and correct as of the date of this Agreement (if not
expressly noted otherwise). The scope and content of Stockholder’s
representations contained in this Article II, as well as Stockholder’s liability
arising thereunder shall be exclusively defined by the provisions of this
Agreement, which shall be an integral part of the representations of the
Stockholder, and no representation of the Stockholder shall be construed as a
seller’s guarantee (Garantie für die Beschaffenheit der Sache) within the
meaning of Sections 443 and 444 of the German Civil Code.
          2.1. Title. Upon the formation of the Company until the Closing, the
Stockholder will be the sole and direct owner of the Shares and will have good
and marketable title to the Shares, free and clear of any and all covenants,
conditions, restrictions, voting trust arrangements, liens, charges,
encumbrances, options and adverse claims or rights (in particular of third
parties) whatsoever.
          2.2. Authority. The Stockholder has the full right, power and
authority to enter into this Agreement and to transfer, convey and sell the
Shares to the Buyer and, upon the Closing, the Buyer will acquire from the
Stockholder good and marketable title to the Shares, free and clear of all
covenants, conditions, restrictions, voting trust arrangements, liens, charges,
encumbrances, options and adverse claims or rights (in particular of third
parties) whatsoever. This Agreement has been duly and validly executed and
delivered by the Stockholder and constitutes a valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms.
          2.3. Regulatory Approvals. The Stockholder is not a party to, subject
to or bound by any agreement or any judgment, order, writ, prohibition,
injunction or decree of any court or other governmental body which would prevent
the execution or delivery of this Agreement by the Stockholder or the transfer,
conveyance and sale of the Shares pursuant to the terms hereof.
          2.4. Brokers. The Stockholder has no liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-3-



--------------------------------------------------------------------------------



 



III REPRESENTATIONS OF THE STOCKHOLDER AND ALNYLAM EUROPE REGARDING THE COMPANY
AND ALNYLAM EUROPE
     The Stockholder and Alnylam Europe, jointly and severally, by way of an
independent guarantee (verschuldensunabhängig) within the meaning of Section 311
German Civil Code (BGB), represent and warrant to the Buyer that, except as set
forth in the Disclosure Schedule, the statements contained in this Article III
are true and correct as of the date of this Agreement (if not expressly noted
otherwise). The scope and content of each of Stockholder’s and Alnylam Europe’s
representations contained in this Article III, as well Stockholder’s liability
arising thereunder shall be exclusively defined by the provisions of this
Agreement, which shall be an integral part of the representations of each of
Stockholder and Alnylam Europe, and no representation of each of Stockholder and
Alnylam Europe shall be construed as a seller’s guarantee (Garantie für die
Beschaffenheit der Sache) within the meaning of Sections 443 and 444 of the
German Civil Code. The Disclosure Schedule shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Article III. The disclosures in any section or subsection of
the Disclosure Schedule shall qualify other sections and subsections in this
Article III to the extent it is clear from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections. For purposes of
this Article III, the phrase “to the knowledge of Alnylam Europe” or any phrase
of similar import shall be deemed to refer to the actual knowledge (positive
Kenntnis) or gross negligent lack of knowledge (grobfahrlässige Unkenntnis) of
one of the following individuals: [**].
          3.1. Organization, Qualification and Corporate Power.
          (a) Alnylam Europe is a German stock corporation (Aktiengesellschaft)
validly existing under the laws of Germany and registered in the Commercial
Register of the lower court in Bayreuth under docket No. HRB 3302. Alnylam
Europe has all requisite corporate power and authority to carry on the business
in which it is engaged and to own and use the properties owned and used by it.
Alnylam Europe has furnished to the Buyer complete and accurate copies of its
most recent certified commercial register excerpt (Handelsregisterauszug) and
its currently applicable Articles of Association (Satzung). Alnylam Europe is
not in default under or in violation of any provision of its Satzung.
          (b) Prior to the Closing, the Company will be formed as a German
limited liability company (GmbH) validly existing under the laws of Germany and
registered in the Commercial Register of the lower court in Bayreuth. As of the
Closing Date, the Company will have all requisite corporate power and authority
to carry on the business in which it is engaged and to own and use the
properties owned and used by it. As of the Closing Date, Alnylam Europe will
have furnished to the Buyer complete and accurate copies of the Company’s most
recent certified commercial register excerpt (Handelsregisterauszug) and its
currently applicable Articles of Association (Satzung). As of the Closing Date,
the Company will not be in default under or in violation of any provision of its
Satzung.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-4-



--------------------------------------------------------------------------------



 



          3.2. Capitalization.
          (a) As of the Closing Date the registered share capital (Stammkapital)
of the Company will amount to EUR 25,000 plus the amount of the Company capital
increase connected with the Spin-off in the amount of EUR 43,600 and will be
divided into three shares in the nominal amount of each EUR 250, EUR 24,750 and
EUR 43,600. Prior to Closing, the Stockholder will be the sole and direct owner
of the Shares.
          (b) Prior to the Closing, the Company will have no Stock Plans, Stock
Options or Warrants.
          (c) Prior to the Closing, the Shares will be validly issued, fully
paid, not repaid and neither distributions of profits nor repayments to
shareholders in violation of Section 30 of the German Limited Liability
Companies Act (GmbHG) will have occurred and will not be subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Limited Liability Companies Act or the Company’s Satzung.
          (d) As of the Closing Date, the Company will have sufficient cash on
hand to (i) satisfy its liabilities (for the avoidance of doubt, in the amount
of the liabilities as of the Closing Date) under each of the line items set
forth on the pro forma balance sheet included in Section 3.2(d) of the
Disclosure Schedule and to (ii) [**].
          (e) As of the Closing Date, the Company will own no fixed and current
assets, will not be party to contracts, will not be party to employment
relations and will have no liabilities and obligations other than (i) the fixed
and current assets, contracts, employment relations, liabilities and obligations
transferred to the Company in connection with the Spin-off and (ii) the cash
transferred to the Company in connection with the formation of the Company.
          3.3. Authorization of Transaction. Alnylam Europe has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by Alnylam Europe of this
Agreement and the consummation by Alnylam Europe of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Alnylam Europe. This Agreement has been duly and
validly executed and delivered by Alnylam Europe and constitutes a valid and
binding obligation of Alnylam Europe, enforceable against it in accordance with
its terms.
          3.4. Noncontravention. Subject to compliance with the applicable
requirements of the ARC, neither the execution and delivery by Alnylam Europe of
this Agreement nor the consummation by Alnylam Europe of the Spin-off or the
other transactions contemplated hereby, will (a) conflict with or violate any
provision of the Satzung of Alnylam Europe or the Company, (b) require on the
part of Alnylam Europe or the Company any notice to or filing with, or any
permit, authorization, consent or approval of any Governmental Entity,
(c) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party the right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which Alnylam Europe is a party or by which Alnylam Europe is bound or to which
any of its assets are subject, (d) result in the imposition of any Security
Interest upon any

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-5-



--------------------------------------------------------------------------------



 



asset of Alnylam Europe or (e) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Alnylam Europe or any of its
properties or assets.
          3.5. Alnylam Europe Subsidiaries. Alnylam Europe has no Subsidiary.
          3.6. Financial Statements. Alnylam Europe has provided to the Buyer
the Financial Statements. The Financial Statements have been prepared in
accordance with German Accounting Principles applied on a consistent basis
throughout the periods covered thereby, fairly present, in all respects, the
financial condition, results of operations and cash flows of Alnylam Europe as
of the respective dates thereof and for the periods referred to therein and are
consistent with the books and records of Alnylam Europe; provided, however, that
the Financial Statements are subject to normal recurring year-end adjustments
(which will not, individually or in the aggregate, exceed EUR 10,000) and do not
include footnotes.
          3.7. Absence of Certain Changes. Since the Most Recent Balance Sheet
Date, (a) there has occurred no event or development which, individually or in
the aggregate, has had, or would reasonably be expected to have an Alnylam
Europe Material Adverse Effect, and (b) Alnylam Europe has not taken any of the
actions set forth in paragraphs (a) through (m) of Section 5.3.
          3.8. Undisclosed Liabilities. Alnylam Europe does not have any
liability (whether accrued, absolute, contingent, liquidated or unliquidated or
otherwise) that in the aggregate exceeds EUR 25,000, except for (a) liabilities
shown on the Most Recent Balance Sheet, (b) liabilities which have arisen since
the Most Recent Balance Sheet Date in the Ordinary Course of Business,
(c) contractual liabilities under the contracts listed in the RNAi Contracts
Schedule and (d) other liabilities incurred in the Ordinary Course of Business
which are not required by German Accounting Principles to be reflected on a
balance sheet and that do not in the aggregate exceed EUR 25,000.
          3.9. Brokers’ Fees. Alnylam Europe does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
          3.10. Tangible Personal Property. Alnylam Europe has good title to all
of the tangible personal property reflected on the Most Recent Balance Sheet or
acquired since the date of the Most Recent Balance Sheet (other than property
sold, consumed or otherwise disposed of in the Ordinary Course of Business) and
has a valid leasehold interest in or a valid license or right to use all leased
personal property used in Alnylam Europe’s business, in each case free and clear
of all Security Interests, except for (a) Security Interests listed in
Section 3.10 of the Disclosure Schedule, (b) liens for Taxes not yet due and
payable, (c) in the case of leases, Security Interests created by the applicable
lease documentation, (d) Security Interests mandatorily imposed under German
law, and (e) Security Interests arising in the Ordinary Course of Business. Such
items of tangible personal property, taken as a whole, are in good operating
condition and repair (subject to normal wear and tear) and are suitable in all
respects for the purposes for which they presently are used.
          3.11. Owned Real Property. Alnylam Europe does not own any real
property.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-6-



--------------------------------------------------------------------------------



 



          3.12. Real Property Leases. Section 3.12 of the Disclosure Schedule
lists all Leases to which Alnylam Europe is a party and lists the term of such
Lease, any extension and expansion options, and the annual rent payable
thereunder. Alnylam Europe has delivered to the Buyer complete and accurate
copies of Alnylam Europe’s Leases. With respect to each such Lease:
          (a) such Lease is a valid and binding obligation of Alnylam Europe,
and to the knowledge of Alnylam Europe, of each other party thereto;
          (b) neither Alnylam Europe nor, to the knowledge of Alnylam Europe,
any other party to such Lease, is in breach or violation of, or default under,
any such Lease, and no event has occurred, is pending or, to the knowledge of
Alnylam Europe, is threatened, which, after the giving of notice, with lapse of
time, or otherwise, would constitute a breach or default by Alnylam Europe or,
to the knowledge of Alnylam Europe, any other party under such Lease;
          (c) there are no disputes, oral agreements or forbearance programs in
effect as to such Lease;
          (d) Alnylam Europe has not assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest in the leasehold or subleasehold to
such Lease; and
          (e) Alnylam Europe is not aware of any Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
Lease which would reasonably be expected to impair the current uses or the
occupancy by Alnylam Europe of the property subject thereto.
          3.13. Books and Records. The books of account and other financial
records of Alnylam Europe accurately reflect in all respects the financial
transactions of Alnylam Europe and have been maintained in accordance with
German Accounting Principles. Section 3.13 of the Disclosure Schedule contains a
list of all bank accounts and safe deposit boxes of Alnylam Europe and the names
of persons having signature authority with respect thereto or access thereto.
          3.14. Contracts.
          (a) Section 3.14 of the Disclosure Schedule lists all of the following
kinds of agreements (written or oral) to which Alnylam Europe is a party as of
the date of this Agreement and under which Alnylam Europe has any remaining
right or obligation:
                    (i) any agreement (or group of related agreements) for the
lease of personal property from or to third parties providing for lease payments
in excess of EUR 50,000 per annum;
                    (ii) any agreement (or group of related agreements) for the
purchase or sale of products or for the furnishing or receipt of services
(A) which involves more

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-7-



--------------------------------------------------------------------------------



 



than the sum of EUR 50,000, or (C) in which Alnylam Europe has granted
manufacturing rights, “most favored nation” pricing provisions or marketing or
distribution rights relating to any products or territory or has agreed to
purchase a minimum quantity of goods or services or has agreed to purchase goods
or services exclusively from a certain party;
                    (iii) any agreement concerning the establishment or
operation of a partnership (Personengesellschaft), joint venture or limited
liability company;
                    (iv) any agreement (or group of related agreements) under
which it has created, incurred, assumed or guaranteed (or may create, incur,
assume or guarantee) indebtedness (including capitalized lease obligations)
involving more than EUR 50,000 or under which it has imposed (or may impose) a
Security Interest on any of its assets, tangible or intangible;
                    (v) any agreement for the disposition of any significant
portion of the assets or business of Alnylam Europe (other than sales of
products in the Ordinary Course of Business) or any agreement for the
acquisition of the assets or business of any other entity (whether by merger,
consolidation, stock purchase or asset purchase);
                    (vi) any agreement substantially restricting Alnylam Europe
from engaging in any line of business or competing with any person in any
geographical area, or from using or disclosing any information in its possession
other than customary confidentiality and non-disclosure agreements entered into
in the Ordinary Course of Business;
                    (vii) any employment or consulting agreement with any
current member of the management board (Vorstand), key employee or consultant of
Alnylam Europe;
                    (viii) any agreement involving (A) any current or former
member of the Vorstand or the supervisory board (Aufsichtsrat) of Alnylam Europe
or (B) the Stockholder;
                    (ix) any agreement which contains any provisions requiring
Alnylam Europe to indemnify any other party (excluding indemnities contained in
agreements for the purchase, sale or license of products entered into in the
Ordinary Course of Business); and
                    (x) any other agreement (or group of related agreements)
either involving more than EUR 50,000 or not entered into in the Ordinary Course
of Business.
          (b) Alnylam Europe has delivered to the Buyer a complete and accurate
copy of each agreement listed in Section 3.14 of the Disclosure Schedule. With
respect to each agreement so listed: (i) the agreement is a valid and binding
obligation of Alnylam Europe, and to the knowledge of Alnylam Europe, of each
other party thereto; and (ii) neither Alnylam Europe nor, to the knowledge of
Alnylam Europe, any other party, is in breach or violation of, or default under,
any such agreement, and no event has occurred, is pending or, to the knowledge
of Alnylam Europe, is threatened, which, after the giving of

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-8-



--------------------------------------------------------------------------------



 



notice, with lapse of time, or otherwise, would constitute a breach or default
by Alnylam Europe or, to the knowledge of Alnylam Europe, any other party under
such agreement.
          3.15. Powers of Attorney. With respect to Alnylam Europe, there is no
(a) outstanding general power of attorney (Generalhandlungsvollmacht),
(b) procuration officer (Prokuristen), or (c) person entitled to a commercial
power of attorney.
          3.16. Insurance. Section 3.16 of the Disclosure Schedule lists each
insurance policy (including fire, theft, casualty, comprehensive general
liability, workers compensation, business interruption, environmental, product
liability and automobile insurance policies and bond and surety arrangements) to
which Alnylam Europe is a party, all of which are in full force and effect. Such
insurance policies are of the type and in amounts customarily carried by
organizations conducting businesses or owing assets similar to those of Alnylam
Europe. There is no claim pending under any such policy as to which coverage has
been questioned, denied or disputed by the underwriter of such policy. All
premiums due and payable under all such policies have been paid, and Alnylam
Europe is otherwise in compliance in all respects with the terms of such
policies. Alnylam Europe has no knowledge of any threatened termination of, or
premium increase with respect to, any such policy.
          3.17. Litigation. There is no Legal Proceeding which is pending or, to
the knowledge of Alnylam Europe, threatened against Alnylam Europe. There are no
judgments, orders, decrees or injunctions outstanding against Alnylam Europe.
          3.18. Employees.
          (a) Section 3.18(a)(1) of the Disclosure Schedule contains a list of
all employees, consultants or independent contractors of Alnylam Europe as at
the date hereof, including, without limitation, their names, job titles, dates
of commencement of service and dates of birth. The same information is also
provided for employees who are planning to be hired as at the date hereof.
Section 3.18(a)(2) of the Disclosure Schedule describes the 2007 estimated
aggregate annual compensation or other remuneration of each employee and the
2006 aggregate annual compensation or other remuneration of each employee.
Alnylam Europe has not made or promised pay raises or any other additional
remuneration to any of the employees, beyond what is set forth in
Section 3.18(a)(3) of the Disclosure Schedule.
          (b) Section 3.18(b) of the Disclosure Schedule contains a list of all
employees of Alnylam Europe who are on secondment, maternity leave, parental
leave or absent on grounds of ill health or other leave of absence (other than
normal holidays or absence of no more than two weeks due to illness). Alnylam
Europe has not concluded any agreements on old-age part-time working
(Altersteilzeit) with any of its employees.
          (c) Each current or past employee of Alnylam Europe has entered into a
confidentiality/assignment of inventions agreement with Alnylam Europe, a copy
or form of which has previously been delivered to the Buyer. Section 3.18(c) of
the Disclosure Schedule contains a list of all employees of Alnylam Europe who
are party to non-competition agreements with Alnylam Europe; copies of such
agreements have previously been delivered to the Buyer.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-9-



--------------------------------------------------------------------------------



 



          (d) There are no agreements or unilateral promises between Alnylam
Europe and any employee on any of the following items: rights and obligations in
the event of a change-in-control, severance payments or other benefits in the
event of a termination of employment, prohibition or prerequisites for
dismissals for operational and/or other reasons. To the knowledge of Alnylam
Europe, no employee has any plans to terminate employment with Alnylam Europe.
There is no outstanding notice to and from any employee.
          (e) Save in respect of normal expense reimbursement to employees,
there are no loan arrangements between Alnylam Europe and any of its employees.
          (f) Alnylam Europe is in compliance with all applicable employment
laws and all applicable employment contracts and agreements with any of its
employees or former employees and all consulting and other service contracts. To
the extent due and owing, Alnylam Europe has discharged its obligations in full
in relation to salary, wages, fees, commissions, bonuses, overtime pay, holiday
pay, sick pay and all other benefits and emoluments relating to its employees
and consultants. All social security contributions that Alnylam Europe is or was
required by law to collect or to pay have been collected and paid to the proper
authority. As at the date hereof no past or present employee or consultant has
brought any claim which is still outstanding or has any right of action against
Alnylam Europe including (i) in respect of any accident or injury which is not
fully covered by insurance, (ii) for wrongful dismissal, breach of contract for
services, (iii) for discrimination, harassment, or (iv) to reinstate or
re-engage any former employee. To the knowledge of Alnylam Europe, no
circumstances have arisen, or event or inaction has occurred which could
reasonably be expected to give rise to any such claim. No consultant or
independent contractor is entitled to claim to be an employee of Alnylam Europe.
          (g) Alnylam Europe is not a party to any collective bargaining
agreement. To the knowledge of Alnylam Europe, no employee is member of a trade
union and has claimed that Alnylam Europe is bound to or subject to application
of any collective bargaining agreement. Alnylam Europe has not experienced any
strikes, grievances, claims of unfair labor practices or other collective
bargaining disputes. Alnylam Europe has no knowledge of any organizational
effort made or threatened, either currently or within the past two years, by or
on behalf of any labor union with respect to employees of Alnylam Europe.
Alnylam Europe does not have a works council and has no knowledge of any
organizational effort made or threatened by employees to establish and elect a
works council.
          3.19. Employee Benefits.
          (a) Section 3.19(a) of the Disclosure Schedule contains a complete and
accurate list of all of the Alnylam Europe Plans. Complete and accurate copies
of (i) all of the Alnylam Europe Plans which have been reduced to writing,
(ii) written summaries of all unwritten Alnylam Europe Plans and (iii) all
related trust agreements, insurance contracts and summary plan descriptions have
been delivered to the Buyer.
          (b) Each Alnylam Europe Plan has been administered in all respects in
accordance with its terms and Alnylam Europe has in all respects met its
obligations with respect to each Alnylam Europe Plan and has made all required
contributions thereto.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-10-



--------------------------------------------------------------------------------



 



Alnylam Europe and each Alnylam Europe Plan are in compliance in all respects
with the currently applicable provisions of German law. No Alnylam Europe Plan
has assets that include securities issued by Alnylam Europe.
          (c) There are no Legal Proceedings pending or, to the knowledge of
Alnylam Europe, threatened against or involving any Alnylam Europe Plan or
asserting any rights or claims to benefits under any Alnylam Europe Plan.
          (d) There are no obligations under any Alnylam Europe Plan or under
any individual promise providing benefits after termination of employment to any
employee or former employee of Alnylam Europe (or to any beneficiary of any such
employee). The assets of each Alnylam Europe Plan which is funded are reported
at their fair market value on the books and records of such Alnylam Europe Plan.
          (e) No act or omission has occurred and no condition exists with
respect to any Alnylam Europe Plan that would subject Alnylam Europe to (i) any
fine, penalty, tax or liability of any kind imposed under applicable law or
(ii) any contractual indemnification or contribution obligation protecting any
fiduciary, insurer or service provider with respect to any Alnylam Europe Plan.
          (f) Section 3.19(f) of the Disclosure Schedule sets forth the policy
of Alnylam Europe with respect to accrued vacation, accrued sick time and earned
time off (Überstunden) and the amount of such liabilities as of the Most Recent
Balance Sheet Date.
          3.20. Environmental Matters
          (a) Alnylam Europe has complied with all applicable Environmental
Laws. There is no pending or, to the knowledge of Alnylam Europe, threatened
civil or criminal litigation, written notice of violation, formal administrative
proceeding, or investigation, inquiry or information request by any Governmental
Entity, relating to any Environmental Law involving Alnylam Europe, other than
customary and routine inspections pursuant to German Law.
          (b) Alnylam Europe does not have any liabilities or obligations
arising from the release of any Materials of Environmental Concern into the
environment.
          (c) Alnylam Europe is not a party to or bound by any court order,
administrative order, consent order or other agreement between Alnylam Europe
and any Governmental Entity entered into in connection with any legal obligation
or liability arising under any Environmental Law, other than required by German
Law or set out in the respective Permits.
          (d) Alnylam Europe has provided to the Buyer all documents that
contain any environmental reports, investigations and audits relating to
premises currently or previously owned or operated by Alnylam Europe (whether
conducted by or on behalf of Alnylam Europe or a third party and whether done at
the initiative of Alnylam Europe or

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-11-



--------------------------------------------------------------------------------



 



directed by a Governmental Entity or other third party) which Alnylam Europe has
possession of or access to.
          (e) To Alnylam Europe’s knowledge, Alnylam Europe does not have any
environmental liability for any solid or hazardous waste transporter or
treatment, storage or disposal facility that has been used by Alnylam Europe.
          3.21. Legal Compliance. Alnylam Europe is currently conducting, and
has during the past four (4) years conducted, its business in compliance with
applicable law (including rules and regulations thereunder) of any Governmental
Entity. Alnylam Europe has not received any notice or communication from any
Governmental Entity alleging noncompliance with any applicable law, rule or
regulation.
          3.22. Commercial Relationships. No supplier, collaborator, licensor or
licensee has cancelled or otherwise terminated its relationship with Alnylam
Europe or has, since the Most Recent Balance Sheet Date, adversely altered its
relationship with Alnylam Europe. To Alnylam Europe’s knowledge, no such entity
has any plan or intention, and Alnylam Europe has not received any written
threat or notice from any such entity, to terminate, cancel or otherwise
materially and adversely modify its relationship with Alnylam Europe.
          3.23. Permits. Section 3.23 of the Disclosure Schedule sets forth a
list of all Permits issued to or held by Alnylam Europe. Such listed Permits are
the only Permits that are required for Alnylam Europe to conduct its business as
presently conducted. Each such Permit is in full force and effect; Alnylam
Europe is in compliance with the terms of each such Permit; and, to the
knowledge of Alnylam Europe, no suspension or cancellation of such Permit is
threatened in writing and there is no basis for believing that such Permit will
not be renewable upon expiration. To the knowledge of Alnylam Europe, no event
has occurred which, after notice or lapse of time or both would permit the
revocation or termination of any such Permit.
          3.24. Certain Business Relationships With Affiliates. No Affiliate of
Alnylam Europe (a) owns any property or right, tangible or intangible, which is
used in the business of Alnylam Europe, (b) has made, or to the knowledge of
Alnylam Europe, threatened any claim or commenced any cause of action against
Alnylam Europe nor, to the knowledge of Alnylam Europe, does any set of facts
that might reasonably be expected to form a basis for any such claim or cause of
action exist, or (c) owes any money to, or is owed any money by, Alnylam Europe.
Section 3.24 of the Disclosure Schedule describes any transactions or
relationships between Alnylam Europe and any Affiliate thereof which occurred or
have existed since the beginning of the time period covered by the Financial
Statements.
IV REPRESENTATIONS OF THE BUYER
             The Buyer represents and warrants to the Stockholder as follows:
          4.1. Organization, Qualification and Corporate Power. The Buyer is a
German limited liability company (GmbH), validly existing under the laws of
Germany and registered in the Commercial Register of the lower court in Freiburg
i. Br. under docket No. HRB 700968. The Buyer has all requisite power and
authority to carry on the businesses in which it is engaged

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-12-



--------------------------------------------------------------------------------



 



and to own and use the properties owned and used by it. The Buyer has furnished
or made available to the Stockholder complete and accurate copies of its
currently applicable Articles of Association (Satzung), and is not in default
under or in violation of any provision of its Satzung.
          4.2. Authorization of Transaction. The Buyer has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Buyer of this Agreement
and the consummation by the Buyer of the transactions contemplated hereby have
been duly and validly authorized by all necessary company action on the part of
the Buyer. This Agreement has been duly and validly executed and delivered by
the Buyer and constitutes a valid and binding obligation of the Buyer,
enforceable against it in accordance with its terms.
          4.3. Noncontravention. Subject to compliance with the applicable
requirements of the ARC, neither the execution and delivery by the Buyer of this
Agreement, nor the consummation by the Buyer of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the articles of
association (Satzung) of the Buyer, (b) require on the part of the Buyer any
filing with, or permit, authorization, consent or approval of any Governmental
Entity (c) conflict with, result in breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under any contract or instrument to
which the Buyer is a party or by which it is bound or to which any of its assets
are subject.
          4.4. Brokers’ Fees. The Buyer has no liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
          4.5. Investment Representation. The Buyer is acquiring the Shares from
the Stockholder for its own account for investment and not with a view to, or
for sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same; and, except as contemplated by
this Agreement and the agreements contemplated herein, the Buyer has no present
or contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof.
V COVENANTS
          5.1. Closing Efforts. Each of the Parties shall use its Reasonable
Best Efforts to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including using its Reasonable Best Efforts to ensure that (i) its
representations and warranties remain true and correct in all respects through
the Closing Date and (ii) the conditions to the obligations of the other Parties
to consummate the transactions contemplated by this Agreement are satisfied.
          5.2. Governmental and Third-Party Notices and Consents.
          (a) Each Party shall use its Reasonable Best Efforts to obtain, at its
expense, all waivers, permits, consents, approvals or other authorizations from
Governmental

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-13-



--------------------------------------------------------------------------------



 



Entities, and to effect all registrations, filings and notices with or to
Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement.
          (b) Alnylam Europe shall give, at its expense, all notices to third
parties as listed in the Disclosure Schedule and shall use its Reasonable Best
Efforts to obtain, at its expense, all such waivers, consents or approvals from
third parties.
          5.3. Operation of Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing, Alnylam Europe
shall use its Reasonable Best Effort, and the Stockholder shall cause the
Company to, conduct their operations in the Ordinary Course of Business and in
compliance in all material respects with all applicable laws and regulations
and, to the extent consistent therewith, use their Reasonable Best Efforts to
preserve intact their current business organizations, keep their physical assets
in good working condition, keep available the services of their current officers
and employees and preserve their relationships with customers, suppliers and
others having business dealings with it to the end that their goodwill and
ongoing business shall not be impaired in any material respect. Without limiting
the generality of the foregoing, prior to the Closing, Alnylam Europe shall not,
and the Stockholder shall cause the Company not to, and the Stockholder shall
not without the written consent of the Buyer (not to be unreasonably withheld):
          (a) issue or sell any stock or other securities of the Company or any
options, warrants or rights to acquire any such stock or other securities;
          (b) split, combine or reclassify any shares of its capital stock;
          (c) create, incur or assume any indebtedness (including obligations in
respect of capital leases), with the exception of intercompany debt between
Alnylam Europe and the Stockholder, which debt shall not be transferred to the
Company in connection with the Spin-off; assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other person or entity; or make any loans, advances or
capital contributions to, or investments in, any other person or entity;
          (d) enter into, adopt or amend any Employee Benefit Plan or increase
in any manner the compensation or fringe benefits of, or materially modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay any bonus or other benefit to its directors, officers or
employees (except pursuant to the terms of the retention plan set forth as
Schedule 10.2 and to the extent listed in the Disclosure Schedule for any bonus
already approved, in the case of Alnylam Europe, by the management board
(Vorstand) or supervisory board (Aufsichtsrat), in the case of Company, by the
Stockholder, or any existing payment obligations listed in Section 3.19 of the
Disclosure Schedule) or hire any new officers or any new employees;
          (e) acquire, sell, lease, license or dispose of any assets or
property, other than purchases and sales of assets in the Ordinary Course of
Business;

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-14-



--------------------------------------------------------------------------------



 



          (f) mortgage or pledge any of its property or assets or subject any
such property or assets to any Security Interest (except in the Ordinary Course
of Business);
          (g) discharge or satisfy any Security Interest or pay any obligation
or liability other than in the Ordinary Course of Business;
          (h) amend its Satzung or other organizational documents;
          (i) change its accounting methods, principles or practices, except
insofar as may be required by a generally applicable change in German Accounting
Principles, or make any new elections, or changes to any current elections, with
respect to Taxes;
          (j) enter into, amend, terminate, take or omit to take any action that
would constitute a violation of or default under, or waive any rights under, any
contract or agreement of a nature required to be listed in Section 3.12 or
Section 3.14 of the Disclosure Schedule;
          (k) institute or settle any Legal Proceeding, other than as necessary
to avoid claims of the Company becoming time-barred or to immediately protect
the interest of the Company;
          (l) propose a profit distribution in the Company’s shareholder meeting
or vote in favor of a profit distribution in the Company’s shareholder meeting;
or
          (m) agree in writing or otherwise to take any of the foregoing
actions.
     Notwithstanding the foregoing, Alnylam Europe and the Company shall each be
permitted to declare a dividend to the Stockholder, provided that as of the
Closing Date the Company will have sufficient cash on hand to (i) satisfy its
liabilities under each of the line items set forth on the pro forma balance
sheet included in Section 3.2(d) of the Disclosure Schedule and to (ii) [**].
          5.4. Access to Information.
          (a) Alnylam Europe shall permit representatives of the Buyer to have
access (at all reasonable times and upon reasonable advance notice, and in a
manner so as not to interfere with the normal business operations of Alnylam
Europe) to all premises, properties, financial, tax and accounting records
(including the work papers of Alnylam Europe’s independent accountants),
contracts, other records and documents, and personnel, of or pertaining to
Alnylam Europe.
          (b) The Buyer, Alnylam Europe and the Stockholder (i) shall treat and
hold as confidential any Confidential Information, (ii) shall not use any of the
Confidential Information except in connection with this Agreement, and (iii) if
this Agreement is terminated – prior to Closing - for any reason whatsoever, the
Buyer shall return to Alnylam Europe all tangible embodiments (and all copies)
thereof which are in its possession.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-15-



--------------------------------------------------------------------------------



 



          (c) In the course of the formation of the Company, Alnylam Europe and
the Stockholder shall provide the Buyer with (i) the draft of the articles of
association of the Company and (ii) the draft formation protocol
(“Gründungsprotokoll”) of the Company and shall give the Buyer and its advisors
an opportunity to comment thereon prior to the execution. The Stockholder and
Alnylam Europe shall, upon the Buyer’s reasonable request, inform the Buyer on
the progress of the formation of the Company and provide copies of supporting
documentation.
          (d) In the course of the preparation of the Spin-off, the Stockholder
and Alnylam Europe shall provide the Buyer with (i) a draft of the Spin-off
agreement, (ii) the draft minutes of shareholder meetings of Alnylam Europe and
the Company relating to the Spin-off and (iii) the draft applications for
registration in the Commercial Register relating to the Spin-off and shall give
the Buyer and its advisors an opportunity to comment thereon prior to the
execution. The Stockholder and Alnylam Europe shall, upon the Buyer’s reasonable
request, inform the Buyer on the progress of the Spin-off and provide copies of
supporting documentation.
          5.5. Transfer of Business.
          (a) The Parties are in agreement that the Spin-off will constitute a
transfer of business in the sense of Section 613a of the German Civil Code
(Bürgerliches Gesetzbuch) with the effect that the employment relationships of
the employees listed in Schedule F (for the avoidance of doubt, excluding the
management board members Dr. Andreas Bossko, Dr. Roland Kreutzer and Dr.
Hans-Peter Vornlocher) will automatically be transferred from Alnylam Europe to
the Company by operation of law, provided however, that each employee has the
right to object to such transfer. The terms and conditions of employment will
not be changed due to or in connection with the transfer.
          (b) Promptly after signing of this Agreement but in any event before
the Spin-off is registered in the Commercial Register of Alnylam Europe, Alnylam
Europe will inform each employee on the transfer of his/her employment
relationship in writing in accordance with Section 613a paragraph 5 of the
German Civil Code (“Information Letters”). The Information Letters shall as well
contain the information that the shares in the Company will be transferred to
the Buyer on the Closing Date. Upon request, the Buyer shall provide Alnylam
Europe with correct and comprehensive information about measures or proposals
which the Buyer intends to implement in relation to the employees. The
Information Letters must not be distributed to the employees, unless the Buyer
has received a sample and has declared its consent with it. The Stockholder and
Alnylam Europe will promptly inform the Buyer if an employee should object to
the transfer of his/her employment relationship, stating the name and position
of the employee.
          (c) If Alnylam Europe fails to comply with its information obligations
under Section 613a paragraph 5 of the German Civil Code and an employee objects
to a transfer of his/her employment relationship from Alnylam Europe to the
Company more than 1 month after the Information Letter was distributed to this
employee, the Stockholder and Alnylam Europe agree to pay to the Buyer [**] of
the respective employee. Such claims for compensation shall (a) survive the
Closing and shall (b) not expire before [**].

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-16-



--------------------------------------------------------------------------------



 



VI CONDITIONS TO OBLIGATIONS OF THE BUYER
               The obligation of the Buyer to pay the Purchase Price in
accordance with Section 1.6 is subject to the fulfillment, at the Closing Date,
of the following conditions precedent, each of which may be waived in writing in
the sole discretion of the Buyer:
          6.1. Expiration of ARC Waiting Period. Issuance of a merger clearance
notice by the German Federal Cartel Office (Bundeskartellamt) or lapse or
termination of all applicable waiting periods (and any extensions thereof) under
the ARC.
          6.2. Consent of Lenders, Lessors and Other Third Parties. Alnylam
Europe shall have obtained at its own expense (and shall have provided copies
thereof to the Buyer) all of the waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Schedule 6.2 which are required on the part of the Stockholder,
the Company or Alnylam Europe.
          6.3. Continued Truth of Representations and Warranties.
          (a) The representations and warranties of Alnylam Europe and the
Stockholder set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and shall be true and correct
in all material respects as of the Closing Date as though made as of the Closing
Date.
          (b) After the Spin-off has been registered in the Commercial Register
of Alnylam Europe, the representations and warranties of Alnylam Europe and the
Stockholder set forth in Sections 3.1(b), 3.2, 3.5, 3.7, 3.8 up to 3.24 shall be
true and correct in all material respects as of the Closing Date also with
respect to the Company as of the Closing Date, by taking into account the fact
that the Spin-off shall have occurred and the Company shall not have the
Excluded Assets and Liabilities.
          6.4. Compliance with Covenants and Obligations. Alnylam Europe and the
Stockholder shall have performed or complied with, in all material respects,
their respective agreements and covenants required to be performed or complied
with under this Agreement as of or prior to the Closing Date.
          6.5. Adverse Proceedings. No Legal Proceeding shall be pending wherein
an unfavorable judgment, order, decree, stipulation or injunction would
(a) prevent consummation of any of the transactions contemplated by this
Agreement, (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (c) have, individually or in the
aggregate, an Alnylam Europe Material Adverse Effect, and no such judgment,
order, decree, stipulation or injunction shall be in effect.
          6.6. Resignations. The Buyer shall have received copies of the
resignations, effective as of the Closing, of Andreas Bossko, Dr. Roland
Kreutzer and Dr. Hans-Peter Vornlocher as management board members of Alnylam
Europe (other than any such resignations which the Buyer designates, by written
notice to the Stockholder, as unnecessary);

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-17-



--------------------------------------------------------------------------------



 



          6.7. Transfer of RNAi Business. The RNAi Business, except the Excluded
Assets and Liabilities, has been effectively transferred, through the Spin-off,
to the Company,
          6.8. Certificates and Documents. The Stockholder shall have delivered
to the Buyer:
          (a) a certificate of the management board (Vorstand) of Alnylam
Europe, dated as of the Closing Date, certifying as to the fulfillment of each
of the conditions specified in Sections 6.3 through 6.5 (insofar as Section 6.5
relates to Legal Proceedings involving Alnylam Europe) in all respects;
          (b) a certificate of a German notary public, dated as of the Closing
Date, certifying a true copy of the Company’s registration to the Commercial
Register (Handelsregisterauszug) and the Satzung of the Company from the
Commercial Register;
          (c) a certificate of the management board (Vorstand) of Alnylam
Europe, dated as of the Closing Date, certifying that the RNAi Business, except
the Excluded Assets and Liabilities, has been transferred through the Spin-off
to the Company;
          (d) a certified (notariell beglaubigt) copy of the Spin-off agreement
and a certificate of a German notary public, dated as of the Closing Date,
certifying a true copy of the registration of the Spin-off in the Commercial
Register of Alnylam Europe and the Company.
          6.9. Equity Purchase Agreement. The Stockholder shall have executed
and delivered the Equity Purchase Agreement.
          6.10. License and Collaboration Agreement. The Stockholder shall
(i) have executed and delivered the License and Collaboration Agreement and
(ii) as of the Closing Date, there are no reasons why the transactions
contemplated under the License and Collaboration Agreement shall not become
effective.
          6.11. Transition Services Agreement. The Stockholder shall have
executed and delivered the Transition Services Agreement .
VII CONDITIONS TO OBLIGATIONS OF THE STOCKHOLDER
          The obligation of the Stockholder to execute and deliver the Closing
Confirmation in accordance with Section 1.6. is subject to the fulfillment, at
the Closing Date, of the following conditions precedent, each of which may be
waived in writing in the sole discretion of the Stockholder:
          7.1. Expiration of ARC Waiting Period. Issuance of a merger clearance
notice by the German Federal Cartel Office (Bundeskartellamt) or lapse or
termination of all applicable waiting periods (and any extensions thereof) under
the ARC.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-18-



--------------------------------------------------------------------------------



 



          7.2. Effectiveness of Registrations, Filings and Notices. The Buyer
shall have effected all of the registrations, filings and notices referred to in
Section 5.2 which are required on the part of the Buyer.
          7.3. Continued Truth of Representations and Warranties of the Buyer.
The representations and warranties of the Buyer set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and shall be true and correct in all material respects as of the
Closing Date as though made as of the Closing Date.
          7.4. Compliance with Covenants and Obligations. The Buyer shall have
performed or complied with, in all material respects, its agreements and
covenants required to be performed or complied with under this Agreement as of
or prior to the Closing Date.
          7.5. Adverse Proceedings. No Legal Proceeding shall be pending wherein
an unfavorable judgment, order, decree, stipulation or injunction would
(a) prevent consummation of any of the transactions contemplated by this
Agreement, (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (c) have, individually or in the
aggregate, a Buyer Material Adverse Effect, and no such judgment, order, decree,
stipulation or injunction shall be in effect.
          7.6. Buyer Certificate. The Buyer shall have delivered to the
Stockholder the Buyer Certificate.
          7.7. Equity Purchase Agreement. The Buyer shall have executed and
delivered the Equity Purchase Agreement.
          7.8. License and Collaboration Agreement. The Buyer shall (i) have
executed and delivered the License and Collaboration Agreement and (ii) as of
the Closing Date, there are no reasons why the transactions contemplated under
the License and Collaboration Agreement shall not become effective.
          7.9. Transition Services Agreement. The Buyer shall have executed and
delivered the Transition Services Agreement.
          7.10. Resignations. The Stockholder shall have received copies of the
resignations, effective as of the Closing, of Andreas Bossko, Dr. Roland
Kreutzer and Dr. Hans-Peter Vornlocher as management board members of Alnylam
Europe (other than any such resignations which the Stockholder designates, by
written notice to the Stockholder, as unnecessary).
VIII INDEMNIFICATION
          8.1. Indemnification by the Stockholder. The Stockholder shall pay to
the Buyer monetary damages (Schadensersatz in Geld) in accordance with
Sections 249 et seq. German Civil Code (BGB), in each case in respect of any and
all Damages incurred or suffered by the Buyer or any Affiliate thereof resulting
from, relating to or constituting:

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-19-



--------------------------------------------------------------------------------



 



          (a) any breach of any representation or warranty of Alnylam Europe or
the Stockholder contained in this Agreement or any other agreement or
certificate or document furnished by the Stockholder to the Buyer pursuant to
Section 6.8 of this Agreement (for the avoidance of doubt, any false or untrue
statements in a certificate or document furnished pursuant to Section 6.8 would
constitute a breach in the sense of this Section 8.1.(a)); or
          (b) any failure to perform any covenant (verschuldensunabhängig) or
agreement of Alnylam Europe or the Stockholder contained in this Agreement.
          8.2. Indemnification by the Buyer. The Buyer shall pay to the
Stockholder, monetary damages (Schadensersatz in Geld) in accordance with
Sections 249 et seq. German Civil Code (BGB), in each case in respect of any and
all Damages incurred or suffered by the Stockholder resulting from, relating to
or constituting:
          (a) any breach of any representation or warranty of the Buyer
contained in this Agreement or the Buyer Certificate; or
          (b) any failure to perform any covenant (verschuldensunabhängig) or
agreement of the Buyer contained in this Agreement.
          8.3. Indemnification Claims.
          (a) An Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any Third Party Action. Such
notification shall be given within twenty (20) days after receipt by the
Indemnified Party of notice of such Third Party Action, and shall describe in
reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such Third Party Action and the amount of the claimed
damages; provided, however, that no delay or failure on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure. Within
twenty (20) days after delivery of such notification, the Indemnifying Party
may, upon written notice thereof to the Indemnified Party, assume control of the
defense of such Third Party Action with counsel reasonably satisfactory to the
Indemnified Party; provided that (i) the Indemnifying Party may only assume
control of such defense if it acknowledges in writing to the Indemnified Party
that any damages, fines, costs or other liabilities that may be assessed against
the Indemnified Party in connection with such Third Party Action constitute
Damages for which the Indemnified Party shall be indemnified pursuant to this
Article VIII and (ii) the Indemnifying Party may not assume control of the
defense of any Third Party Action involving criminal liability or in which
equitable relief is sought against the Indemnified Party. If the Indemnifying
Party does not, or is not permitted under the terms hereof to, so assume control
of the defense of a Third Party Action, the Indemnified Party shall control such
defense. The Non-controlling Party may participate in such defense at its own
expense. The Controlling Party shall keep the Non-controlling Party advised of
the status of such Third Party Action and the defense thereof and shall consider
in good faith recommendations made by the Non-controlling Party with respect
thereto. The Non-controlling Party shall furnish the Controlling Party with such
information as it may

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-20-



--------------------------------------------------------------------------------



 



have with respect to such Third Party Action (including copies of any summons,
complaint or other pleading which may have been served on such party and any
written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party in the defense of such Third Party Action. The fees and
expenses of counsel to the Indemnified Party with respect to a Third Party
Action shall be considered Damages for purposes of this Agreement if (i) the
Indemnified Party controls the defense of such Third Party Action pursuant to
the terms of this Section 8.3(a) or (ii) the Indemnifying Party assumes control
of such defense and the Indemnified Party reasonably concludes that the
Indemnifying Party and the Indemnified Party have conflicting interests or
different defenses available with respect to such Third Party Action. The
Indemnifying Party shall not agree to any settlement of, or the entry of any
judgment arising from, any Third Party Action without the prior written consent
of the Indemnified Party, which shall not be unreasonably withheld, conditioned
or delayed; provided that the consent of the Indemnified Party shall not be
required if the Indemnifying Party agrees in writing to pay any amounts payable
pursuant to such settlement or judgment and such settlement or judgment includes
a complete release of the Indemnified Party from further liability and has no
other adverse effect on the Indemnified Party. The Indemnified Party shall not
agree to any settlement of, or the entry of any judgment arising from, any such
Third Party Action without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, conditioned or delayed.
          (b) In order to seek indemnification under this Article VIII, an
Indemnified Party shall deliver a Claim Notice to the Indemnifying Party.
          (c) Within twenty (20) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a Response, in which
the Indemnifying Party shall: (i) agree that the Indemnified Party is entitled
to receive all of the Claimed Amount (in which case the Response shall be
accompanied by a payment by the Indemnifying Party to the Indemnified Party of
the Claimed Amount, by check or by wire transfer), (ii) agree that the
Indemnified Party is entitled to receive the Agreed Amount (in which case the
Response shall be accompanied by a payment by the Indemnifying Party to the
Indemnified Party of the Agreed Amount, by check or by wire transfer); or
(iii) dispute that the Indemnified Party is entitled to receive any of the
Claimed Amount.
          8.4. Survival of Representations and Warranties. All representations
and warranties that are covered by the indemnification agreements in
Section 8.1(a) and Section 8.2(a) shall (a) survive the Closing and (b) shall
expire on the date eighteen (18) months following the Closing Date, except that
the representations and warranties set forth in Article II and Sections 3.1,
3.2, 3.3, 4.1 and 4.2 shall survive the Closing without limitation. If an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or an Expected Claim Notice based upon a breach of
such representation or warranty, then the applicable representation or warranty
shall survive until, but only for purposes of, the resolution of the matter
covered by such notice. If the legal proceeding or written claim with respect to
which an Expected Claim Notice has been given is definitively withdrawn or
resolved in favor of the Indemnified Party, the Indemnified Party shall promptly
so notify the Indemnifying Party.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-21-



--------------------------------------------------------------------------------



 



The rights to indemnification set forth in this Article VIII shall not be
affected by (i) any investigation conducted by or on behalf of an Indemnified
Party or any knowledge acquired (or capable of being acquired) by an Indemnified
Party, whether before or after the date of this Agreement or the Closing Date,
with respect to the inaccuracy or noncompliance with any representation,
warranty, covenant or obligation which is the subject of indemnification
hereunder or (ii) any waiver by an Indemnified Party of any closing condition
relating to the accuracy of representations and warranties or the performance of
or compliance with agreements and covenants.
          8.5. Limitations.
          (a) Notwithstanding anything to the contrary herein, (i) the aggregate
liability of the Stockholder for Damages under Section 8.1(a) shall not exceed
USD $3,000,000, and (ii) the Stockholder shall not be liable for Damages under
Section 8.1(a) unless and until the aggregate Damages exceed EUR150,000 (at
which point the Stockholder shall be liable for all Damages, and not just
amounts in excess of EUR 150,000); provided that the limitation set forth in
this sentence shall not apply to a claim pursuant to Section 8.1(a) relating to
a breach of the representations and warranties set forth in Article II or
Sections 3.1, 3.2 or 3.3. For the avoidance of doubt, claims pursuant to
Section 8.1(b) relating to a breach of covenants set forth in Article V, claims
pursuant to Section 10.4(a) and (c) and claims pursuant to Article IX shall not
be subject to the limitations set forth in this Section 8.5(a).
          (b) Notwithstanding anything to the contrary herein, (i) the aggregate
liability of the Buyer for Damages under Section 8.2(a) shall not exceed USD
$3,000,000, and (ii) the Buyer shall not be liable for Damages under
Section 8.2(a) unless and until the aggregate Damages exceed EUR 150,000 (at
which point the Buyer shall be liable for all Damages, and not just amounts in
excess of EUR 150,000); provided that the limitation set forth in this sentence
shall not apply to a claim pursuant to Section 8.2(a) relating to a breach of
the representations and warranties set forth in Sections 4.1 or 4.2. For the
avoidance of doubt, claims pursuant to Section 8.2(b) relating to a breach of
covenants set forth in Article V and claims pursuant to Section 10.4(a) shall
not be subject to the limitations set forth in this Section 8.5(b).
          (c) Except with respect to claims based on willful misconduct
(vorsätzliches Handeln) and Article IX, after the Closing, the rights of the
Indemnified Parties under this Article VIII shall be the exclusive remedy of the
Indemnified Parties with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement. For indemnity claims of the Buyer under
this Agreement, the Buyer shall seek satisfaction out of the Escrow Amount in
the first instance.
          (d) The amount of Damages recoverable by an Indemnified Party under
this Article VIII with respect to an indemnity claim shall be reduced by any
proceeds received by such Indemnified Party or an Affiliate, with respect to the
Damages to which such indemnity claim relates, from an insurance carrier.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-22-



--------------------------------------------------------------------------------



 



          (e) The application of sec. 442 BGB is excluded. No indemnity claim
under this Article VIII shall be based on any matter if and to the extent
disclosed to the Buyer in the Disclosure Schedule and if and to the extent the
Buyer has actual knowledge (positive Kenntnis) of the substantial facts
underlying a breach of the representations and warranties or covenants and
agreements of the Stockholder or Alnylam Europe contained herein, whereby the
burden of proof (Beweislast) for the actual knowledge of the Buyer shall be upon
Alnylam Europe and the Stockholder.
IX TAX MATTERS
          9.1. Subject to the provisions of this Article IX, the Buyer and the
Company shall be indemnified and held harmless (freigestellt) by the
Stockholder, from and against any Taxes imposed on the Buyer, the Company or any
Affiliate thereof and relating to (i) the Company for accounting periods ending
on or before the Closing Date and the current accounting period until and
including the Closing Date or (ii) Alnylam Europe (in particular, if the Company
is held liable based on secondary liability), as well as (iii) any Taxes imposed
on the Spin-off, in each case irrespective of when the Taxes are assessed or
due, by paying an amount equal to the Taxes to the Buyer or, at the Buyer’s
election, to the Company, which payment shall be considered as an adjustment of
the Purchase Price. Any payment obligation pursuant to this Section 9.1 shall
become due five business days before the Buyer or Company have to pay the
respective Taxes. For the calculation of the Taxes relating to clause (i) of the
first sentence of this Section 9.1, with respect to the current accounting
period, the Taxes caused by the normal course of business for the entire current
accounting period shall be allocated between the current accounting period until
and including the Closing Date and the current accounting periods after the
Closing Date in the same proportion as the profit distribution with regard to
the current accounting periods is allocated and the Taxes not caused by the
normal course of business shall be allocated to the part of the current
accounting period in which these Taxes were caused. It is the understanding of
the Parties that Taxes relating to Alnylam Europe and the Spin-off are solely
within the responsibility of Alnylam Europe and the Stockholder.
          9.2. The Buyer shall procure that the Tax Returns (Steuererklärungen)
of the Company, including any amendments thereto, for any period up to or
including the Closing Date will be duly prepared and filed by the Company. The
Buyer shall procure that at least two (2) weeks prior to the filing and to the
extent requested by Stockholder, Stockholder is provided with (i) drafts thereof
and (ii) all relevant documents and other information, which are reasonably
requested by the Stockholder to permit the Stockholder to review and comment on
such drafts. The Buyer shall procure that the Tax Returns filed by the Company
will include all modifications reasonably requested by Stockholder in writing
within ten (10) days after Stockholder has been provided with the draft Tax
Returns and the documents and other information requested for review, if the
modifications are in accordance with applicable law, with the accounting
principles applied by Alnylam Europe in the past and with past practice and do
not have a material adverse effect on the tax position of the Company or the
Buyer with regard to any period after the Closing Date.
          9.3. The Buyer shall ensure that Stockholder is informed in a timely
manner of all tax assessments (Steuerbescheide) and announcements of tax audits
(Betriebsprüfungen) which may give rise to a claim of the Buyer under
Section 9.1. The Buyer shall procure that

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-23-



--------------------------------------------------------------------------------



 



Stockholder is provided with all relevant documents and other information
reasonably requested by Stockholder to evaluate the tax assessments or tax
audits and the potential liability of Stockholder in connection therewith. If
and to the extent that tax audits of the Company relate to Taxes for which
Stockholder may be liable under Section 9.1, Stockholder shall at its request be
given the opportunity to instruct, at its own expense, its own counsel,
accountants or auditors in relation to such tax audits which may participate in
meetings of the Company with tax authorities in relation to such tax audits.
          9.4. The Buyer shall take, and shall ensure that the Company takes, at
the Stockholder’s expense such action as Stockholder may reasonably require by
written notice to the Buyer to avoid, dispute, resist, appeal or otherwise
defend against any claim for Taxes for which Stockholder may be liable under
Section 9.1, if such action is in accordance with applicable law, with the
accounting principles applied by Alnylam Europe in the past and with past
practice and does not have a material adverse effect on the tax position of the
Company or the Buyer. The Buyer shall procure that any such defense could be
closely monitored by Stockholder and that Stockholder will be provided with all
relevant documents, other information and assistance reasonably requested by
Stockholder for the defense. Buyer shall keep the Stockholder informed to a
reasonable extent of the status of the defense. The Stockholder shall be given
the opportunity to participate in the defense at its own expense with its own
counsel. No concession shall be made by the Buyer or the Company, and no claim
for Taxes shall be acknowledged or settled, without the prior written consent of
Stockholder, which consent shall not be unreasonably withheld or delayed.
          9.5. The Buyer shall not have a claim under Section 9.1 if and to the
extent the Stockholder proves that:
          (a) the Taxes are attributable to periods ending on or before the
Closing Date resulting from any voluntary change in the accounting and taxation
principles or practices of the Company (including methods of submitting taxation
returns) introduced after the Closing Date, except if required by mandatory law;
          (b) the Taxes are attributable to periods ending on or before the
Closing Date and are triggered by corporate measures taken by the Buyer or the
Company after the Closing Date, unless such Taxes relate to the Spin-off;
          (c) the Taxes have specifically been taken into account in the
pro-forma-balance sheet included in Section 3.2 (d) of the Disclosure Schedule
as a liability (Verbindlichkeit) under the line item “Other current
liabilities”;
          (d) the Buyer has failed to comply with its obligations under
Sections 9.2 through 9.4 and such failure has increased Taxes for which
Stockholder would be liable under Section 9.1 but for this Section 9.5 (d); or
          (e) the Company is, as the result of an adjustment or payment giving
rise to the Taxes for which indemnification is sought, entitled to any benefits
by refund, set-off or a reduction of Taxes (the “Tax Benefit”) in the five
periods after the Closing Date (e.g. in the case of a lengthening of
amortization or depreciation periods or higher depreciation

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-24-



--------------------------------------------------------------------------------



 



allowances), provided that such Tax Benefit is discounted at 6% p.a. For the
avoidance of doubt, it is stipulated that the Tax Benefits in relation to the
step-up of the tax base in the assets of the Company as a result of the
Spin-off, if any, do not limit any indemnification claim under Section 9.1.
          9.6. Sections 8.3(b), 8.3(c) and 8.5(e) shall apply accordingly to
claims under this Article IX (for the avoidance of doubt, all other subsections
of Article VIII do not apply to claims under this Article IX) .
          9.7. Any claims of the Buyer arising under this Article IX shall be
time barred for each Tax, or Damage relating thereto, six (6) months after the
date of the last assessment concerning the respective Tax becoming binding and
no longer being subject to changes.
X POST-CLOSING AGREEMENTS
             The Stockholder agrees that from and after the Closing Date:
          10.1. No Solicitation or Hiring of Former Employees. Except as
provided by law, for a period commencing on the Closing Date and ending on [**]:
          (a) Neither the Stockholder nor any Affiliate thereof shall solicit
any person who was an employee of Alnylam Europe on the date hereof or on the
Closing Date to terminate his employment with the Buyer (or the Company, as the
case may be) or to become an employee of the Stockholder or any Affiliate of the
Stockholder; provided, however, that this provision shall not apply to (x) [**]
or [**] or (y) any general solicitation or advertisement that is not directed at
such persons, or any hiring that results therefrom.
          (b) Neither the Buyer nor any Affiliate thereof shall solicit any
employee of the Stockholder or any of its subsidiaries to terminate his
employment with the Stockholder (or any subsidiary of the Stockholder, as the
case may be) or to become an employee of the Buyer or any Affiliate of the Buyer
(including the Company); provided, however, that this provision shall not apply
to any general solicitation or advertisement that is not directed at such
persons, or any hiring that results therefrom.
          10.2. Company Employee Retention. The Buyer shall cause the Company to
implement the retention plan set forth on Schedule 10.2 hereto. The Stockholder
accepts the obligations of “Alnylam” as set forth on Schedule 10.2 hereto.
          10.3. Maintenance of Kulmbach Operations
          (a) For a period commencing on the Closing Date and ending on [**] the
Buyer shall (a) maintain the Company as an operating company in Kulmbach,
Germany with at least a number of employees collectively equal to [**] FTEs
(such number may include the management of the Company and incoming employees
who have signed their employment contracts with the Company but have not yet
commenced their employment) having their legal and habitual residence in Germany
and working at least [**]% of their working time in Germany, (b) ensure that at
least [**] of such FTEs are scientists [**] and a

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-25-



--------------------------------------------------------------------------------



 



further [**] of these FTEs are [**], (c) not take any action that would result
in operational layoffs (betriebsbedingte Kündigungen). For a period commencing
on the Closing Date and ending on the [**] of the Closing Date the Buyer shall
not take any action that would result in layoffs (Kündigungen), other than
extraordinary layoffs (außerordentliche Kündigungen).
          10.4. Indemnification.
          (a) The Stockholder shall for a period of five years and three months
as of the date the Spin-off is deemed to be officially announced pursuant to
Section 19 para (3) German Act on Company Reorganizations (Umwandlungsgesetz –
UmwG) indemnify (freistellen) and hold harmless (schadlos halten) the Company
from and against any of those (potential) claims made by third parties against
the Company to the extent those claims are not related to the RNAi Business,
including in particular any (potential) claims made by third parties against the
Company as joint and several obligor under Section 133 UmwG to the extent such
claims are not related to the RNAi Business.
          (b) The Buyer shall for a period of five years and three months as of
the date the Spin-off is deemed to be officially announced pursuant to
Section 19 para (3) German Act on Company Reorganizations (Umwandlungsgesetz –
UmwG) indemnify (freistellen) and hold harmless (schadlos halten) Alnylam Europe
from and against any of those (potential) claims made by third parties against
Alnylam Europe to the extent those claims are related to the RNAi Business,
including in particular any (potential) claims made by third parties against
Alnylam Europe as joint and several obligor under Section 133 UmwG to the extent
such claims are related to the RNAi Business.
          (c) The Stockholder shall indemnify (freistellen) and hold harmless
(schadlos halten) the Company from and against any (potential) claims
(irrespective of (i) whether of contractual or statutory nature and (ii) whether
the remuneration shall compensate uses of the invention or technical improvement
made prior to or after the Closing Date) made by current or former employees or
managing directors of the Company and Alnylam Europe based on or relating to
inventions and/or suggestions for technical improvements (technische
Verbesserungsvorschläge) of such current or former employees or managing
directors which were made up to and including the Closing Date, in particular
but not limited to, claims for employee inventor’s remuneration.
XI TERMINATION OF AGREEMENT
          11.1. Termination by Lapse of Time. This Agreement shall terminate at
5:00 p.m., German time, on December 15, 2007, if the transactions contemplated
hereby have not been consummated, unless such date is extended by the written
consent of the Buyer and the Stockholder.
          11.2. Termination by Agreement of the Parties. This Agreement may be
terminated by the mutual written agreement of the parties hereto. In the event
of such termination by agreement, the Buyer shall have no further obligation or
liability to the Stockholder or the Company under this Agreement, and the
Stockholder shall have no further obligation or liability to the Buyer under
this Agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-26-



--------------------------------------------------------------------------------



 



          11.3. Termination by Reason of Breach.
          (a) This Agreement may be terminated by the Stockholder by giving
written notice to the Buyer in the event the Buyer is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach, individually or in combination with any other such breach, (i) would
cause the conditions set forth in Sections 7.3 and 7.4 not to be satisfied and
(ii) is not cured within 20 days following delivery by the Stockholder to the
Buyer of written notice of such breach.
          (b) This Agreement may be terminated by the Buyer by giving written
notice to the Stockholder and the Company in the event that the Stockholder or
the Company is in breach of any representation, warranty or covenant contained
in this Agreement, and such breach, individually or in combination with any
other such breach, (i) would cause the conditions set forth in Sections 6.3 and
6.4 not to be satisfied and (ii) is not cured within 20 days following delivery
by the Buyer of written notice of such breach.
          11.4. Effect of Termination. If any Party terminates this Agreement
pursuant to this Article 10, all obligations of the Parties hereunder, except
the obligations of the Parties set forth in Section 13.1., 13.2., 13.6 and 13.9,
shall terminate without any liability of any Party to any other Party (except
for any liability of any Party for willful breaches of this Agreement).
XII DEFINITIONS
     For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
“Affiliate” shall mean any affiliate, within the meaning of Sections 15 et seq.
of the German Stock Corporation Act (Aktiengesetz — AktG). For purposes of this
Agreement, [**], each shall not be deemed an “Affiliate” of Buyer.
“Agreed Amount” shall mean part, but not all, of the Claimed Amount.
“Alnylam Europe” shall have the meaning set forth in the first paragraph of this
Agreement.
“Alnylam Europe Material Adverse Effect” shall mean any material adverse change,
event, circumstance or development with respect to, or material adverse effect
on, the business, assets, liabilities, capitalization, financial condition, or
results of operations of Alnylam Europe, other than changes, events,
circumstances or developments (i) that are the result of factors generally
affecting the economy as a whole or the industry or specific markets in which
Alnylam Europe competes or (ii) that are attributable to the announcement or
performance of this Agreement or the consummation of the transactions
contemplated by this Agreement. For the avoidance of doubt, the parties agree
that the terms “material”, “materially” or “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Alnylam Europe
Material Adverse Effect.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-27-



--------------------------------------------------------------------------------



 



“Alnylam Europe Plan” shall mean any Employee Benefit Plan maintained, or
contributed to, by Alnylam Europe.
“ARC” shall mean the German Act against Restrictions of Competition of 1958
(Gesetz gegen Wettbewerbsbeschränkungen), as amended.
“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.
“Buyer Certificate” shall mean a certificate to the effect that each of the
conditions specified in Sections 7.2 through 7.5 (insofar as Section 7.5 relates
to Legal Proceedings involving the Buyer) is satisfied in all respects.
“Buyer Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, the
business, assets, liabilities, capitalization, financial condition, or results
of operations of the Buyer, other than changes, events, circumstances or
developments (i) that are the result of factors generally affecting the economy
as a whole or the industry or specific markets in which the Buyer competes or
(ii) that are attributable to the announcement or performance of this Agreement
or the consummation of the transactions contemplated by this Agreement. For the
avoidance of doubt, the parties agree that the terms “material”, “materially” or
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to the
meaning ascribed to Buyer Material Adverse Effect.
“Claim Notice” shall mean written notification which contains (i) a description
of the Damages incurred or reasonably expected to be incurred by the Indemnified
Party and the Claimed Amount of such Damages, to the extent then known, (ii) a
statement that the Indemnified Party is entitled to indemnification under
Article VIII for such Damages and a reasonable explanation of the basis
therefor, and (iii) a demand for payment in the amount of such Damages.
“Claimed Amount” shall mean the amount of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party.
“Closing” shall mean the closing of the transactions contemplated by this
Agreement.
“Closing Confirmation” shall mean a written document to be executed by the
Stockholder substantially in the form of the draft attached as Exhibit A
confirming that all conditions precedent set forth in Article VII have been
fulfilled or waived.
“Closing Date” shall mean the date two (2) banking days in Frankfurt am Main
after the satisfaction or waiver of all of the conditions set forth in
Article VI and VII (for the purpose of determing the Closing Date, excluding the
satisfaction or waiver of the conditions in Sections 6.3 to 6.6, 6.8 to 6.12 and
7.3 to 7.10), but not earlier than one month and one day after Alnylam Europe
has informed the employees on the transfer of business in accordance with
Section 5.5 (b) or such other date as may be mutually agreeable to the Parties.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-28-



--------------------------------------------------------------------------------



 



“Company” shall mean Blitz 07-335 GmbH, a German limited liability company
(GmbH), founded on July 3, 2007 (UR. Nr. 4903/2007 of the notary Dr. Bernhard
Schaub in Munich) and a wholly owned Subsidiary of the Stockholder which the
Stockholder shall use best efforts to rename as instructed by the Buyer prior to
the Closing Date.
“Confidential Information” shall mean any confidential or proprietary
information of Alnylam Europe that is furnished in writing to the Buyer by
Alnylam Europe in connection with this Agreement and is labeled confidential or
proprietary; provided, however, that it shall not include any information
(A) which, at the time of disclosure, is available publicly, (B) which, after
disclosure, becomes available publicly through no fault of the Buyer, (C) which
the Buyer knew or to which the Buyer had access prior to disclosure or (D) which
the Buyer rightfully obtains from a source other than Alnylam Europe.
“Controlling Party” shall mean the party controlling the defense of any Third
Party Action.
“Damages” shall mean any and all debts, obligations and other liabilities,
monetary damages, fines, fees, penalties, interest obligations, deficiencies,
losses and expenses (including amounts paid in settlement, interest, court
costs, costs of investigators, fees and expenses of attorneys, accountants,
financial advisors and other experts, and other expenses of litigation).
“Disclosure Schedule” shall mean the disclosure schedule provided by Alnylam
Europe and the Stockholder to the Buyer on the date hereof.
“Employee Benefit Plan” shall mean any plan, agreement or arrangement involving
direct or indirect compensation, including pensions, to employees or former
employees of Alnylam Europe, including insurance coverage, severance benefits,
disability benefits, deferred compensation, bonuses, stock options, stock
purchase, phantom stock, stock appreciation or other forms of incentive
compensation or post-retirement compensation, including pensions. For the
avoidance of doubt, employer’s contributions to the statutory social security
system (gesetzliche Renten-, Kranken-, Pflege-, Arbeitslosen- und
Unfallversicherung), as provided for by mandatory law, shall not be considered
to be an Employee Benefit Plan in the sense of this Agreement.
“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, Permit or regulation relating to the environment,
occupational health and safety, or exposure of persons or property to Materials
of Environmental Concern, including any statute, regulation, administrative
decision or order pertaining to: (i) the presence of or the treatment, storage,
disposal, generation, transportation, handling, distribution, manufacture,
processing, use, import, export, labeling, recycling, registration,
investigation or remediation of Materials of Environmental Concern or
documentation related to the foregoing; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release, threatened release,
or accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-29-



--------------------------------------------------------------------------------



 



Materials of Environmental Concern; (v) transfer of interests in or control of
real property which may be contaminated; (vi) community or worker right-to-know
disclosures with respect to Materials of Environmental Concern; (vii) the
protection of wild life, marine life and wetlands, and endangered and threatened
species; (viii) storage tanks, vessels, containers, abandoned or discarded
barrels and other closed receptacles; and (ix) health and safety of employees
and other persons.
“Equity Purchase Agreement” shall mean the Common Stock Purchase Agreement dated
the date hereof by and between the Stockholder and Roche Finance Ltd, a Swiss
corporation.
“Escrow Account” shall mean a bank account into which the Escrow Amount shall be
deposited with the Escrow Agent.
“Escrow Agent” shall mean the escrow agent to be agreed upon between the Buyer
and the Stockholder.
“Escrow Agreement” shall mean the Escrow Agreement substantially in the form
attached hereto as Exhibit B.
“Escrow Amount” shall have the meaning set forth in Section 1.6(b).
“Excluded Assets and Liabilities” shall mean those assets and liabilities set
forth on Schedule A.
“Expected Claim Notice” shall mean a notice that, as a result of a legal
proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Damages for which it is entitled to
indemnification under Article VIII.
“Final Claims” shall have the meaning as set forth in Section 1.9.
“Financial Statements” shall mean:
     (a) the unaudited balance sheets and statements of income, changes in
stockholders’ equity and cash flows of Alnylam Europe as of the end of and for
each of the last three fiscal years, and
     (b) the Most Recent Balance Sheet and the unaudited statements of income,
changes in stockholders’ equity and cash flows for the four months ended as of
the Most Recent Balance Sheet Date.
“FTE” shall mean full-time equivalent employees of the Company.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-30-



--------------------------------------------------------------------------------



 



“German Accounting Principles” shall mean the German commercial code (HGB) and
principles of regular record keeping (Grundsätze ordnungsmäßiger Buchführung or
GoB).
“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
“Indemnified Party” shall mean a party entitled, or seeking to assert rights, to
indemnification under Article VIII.
“Indemnifying Party” shall mean the party from whom indemnification is sought by
the Indemnified Party.
“Initial Cash Payment Amount” shall have the meaning set forth in Section 1.6
(a)
“Information Letters” shall have the meaning as set forth in Section 5.5 (b).
“Lease” shall mean any lease or sublease pursuant to which Alnylam Europe leases
or subleases from another party any real property.
“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator.
“License and Collaboration Agreement” shall mean the License and Collaboration
Agreement dated the date hereof by and among F. Hoffmann-La Roche Ltd, a Swiss
Corporation, Hoffmann-La Roche Inc., a New Jersey corporation, and the
Stockholder and Alnylam Europe.
“Materials of Environmental Concern” shall mean any: pollutants, contaminants or
hazardous substances, pesticides, hazardous wastes, other hazardous, radioactive
or toxic materials, oil, petroleum and petroleum products (and fractions
thereof), or any other material (or article containing such material) listed or
subject to regulation under any law, statute, rule, regulation, order, Permit,
or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.
“Most Recent Balance Sheet” shall mean the unaudited consolidated balance sheet
of Alnylam Europe as of the Most Recent Balance Sheet Date.
“Most Recent Balance Sheet Date” shall mean May 31, 2007.
“Non-controlling Party” shall mean the party not controlling the defense of any
Third Party Action.
“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice.
“Parties” shall mean the Buyer, the Stockholder and Alnylam Europe.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-31-



--------------------------------------------------------------------------------



 



“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of owned or leased real
property).
“Purchase Price” shall mean the purchase price to be paid by the Buyer for the
Shares at the Closing, as set forth in Section 1.6.
“Reasonable Best Efforts” shall mean best efforts, to the extent commercially
reasonable.
“Response” shall mean a written response containing the information provided for
in Section 8.3(c).
“RNAi Business” shall have the meaning set forth in the definition of “Spin-off”
in Article XII of this Agreement.
“RNAi Contracts” shall have the meaning set forth in the definition of
“Spin-off” in Article XII of this Agreement.
“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation and (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the Ordinary
Course of Business of Alnylam Europe and not material to Alnylam Europe.
“Shares” shall mean all of the shares (Geschäftsanteile) in the Company.
“Spin-off” shall mean a spin-off (Spaltung) according to Section 123 para 2
No. 1 German Act on Company Reorganizations (Umwandlungsgesetz) with reference
date (Spaltungsstichtag) January 1, 2007, 0:00 a.m. German Time under which
(a) the RNAi business of Alnylam Europe, comprising (bestehend aus):

  (i)   the fixed assets, as set out in Schedule B,     (ii)   the current
assets and current liabilities as set forth in the pro forma balance sheet
included in Section 3.2(d) of the Disclosure Schedule,     (iii)   the
contracts, as set out in Schedule D (the “RNAi Contracts”), and     (iv)   the
employment relations, as set out in Schedule F (the individuals under such
employment relations, the “Transferring Individuals”)

(such Schedules to be updated and attached as Schedules to the Spin-Off
agreement to be concluded between Alnylam Europe and the Company) (collectively,
the “RNAi Business”) shall transfer to the Company and (b) the Company shall
assume the liabilities set forth on the pro forma balance sheet included in
Section 3.2(d) of the Disclosure

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-32-



--------------------------------------------------------------------------------



 



Schedule. For the avoidance of doubt, the RNAi Business shall not comprise the
Excluded Assets and Liabilities.
“Stock Options” shall mean any stock options granted and outstanding to purchase
            shares in the Company.
“Stock Plans” shall mean the plans or other arrangements under which the Stock
Options were granted.
“Stockholder” shall have the meaning set forth in the first paragraph of this
Agreement.
“Subsidiary” shall mean any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which a Party (or a
Subsidiary of a Party) holds stock or other ownership interests representing
(a) more than 50% of the voting power of all outstanding stock or ownership
interests of such entity or (b) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.
“Tax Benefit” shall have the meaning as set forth in Section 9.5.
“Taxes” shall mean all taxes according to Art. 3 German General Fiscal code or
comparable provisions in other jurisdictions, charges, fees, public levies of
any kind or other similar assessments or liabilities, including without
limitation income, gross receipts, ad valorem, premium, value-added, excise,
real property, personal property, sales, use, transfer, withholding, employment,
unemployment, insurance, social security, business license, business
organization, environmental, workers compensation, payroll, profits, license,
lease, service, service use, severance, stamp, occupation, windfall profits,
customs, duties, franchise, any demand for taxes because of secondary liability
(Haftung) for any other person or legal entity, and other taxes imposed by any
state, local or foreign government, or any agency thereof, or other political
subdivision of any such government, any indemnification payment for taxes
payable by any share or asset sales agreement and any interest, fines,
penalties, assessments or additions to tax resulting from, attributable to or
incurred in connection with any tax or any contest or dispute thereof.
“Tax Returns” shall mean all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with
Taxes.
“Transferring Individuals” shall have the meaning set forth in the definition of
“Spin-off” in Article XI of this Agreement.
“Transition Services Agreement” shall mean the Transition Services Agreement in
the form attached hereto as Exhibit C.
“Third Party Action” shall mean any suit or proceeding by a person or entity
other than a Party for which indemnification may be sought by a Party under
Article VIII.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-33-



--------------------------------------------------------------------------------



 



“Warrants” shall mean any warrants or other outstanding rights (other than Stock
Options) to purchase shares in the Company.
XIII MISCELLANEOUS
          13.1. Press Releases and Announcements. No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Parties; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).
          13.2. Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if delivered personally or sent
by facsimile, registered mail with return receipt (Einschreiben mit Rückschein),
or recognized overnight courier addressed as follows or to such other address of
which the parties may have given notice:

         
 
  To the Buyer:   Roche Beteiligungs GmbH
 
      Emil-Barell-Straße 1
 
      D-79639 Grenzach-Wyhlen
 
      Fax: +49-7624-5564
 
      Attention: Legal Department
 
       
 
  With a copy to:   Gleiss Lutz
 
      Maybachstraße 6
 
      70469 Stuttgart, Germany
 
      Tel: +49-711-8997-181
 
      Fax: +49-711-855096
 
      Attention: Dr. Michael Arnold, Dr. Felix Born
 
       
 
  To the Stockholder or   Alnylam Pharmaceuticals
 
  Alnylam Europe:   300 Third Street
 
      Cambridge, MA 02142
 
      Attention: VP Legal
 
      Fax: +1-617-555-8101
 
       
 
  With a copy to:   Wilmer Cutler Pickering Hale and Dorr LLP
 
      60 State Street
 
      Boston, MA 02109
 
      Tel: +1-617-526-6000
 
      Fax: +1-617-526-5000
 
      Attention: Steven D. Singer, Esq.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-34-



--------------------------------------------------------------------------------



 



         
 
  And a copy to:   MLawGroup
 
      Maximilianstr. 31
 
      80539 Munich, Germany
 
      Tel: +49-89-24 213 0
 
      Fax: +49-89-24 213 213
 
      Attention: Rainer Kreifels, Esq.

Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally, or (b) three
(3) business days after being sent, if sent by registered mail with return
receipt.
          13.3. Entire Agreement; Amendments; Attachments. This Agreement, all
Schedules and Exhibits hereto, and all agreements and instruments to be
delivered by the Parties pursuant hereto represent the entire understanding and
agreement between the Parties hereto with respect to the subject matter hereof
and supersede all prior oral and written and all contemporaneous oral
negotiations, commitments and understandings between such Parties. Subject to
notarization requirements under German law, the Buyer and the Stockholder may
amend or modify this Agreement, in such manner as may be agreed upon, by a
written instrument executed by the Buyer and the Stockholder. If the provisions
of any Schedule or Exhibit to this Agreement are inconsistent with the
provisions of this Agreement, the provisions of the Agreement shall prevail. The
Exhibits and Schedules attached hereto or to be attached hereafter are hereby
incorporated as integral parts of this Agreement.
          13.4. Severability. In the event any provision of this Agreement is
for any reason held to be or become invalid or unenforceable, the validity of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. Instead of the invalid or unenforceable provision hereof, such valid
and enforceable provision shall be deemed to be agreed upon that most closely
corresponds to intended economic purpose of the invalid or unenforceable
provision. The same shall apply to any supplementary interpretation of any of
the terms of this Agreement.
          13.5. No Third Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns; provided, however, that (a) the
provisions of Article VIII concerning indemnification and (b) the provisions of
Section 9.4 concerning indemnification are intended for the benefit of the
individuals specified therein.
          13.6. Governing Law, Arbitration. This Agreement shall be governed by
and construed under the laws of the Federal Republic of Germany (without regard
to the conflict of law principles thereof). The application of the United
Nations Convention on the International Sale of Goods hereby is expressly
excluded. All disputes arising out of or in connection with this Agreement shall
be finally settled under the Rules of Arbitration of the International Chamber
of Commerce by three (3) arbitrators appointed in accordance with the said
rules. Any arbitration proceedings shall be conducted in the English language.
Place of any arbitration proceedings shall be Munich, Germany.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-35-



--------------------------------------------------------------------------------



 



          13.7. Section Headings. The section headings are for the convenience
of the parties and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.
          13.8. German Terms. The terms printed in italics constitute German
legal terms describing the meaning of the terms in the English language they
refer to, and shall be interpreted throughout this Agreement in the meaning
assigned to them by the German translation.
          13.9. Costs. Each Party shall bear the costs (including legal and
accounting fees and expenses) incurred by such Party in connection with
preparation and negotiation of this Agreement and in connection with the
transactions contemplated hereby, provided that the Buyer shall bear the costs
for the notarization of this Agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

-36-



--------------------------------------------------------------------------------



 



The notary advises the person appeared that

-   the Seller together with the Purchaser remains liable for the full payment
of the shares, if the shares have not yet been fully paid up,   -   there is no
means available to ascertain whether the Seller is indeed the legal owner of the
shares sold and that there is no bona fide acquisition of shares under German
law,   -   The sale of a share can be subject to the real estate transfer tax,
if the company owns real estate. The notary as well as the parties have to
inform the competent tax office pursuant to § 18 GrEStG.   -   The managing
directors of the sold company have to file in due course a new list of
shareholders to the trade register although the notary will inform the trade
register as well pursuant § 40 GmbHG.   -   the notary will inform the competent
tax office pursuant to § 54 EStDV.   -   the notary will inform the Company
pursuant to § 16 GmbHG.

Annexes containing balances, inventories, lists or plans in accordance to § 14
of the German Notarisation Act (Beurkundungsgesetz – “BeurkG”) were shown to the
appeared persons, who waived their right to have them read aloud and
acknowledged that the content of these pages was known to them, and signed by
them on each page.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of and on the date first above written.
          READ OUT ALOUD, with Schedules and Exhibits, to the individuals
appearing, by the notary, approved by the individuals appearing and signed, by
the individuals appearing and the notary as follows:

            BUYER:

ROCHE BETEILIGUNGS GMBH
      By:   /s/ illegible       Title: Proxy                ALNYLAM EUROPE:

ALNYLAM EUROPE AG
      By:   /s/ illegible       Title Proxy                STOCKHOLDER:

ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ Rainer Kreifels       Title: Proxy             

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Exhibits

         
     A
  -   Closing Confirmation
     B
  -   Escrow Agreement
     C
  -   Transition Services Agreement
 
        Schedules
 
      Disclosure Schedule
6.2
  -   Third Party Notices and Consents
10.2
  -   Retention Plan
A
  -   Excluded Assets and Liabilities
B
  -   Fixed Assets
C
  -   [RESERVED]
D
  -   RNAi Contracts
E
  -   [RESERVED]
F
  -   Transferring Individuals

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Exhibit A
Closing Confirmation
The undersigned Alnylam Pharmaceuticals, Inc., Cambridge, MA 02142, USA (the
“Stockholder”), together with Alnylam Europe AG, Kulmbach, Germany, entered into
a Share Purchase Agreement dated July [8, 2007] regarding all shares in Blitz
07-335 GmbH with ROCHE BETEILIGUNGS GMBH, Grenzach-Wyhlen, Germany under No.
[...] of the role of deeds for 2007 of the notary Etienne Petitpierre in Basel,
Switzerland (the “Agreement”).
Reference is made to Sections 1.3. and 1.6 of the Agreement. The Stockholder
hereby confirms to ROCHE BETEILIGUNGS GMBH that all conditions precedent set out
in article VII of the Agreement have been fulfilled or waived.
[Munich], [...] 2007, [Time]
                                                            
Alnylam Pharmaceuticals Inc.,
represented by [...]
authorised by a Power of Attorney,
dated [...]
attached hereto as copy

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Exhibit B
ESCROW AGREEMENT
          This Escrow Agreement is entered into as of ___, 2007, by and among
Alnylam Pharmaceuticals, Inc., a Delaware corporation (the “Seller”), [Robert],
a German limited liability company (GmbH), with registered office in [•],
Germany, registered in the Commercial Register of the lower court (Amtsgericht)
in [•] under docket No. HRB [•] (the “Buyer”) and ___ (the “Escrow Agent”).
          WHEREAS, the Buyer, the Seller and Alnylam Europe AG, a German stock
corporation (“Alnitak”) with registered office in Kulmbach, Germany, registered
in the Commercial Register of the lower court in Bayreuth under docket No. HRB
3302 (the “Company”) have entered into a Share Purchase Agreement dated July
___, 2007 (the “Purchase Agreement”) which is attached as Attachment A to this
Agreement;
          WHEREAS, the Purchase Agreement provides that an escrow fund will be
established to secure the indemnification obligations of the Seller to the
Buyer; and
          WHEREAS, the parties hereto desire to establish the terms and
conditions pursuant to which such escrow fund will be established and
maintained;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
     I ESCROW AND INDEMNIFICATION.
          1.1. Escrow Fund. In accordance with Section 1.6 (b) and the other
terms of the Purchase Agreement, the Buyer shall deposit with the Escrow Agent,
by wire transfer or delivery of a check of the Buyer payable to the Escrow
Agent, the sum of $[**]. Such sum, together with any interest earned thereon, is
referred to herein as the “Escrow Fund.” The Escrow Fund shall be held as a
trust fund and shall not be subject to any lien, attachment, trustee process or
any other judicial process of any creditor of any party hereto. The Escrow Fund
shall be invested in accordance with Section 3. The Escrow Agent agrees to hold
the Escrow Fund in an escrow account subject to the terms and conditions of this
Agreement.
          1.2. Indemnification. The Seller has agreed in Articles VIII and IX of
the Purchase Agreement to indemnify and hold harmless the Buyer from and against
specified Damages (as defined in the Purchase Agreement). The Escrow Fund shall
be security for such indemnity obligation of the Seller, subject to the
limitations, and in the manner provided, in this Agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



     II DISBURSEMENT OF ESCROW FUND.
          2.1. Disbursement by Escrow Agent. The Escrow Agent shall disburse the
Escrow Fund only (i) in accordance with corresponding (übereinstimmenden) or
joint written instructions from the Seller and the Buyer; (ii) to the Buyer in
such amounts in which claims of the Buyer against the Stockholder under
Article VIII or Article IX of the Purchase Agreement have been adjudicated by
final court judgment (rechtskräftiges gerichtliches Urteil) or arbitral award
(Schiedsspruch), in each case upon presentation by the Buyer of an original
(Ausfertigung) of the respective judgment or award; or (iii) the provisions of
Section 2(b) hereof.
          2.2. Final Release. Within five business days after ___, 200___ [Note:
Insert date [**] months after Closing Date], the Escrow Agent shall release to
the Seller the funds then remaining in the Escrow Account, including any
interest accrued thereon, after deduction of the amount of any outstanding
payment claim that the Buyer has asserted against the Seller under Article VIII
or Article IX of the Purchase Agreement by way of a duly delivered Claim Notice
prior to the expiration of the survival period of the Representation and
Warranties according to Section 8.4 of the Purchase Agreement. Any funds so
retained in escrow after such release shall be released by the Escrow Agent to
(i) the Buyer in the amount of any claim set forth in a Claim Notice that has
been adjudicated by final court judgment or arbitral award, upon presentation by
the Buyer of an original of the respective judgment or award and (ii) the
remainder, if any, to the Seller upon resolution of all claims under clause (i).
     III INVESTMENT OF ESCROW FUND.
          3.1. Permitted Investments. Any monies held in the Escrow Fund shall
be invested by the Escrow Agent, to the extent permitted by law and as directed
by the Seller, in (i) obligations issued or guaranteed by the United States of
America or any agency or instrumentality thereof, (ii) obligations (including
certificates of deposit and bankers’ acceptances) of domestic commercial banks
which at the date of their last public reporting had total assets in excess of
$500,000,000, (iii) commercial paper rated at least A-1 or P-1 or, if not rated,
issued by companies having outstanding debt rated at least AA or Aa and
(iv) money market mutual funds invested exclusively in some or all of the
securities described in the foregoing clauses (i), (ii) and (iii). Absent
receipt of specific written investment instructions from the Seller, the Escrow
Agent shall have no obligation or duty to invest (or otherwise pay interest on)
the Escrow Fund. The Escrow Agent shall have no liability for any investment
losses, including without limitation any market loss on any investment
liquidated prior to maturity in order to make a payment required hereunder.
          3.2. Tax Reporting. All interest and other income earned from the
investment of the Escrow Fund shall be allocated and reported to the Seller for
tax purposes. The Seller agrees to provide the Escrow Agent with a certified tax
identification number by signing and returning a Form W-9 (or Form W-8, in the
case of non-U.S. persons) to the Escrow Agent prior to the date on which any
income earned on the investment of the Escrow Fund is credited to such Escrow
Fund. The Seller understands that, in the event its tax identification number is
not certified to the Escrow Agent, the Internal Revenue Code, as amended from
time to time, may require withholding of a portion of any interest or other
income earned on the investment of the Escrow Fund. The Seller shall indemnify
(freistellen) and hold harmless (schadlos halten) the

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Buyer from and against any taxes (if any) imposed on the Buyer with regard to
the interest and other income earned from the investment of the Escrow Fund.
     IV FEES AND EXPENSES. THE SELLER AND THE BUYER SHALL EACH PAY ONE HALF OF
THE FEES OF THE ESCROW AGENT FOR THE SERVICES TO BE RENDERED BY THE ESCROW AGENT
HEREUNDER, WHICH ARE SET FORTH ON ATTACHMENT B HERETO, AND THEY SHALL EACH
REIMBURSE THE ESCROW AGENT FOR HALF OF ITS REASONABLE EXPENSES (INCLUDING
REASONABLE ATTORNEY’S FEES AND EXPENSES) INCURRED IN CONNECTION WITH THE
PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT.
     V LIMITATION OF ESCROW AGENT’S LIABILITY.
          5.1. Limitation on Liability. The Escrow Agent shall incur no
liability with respect to any action taken or suffered by it in reliance upon
any notice, direction, instruction, consent, statement or other genuine and duly
authorized documents , nor for other action or inaction, except its own willful
misconduct or gross negligence. The Escrow Agent shall not be responsible for
the validity or sufficiency of this Agreement or any other agreement referred to
herein. The Escrow Agent shall not be required to take any action hereunder
involving any expense unless the payment of such expense is made or provided for
in a manner reasonably satisfactory to it. In no event shall the Escrow Agent be
liable for indirect, punitive, special or consequential damages.
          5.2. Indemnification. The Buyer and the Seller agree to indemnify the
Escrow Agent for, and hold it harmless against, any loss, liability or expense
incurred without gross negligence or willful misconduct on the part of Escrow
Agent, arising out of or in connection with its carrying out of its duties
hereunder. The Buyer and the Seller shall each be liable for one-half of such
amounts.
     VI TERMINATION. THIS AGREEMENT SHALL TERMINATE UPON THE DISBURSEMENT BY THE
ESCROW AGENT OF ALL OF THE ESCROW FUNDS IN ACCORDANCE WITH THIS AGREEMENT;
PROVIDED THAT THE PROVISIONS OF SECTION 5 SHALL SURVIVE SUCH TERMINATION.
     VII GENERAL.
          7.1. Entire Agreement. Except for those provisions of the Purchase
Agreement referenced herein, this Agreement constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, with respect to the
subject matter hereof.
          7.2. Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.
          7.3. Counterparts and Facsimile Signature. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



shall constitute one and the same instrument. This Agreement may be executed by
facsimile signature.
          7.4. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          7.5. Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if delivered personally or sent
by facsimile, registered mail with return receipt (Einschreiben mit Rückschein),
or recognized overnight courier addressed as follows or to such other address of
which the parties may have given notice:

         
 
  To the Buyer:   Roche Beteiligungs GmbH
 
      Emil-Barell-Straße 1
 
      D-79639 Grenzach-Wyhlen
 
      Att. Legal Department
 
       
 
  With a copy to:   Gleiss Lutz
 
      Maybachstraße 6
 
      70469 Stuttgart, Germany
 
      Tel: +49-711-8997-181
 
      Fax: +49-711-855096
 
      Attention: Dr. Michael Arnold, Dr. Felix Born
 
       
 
  To the Seller:   Alnylam Pharmaceuticals
 
      300 Third Street
 
      Cambridge, MA 02142
 
      Attention: VP Legal
 
      Fax: +1-617-555-8101
 
       
 
  With a copy to:   Wilmer Cutler Pickering Hale and Dorr LLP
 
      60 State Street
 
      Boston, MA 02109
 
      Tel: +1-617-526-6000
 
      Fax: +1-617-526-5000
 
      Attention: Steven D. Singer, Esq.
 
       
 
  And a copy to:   MLawGroup
 
      Maximilianstr. 31
 
      80539 Munich, Germany
 
      Tel: +49-89-24 213 0
 
      Fax: +49-89-24 213 213
 
      Attention: Rainer Kreifels, Esq.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



          If to the Escrow Agent:
Any party may give any notice, instruction or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail or electronic mail), but no such notice,
instruction or other communication shall be deemed to have been duly given
unless and until it actually is received by the party to whom it is intended.
Any party may change the address to which notices, instructions, or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.
          7.6. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the Federal Republic of Germany without
giving effect to any choice or conflict of law provision or rule (whether of the
Federal Republic of Germany or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the Federal Republic
of Germany.
          7.7. Amendments and Waivers. This Agreement may be amended only with
the written consent of the Buyer, the Seller and the Escrow Agent. No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party giving such waiver. No waiver by any party with respect
to any condition, default or breach of covenant hereunder shall be deemed to
extend to any prior or subsequent condition, default or breach of covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
          7.8. Submission to Jurisdiction. All disputes arising out of or in
connection with this Agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by three (3) arbitrators
appointed in accordance with the said rules. Any arbitration proceedings shall
be conducted in the English language. Place of any arbitration proceedings shall
be Munich, Germany.
          7.9. German Terms. The terms printed in italics constitute German
legal terms describing the meaning of the terms in the English language they
refer to, and shall be interpreted throughout this Agreement in the meaning
assigned to them by the German translation.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the day and year first above written.

            [ROBERT]
      By                           ALNYLAM PHARMACEUTICALS, INC.
      By                           [ESCROW AGENT]
      By:                        

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Attachment A
[Escrow Agent Fees]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Exhibit C
TRANSITION SERVICES AGREEMENT
          This TRANSITION SERVICES AGREEMENT (the “Agreement”) is made this ___
day of ___, 2007, by and between Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Stockholder”), and [Company], a German limited liability
company (GmbH), with registered office in [•], Germany, registered in the
Commercial Register of the lower court in [•] under docket No. HRB [•] (the
“Company”). The Stockholder and the Company are collectively referred to herein
as the “Parties,” and each individually as a “Party.”
          WHEREAS, the Stockholder, Roche (as defined below) and Alnylam Europe
AG (“Alnylam Europe”) are parties to a Stock Purchase Agreement dated as of
July 8, 2007 (the “Acquisition Agreement”), pursuant to which the Stockholder
will sell to Roche all of the outstanding shares of a to-be formed entity, being
Company; and
          WHEREAS, the Stockholder, F. Hoffmann-La Roche Ltd, a Swiss
corporation, having a place of business at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland, and Hoffmann-La Roche Inc., a New Jersey corporation, having a
place of business at 340 Kingsland Street, Nutley, New Jersey 07110, U.S.A.
(both hereafter referred to as “Roche”) are parties to a License and
Collaboration Agreement dated as of July 8, 2007 (the “License Agreement”),
pursuant to which the Stockholder will grant Roche licenses to its RNAi
technology; and
          WHEREAS, in order to enable the Company to operate in an effective
manner, the Stockholder has agreed to provide to the Company certain services
for the periods and on the terms and conditions set forth herein; and
          WHEREAS, in order to enable the Stockholder to operate certain
portions of its business not sold to Roche pursuant to the Acquisition Agreement
in an effective manner, the Company has agreed to provide to the Stockholder
certain services for the periods and on the terms and conditions set forth
herein;
          NOW, THEREFORE, in consideration of the mutual agreements and
covenants set forth herein and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree:
I SERVICES
1.1. General. During the term of this Agreement, the Parties (or an Affiliate of
each such Party designated by such Party for this purpose) shall provide, or
cause such designated Affiliate to provide, the respective services
(individually, a “Service” and collectively, the “Services”) set forth in
Schedule A attached hereto.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



1.2. Level of Services. The Services shall be provided at commercially
reasonable quality levels, which shall be substantially similar in scope,
quality and nature to those provided to, or provided on behalf of, Alnylam
Europe prior to the date hereof.
1.3. Cooperation. Each Party shall cause its employees to reasonably cooperate
with employees of the other to the extent required for effective delivery of the
Services. In addition, the Parties shall establish a Joint Transition Team
(“JTT”) to oversee the activities under this Agreement:

  (a)   Responsibilities. The JTT shall have the following responsibilities:

  (i)   Provide a status update on progress of activities under this agreement;
and     (ii)   decide about redistributions of FTEs solely within the scope of
Schedule A hereto; and

  (b)   Members. Each of the Stockholder and Roche shall nominate [**]
representatives, while Company shall nominate [**] representatives. Each party
may replace its representatives at any time, upon written notice to the other
party.     (c)   Meetings. The JTT shall meet [**]. The JTT may utilize
telecommunications and, if available, video conferencing as appropriate. [**]
the members shall have one face-to-face meeting. Roche shall chair the meetings
and minutes shall be provided which shall not constitute an amendment to this
Agreement.     (d)   Decisions. Decisions of the JTT shall be made by consensus.
If the Parties can not reach consensus with respect to a specific matter, then
the Parties shall refer the matter(s) under negotiation to the Chief Executive
Officer of Alnylam and the Global Head of Pharma Research of Roche, for
discussion and resolution within a [**] day period.     (e)   Costs. Each party
shall be responsible for all travel and related expenses it may incur in
connection with its participation in the JTT.

1.4. Third Party Services. Neither Party shall have the right to engage the
services of independent contractors to deliver or assist in the delivery of the
Services contemplated under this Agreement without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed. If any independent contractor is utilized, the Party hiring such
independent contractor will impose on such third party the confidentiality
obligations specified in this Agreement and will supervise the performance of
such third party to ensure that the Services meet, in all material respects, the
requirements of this Agreement.
1.5. Additional Services. If requested by either Party and reasonably approved
by the other Party, the approving Party may provide services in addition to the
Services to the requesting

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Party. The scope of any such services, as well as the prices and other terms
applicable to such services, shall be as mutually agreed by the Parties.
1.6. IP ownership. Each Party shall inform the other in writing of any
patentable invention generated by the Company’s employees rendering the Services
for Stockholder under this Agreement (the “Inventions”). The Company shall
either assign or otherwise transfer all worldwide rights, title and interest in
and to any and all Inventions to Stockholder or it shall entitle the Stockholder
to directly negotiate with the Company’s employees the assignment of such
Inventions, as the case may be. Any remuneration due for such assignment of the
Inventions under the applicable German laws on employee invention rights
(Arbeitnehmererfindergesetz) shall be paid solely by the Stockholder.
The Stockholder agrees to grant the Company or any of its Affiliates an
irrevocable, worldwide, non-exclusive, sub-licensable, transferable,
royalty-free and fully paid-up license under such Inventions pursuant to the
terms of the License Agreement within the Field (as defined in the License
Agreement). The Stockholder further agrees to amend the Schedule C of the
License Agreement to include such licenses to the Company or any of its
Affiliates.
In case the Stockholder does not file any patents for the Inventions made
hereunder, it shall notify the Company within [**] months after the initial
disclosure. Hereafter, the Company has the right, but not the obligation, to
make such filings in its own name with no further obligations to Stockholder.
II PAYMENTS
2.1. Services Pricing. The costs to be charged for each Service shall be set
forth on Schedule A.
2.2. Invoicing and Payment. Within [**] days following the end of each calendar
month during the term hereof, each Party shall provide to the other Party an
invoice (an “Invoice”) totaling all charges incurred by such Party hereunder
during such month. Such Invoice shall contain a brief description of each
Service or direct cost giving rise to the charge, and a listing of any third
party charges included therein. The Party receiving an Invoice shall pay all
amounts due under such Invoice in the currency denominated in such Invoice no
later than [**] days following receipt of an Invoice. Every Invoice that is not
paid when due shall bear interest from and after the date on which such Invoice
first became overdue at an annual rate equal to twelve percent (12%). Each Party
agrees to pay on demand all costs of collection, including reasonable attorneys’
fees, incurred by the other Party in collecting any such Invoice.
2.3. Taxes. The fees payable by the Stockholder pursuant to this Section 2 shall
be inclusive of any federal, state, municipal, or other U.S. or foreign
government taxes, duties, excises, tariffs, fees, assessments or levies now or
hereinafter imposed on the performance or delivery of Services or direct costs,
with the exception of VAT (or any equivalent tax), if any, which shall be paid
by the Party receiving the Services in addition to the fees payable pursuant to
this Section 2..

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



2.4. Records. Each Party shall keep such full and adequate records as are
necessary to determine the charges to be assessed pursuant to this Section 2,
and shall have reasonable access to such records of the other.
III REPRESENTATIONS AND WARRANTIES
3.1. Authorization by the Company. The Company represents and warrants to the
Stockholder that the Company has all necessary rights and authority to grant the
Stockholder the rights granted herein and no Affiliates of the Company who are
not signatories to this Agreement are required to grant such rights. The Company
has obtained all necessary third party and governmental consents and
authorizations to grant the Stockholder the rights granted herein and to provide
the Services as contemplated herein.
3.2. Authorization by the Stockholder. The Stockholder represents and warrants
to the Company that the Stockholder has all necessary rights and authority to
grant the Company the rights granted herein and no Affiliates of the Stockholder
who are not signatories to this Agreement are required to grant such rights. The
Stockholder has obtained all necessary third party and governmental consents and
authorizations to grant the Company the rights granted herein and to provide the
Services as contemplated herein.
IV CONFIDENTIALITY
4.1. Information Exchanges. Subject to applicable law and good faith claims of
privilege, each Party shall provide the other Party with all information
regarding itself and the transactions under this Agreement that the other Party
reasonably believes are required to comply with all applicable laws, ordinances,
regulations and codes in connection with the provision of Services pursuant to
this Agreement.
4.2. Confidential Information. Each Party shall hold in trust and maintain
confidential all Confidential Information relating to the other Party.
“Confidential Information” shall mean all information disclosed by either Party
to the other in connection with this Agreement, and includes, but is not limited
to, economic, scientific, technical, product and business data, business plans,
and the like, but shall not include (i) information which becomes generally
available other than by disclosure in violation of the provisions of this
Section 4.2, (ii) information which becomes available on a non-confidential
basis to a Party from a source other than the other Party to this Agreement
provided the Party in question reasonably believes that such source is not or
was not bound to hold such information confidential, (iii) information acquired
or developed independently by a Party without violating this Section 4.2 or any
other confidentiality agreement with the other Party, and (iv) information that
any Party reasonably believes it is required to disclose by law, provided that
it first notifies the other Party of such requirement and allows such Party a
reasonable opportunity to seek a protective order or other appropriate remedy to
prevent such disclosure. Without prejudice to the rights and remedies of either
Party to this Agreement, a Party disclosing any Confidential Information to the
other Party in accordance with the provisions of this Agreement shall be
entitled to equitable relief by way

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



of an injunction if the other Party breaches or threatens to breach any
provision of this Section 4.2.
V INDEMNIFICATION
5.1. Indemnification by the Company.

  (a)   Indemnification. The Company shall indemnify and hold the Stockholder
and its Affiliates harmless against any damages, costs and expenses (including
reasonable attorneys’ fees) arising from (i) the negligence or intentional
misconduct of the Company in connection with the provision of any Services, or
any other actions or inactions of the Company in connection therewith, or
(ii) the breach by the Company of any of its obligations hereunder.     (b)  
Defense. If notified promptly in writing of any action brought against the
Stockholder or its Affiliates based on a claim described in Section 5.1(a)
above, the Company shall defend such action at its expense and pay all costs,
damages and settlements finally awarded in such action or settlement which are
attributable to such claim. The Company shall have sole control of the defense
of any such action and all negotiations for its settlement or compromise,
provided such settlement or compromise includes an unconditional release of the
Stockholder and its Affiliates from all liability with respect to such claim in
form and substance reasonably satisfactory to the Stockholder. The Stockholder
shall reasonably cooperate with the Company in the defense of such claim, and
may be represented, at the Stockholder’s expense, by counsel of the
Stockholder’s selection.

5.2. Indemnification by the Stockholder.

  (a)   Indemnification. The Stockholder shall indemnify and hold the Company
and its Affiliates harmless against any damages, costs and expenses (including
reasonable attorneys’ fees) arising from (i) the negligence or intentional
misconduct of the Stockholder in connection with the provision of any Services,
or any other actions or inactions of the Stockholder in connection therewith or
(ii) the breach by the Stockholder of any of its obligations hereunder.     (b)
  Defense. If notified promptly in writing of any action brought against the
Company or its Affiliates based on a claim described in Section 5.2(a) above,
the Stockholder shall defend such action at its expense and pay all costs,
damages and settlements finally awarded in such action or settlement which are
attributable to such claim. The Stockholder shall have sole control of the
defense of any such action and all negotiations for its settlement or
compromise, provided such settlement or compromise includes an unconditional
release of the Company and its Affiliates from all liability with respect to
such claim in form and substance reasonably satisfactory to the Company. The
Company shall reasonably

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



      cooperate with the Stockholder in the defense of such claim, and may be
represented, at the Company’s expense, by counsel of the Company’s selection.

VI TERM AND TERMINATION
6.1. Term. Unless earlier terminated in accordance with Section 6.2 below, this
Agreement shall be in effect from the date hereof until twelve (12) months
following the Closing Date.
6.2. Termination.

  (a)   Any particular Service may be terminated by the Party entitled to
receive such Service upon thirty (30) days prior written notice to the other
Party.     (b)   Upon termination of this Agreement for any reason, all rights
and obligations of the parties under this Agreement shall cease and be of no
further force or effect, except that the provisions of Sections 4 and 5 of this
Agreement, and the Parties’ obligations to pay any Invoice for Services provided
prior to any termination or expiration of this Agreement, shall survive any such
termination or expiration.

VII GENERAL
7.1. Assignment. Neither Party shall assign any of its rights or obligations
hereunder without the prior written consent of the other Party. This Agreement
shall be deemed to be for the benefit of the Parties and their Affiliates, and
all rights of the Parties under this Agreement may be exercised by any of their
respective Affiliates. This Agreement shall inure to the benefit of and be
binding upon any successors or permitted assigns of the Parties.
7.2. Force Majeure. No Party shall bear any responsibility or liability for any
Damages arising out of any delay, inability to perform or interruption of its
performance of its obligations under this Agreement due to any acts or omissions
of the other Party hereto or for events beyond its reasonable control including,
without limitation, acts of God, acts of governmental authorities, acts of the
public enemy or due to war, riot, flood, civil commotion, insurrection, labor
difficulty, severe or adverse weather conditions, lack of or shortage of
electrical power, malfunctions of equipment or software programs, or any other
cause beyond the reasonable control of such Party.
7.3. Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of Germany (without regard to the conflict of law
principles thereof).
7.4. Continuation of Services Pending Outcome of Dispute. In the event of any
dispute between the parties, the Company shall not discontinue the supply of any
Service provided for herein pending the resolution of such dispute.
7.5. Relationship of the Parties. The parties shall for all purposes be
considered independent contractors with respect to each other, and neither shall
be considered an employee, employer, agent, principal, partner or joint venturer
of the other.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



7.6. Registration. In the event that this Agreement is required to be registered
with any governmental authority, the Company shall cause such registration to be
made and shall bear any expense or tax payable in respect thereof.
7.7. Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Company and the Stockholder with respect to the subject
matter hereof. This Agreement shall not be amended, altered or changed except by
a written agreement signed by the parties hereto.
7.8. No Waiver. No delay or omission on the part of either Party to this
Agreement in requiring performance by the other Party or in exercising any right
hereunder shall operate as a waiver of any provision hereof or of any right or
rights hereunder; and the waiver, omission or delay in requiring performance or
exercising any right hereunder on any one occasion shall not be construed as a
bar to or waiver of such performance or right, or of any right or remedy under
this Agreement, on any future occasion.
          Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

         
 
  To the Company:   [Company]
 
       
 
  With a copy to:   F. Hoffmann-La Roche Ltd
 
      Grenzacherstrasse 124
 
      CH-4070 Basel
 
      Switzerland
 
      Attention: Corporate Legal Department
 
      Fax: +41 61 688 13 96
 
       
 
  To the Stockholder:   Alnylam Pharmaceuticals
 
      300 Third Street
 
      Cambridge, MA 02142
 
      Attention: VP Legal
 
      Fax: 617-555-8101

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Wilmer Cutler Pickering Hale and Dorr LLP
 
      60 State Street
 
      Boston, MA 02109
 
      Tel: 617-526-6000
 
      Fax: 617-526-5000
 
      Attention: Steven D. Singer, Esq.

          Any Party may give any notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the Party for whom it is intended. Any Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other Party notice in the manner
herein set forth.
7.9. Section Headings; Definitions. Section headings are for descriptive
purposes only and shall not control or alter the meaning of this Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to them in the Acquisition Agreement.
7.10. Severability. If any provision of this Agreement shall for any reason be
held illegal or unenforceable, such provision shall be deemed separable from the
remaining provisions of this Agreement and shall in no way affect or impair the
validity or enforceability of the remaining provisions of this Agreement.
7.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
7.12. Facsimile Signature. This Agreement may be executed by facsimile
signature.
[Remainder of Page Intentionally Left Blank]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Stockholder have duly executed
this Agreement as of the day and year first above written.

     
THE COMPANY:
  THE STOCKHOLDER:
 
   
[Company]
  ALNYLAM PHARMACEUTICALS, INC.
 
   
By:                                                             
  By:                                                             
 
   
Title:                                                             
  Title:                                                             

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Schedule A – Services and Rates
SUBCONTRACTED EMPLOYEES FROM THE CLOSING DATE UNTIL [**]

  (a)   For a period beginning on the Closing Date (as defined in the Share
Purchase Agreement) and ending on [**], the Company shall subcontract to Alnylam
Europe a number of employees of the Company (“Subcontracted Employees”) equal to
[**] full-time equivalent employees of the Company (“FTEs”).     (b)   The
Stockholder shall fully reimburse the Company for the cost of providing such
Subcontracted Employees, at a rate per FTE of € [**] Euro) per working day.

SUBCONTRACTED EMPLOYEES FROM [**]

  (c)   For a period beginning on [**] and ending on the date that is [**] from
the Closing Date, the Company shall provide to the Stockholder and/or any
Affiliate (as defined in the Share Purchase Agreement) of the Stockholder
designated by the Stockholder, the services of a minimum of [**] FTE per month
and a maximum of [**] FTEs per month, in each case to support the Stockholder’s
and/or such Affiliate’s operations.     (d)   The Stockholder shall only be
obligated to pay the Company for the minimum of [**] FTEs per month and for FTEs
actually used if above such minimum, at a rate per FTE of € [**] Euro) per
working day.

UNWINDING OF IT.
The Parties are working on the coordinated transition of IT operations and agree
that each Party shall provide [**] IT professional to be responsible for such
coordinated transition, which individual shall be empowered to make decisions
regarding IT infrastructure on behalf of such Party. The Parties shall agree on
an IT Transition Plan to be implemented, including a timeframe for such
implementation, which IT Transition Plan takes into consideration each Party’s
operational, infrastructure and security needs.
TIMING OF TRANSITIONAL SERVICES

  •   [**] – Transition Services Plan Completed     •   [**] FTEs of the Company
will be subcontracted to Stockholder.     •   [**] – Possibility of additional
Transition Services (up to [**] FTEs)     •   [**] – Conclusion of all
Transitional Services

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



GUARANTEED PERFORMANCE OF SERVICES FOR ROCHE
Stockholder and Company agree to provide to Roche the necessary personnel
required to perform a high-performing siRNA working unit from the beginning,
including:

  •   [**]     •   [**]     •   [**[     •   [**]     •   [**]

The Stockholder and the Company agree that the personnel required to perform at
least [**] will be made available to Company and its Affiliates and that such
[**] may be completed by latest [**]. The Stockholder and the Company further
agree that in case employees of the Company decide to leave the Company before
[**], the Company may prioritize the delivery of the [**] for Roche over the
Services to be rendered hereunder to the Company. This prioritization will
however not affect the Stockholders obligation to pay the remuneration for the
[**] FTE’s under Article 1 of this Schedule A.
TECH TRANSFER ACTIVITIES
All of the Company’s FTEs will be potentially involved in Technology Transfer
activities in accordance with Schedule F of the License and Collaboration
Agreement. Of the [**] FTEs funded by Stockholder between the Closing Date and
[**] will focus on ensuring appropriate transfer of knowledge and skills
required in the development of RNAi Therapeutics from both a theoretical and
practical standpoint, as stated in details in Schedule F “Technology Transfer
Plan”.
Technology Platform Advancement Activities
The remaining [**] FTEs will be dedicated to complete currently underway and
planned platform advances activities as listed below:
[**]
To ensure a smooth transfer of technology advancement work from the Company to
the Stockholder by [**], the work will be conducted in close collaboration with
Stockholder throughout the [**] timeframe and will be overseen by the Joint
Transition Team (JTT).
EMPLOYEES INVOLVED IN SERVICES ACTIVITIES
The following employees will be involved in Services:
[**]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



CONTACT POINTS

          Platform Advancement Activity   Company Contact   Stockholder Contact
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]

[**]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Schedule A
Alnylam Europe
Excluded Assets and Liabilities
Contracts
Licenses:

  1.   Ribopharma AG Confidential Disclosure Agreement between Ribopharma AG and
Cell Signaling Technology     2.   Ribopharma AG Confidential Disclosure
Agreement between Ribopharma AG and Cell Signaling Technology     3.  
Non-Exclusive License Agreement between Ribopharma AG and Cell Signaling
Technology, Inc.     4.   Amendment to Non-Exclusive License Agreement between
Ribopharma AG and Cenix Bioscience GmbH     5.   Amendment to Non-Exclusive
License Agreement between Ribopharma AG and Cenix Bioscience GmbH     6.  
Confidential Disclosure Agreement between Ribopharma AG and CenixBioScience GmBH
    7.   Second Amendment to Non-Exclusive License Agreement between Alnylam
Europe AG and Cenix Bioscience GmbH     8.   Mutual Confidentiality Agreement
between Ribopharma AG and Cenix BioSciecne GmBH     9.   Non-Exclusive License
Agreement between Ribopharma AG and Cenix Bioscience GmbH     10.   Mutual
Confidential Disclosure Agreements between Ribopharma AG and Invitrogen
Corporation     11.   Non-Exclusive License Agreement between Ribopharma AG and
Invitrogen Corporation     12.   Ribopharma AG Confidential Disclosure Agreement
between Ribopharma AG and MWG Biotech AG     13.   Ribopharma AG Confidential
Disclosure Agreement between Ribopharma AG and Qiagen GmbH

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



  14.   Mutual Confidentiality Agreement between Qiagen GmbH and Ribopharma AG  
  15.   Non-Exclusive License Agreement between Ribopharma AG and RNAx GmbH    
16.   Confidential Disclosure Agreement between Alnylam Europe AG and Samchully
Pharm. Co., Ltd.     17.   Mutual Confidential Disclosure Agreement between
Alnylam Pharmaceuticals and siRNAsense AS     18.   Confidential Disclosure
Agreement between Alnylam Europe AG and Thermo Electron Corporation     19.  
Mutual Confidentiality Agreement between Ribopharma AG and Thermo Electron GmbH
    20.   Letter from Carnegie Institution of Washington to Ribopharma AG    
21.   Letter from Ribopharma AG to Carnegie Institution of Washington Re:
License Agreement between Carnegie Institution of Washington and Ribopharma AG  
  22.   License Agreement between the Carnegie Institution of Washington and
Ribopharma AG     23.   Letter from Dr. Gassner & Partner to Ribopharma AG Re:
Ribopharma AG J. Carnegie Institution of Washington Licence Agreement     24.  
Co-Exclusive License Agreement dated July 30, 2003 between Garching Innovation
GmbH and Ribopharma AG     25.   “Requirement Amendment” dated June 14, 2005 to
the Co-Exclusive License Agreement dated July 30, 2003 between Garching
Innovation GmbH and Ribopharma AG     26.   Non-Exclusive License Agreement
between Alnylam Pharmaceuticals Inc., and Ambion, Inc.     27.   Non-Exclusive
License Agreement between Alnylam Pharmaceuticals Inc., and Bioneer Corporation
    28.   Commercial Research License Agreement between Bristol-Myers Squibb
Company and Alnylam Pharmaceuticals, Inc.     29.   Licence Agreement between
Cancer Research Technology Limited and Alnylam Pharmaceuticals, EVC     30.  
License Agreement between Cold Spring Harbor Laboratory and Alnylam
Pharmaceuticals, Inc.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



  31.   Non-Exclusive License Agreement between Alnylam Pharmaceuticals Inc.,
and Eurogentec SA     32.   Non-Exclusive License Agreement between Alnylam
Pharmaceuticals, Inc. and MWG Biotech AG     33.   Non-Exclusive License
Agreement between Alnylam Pharmaceuticals Inc., and Qiagen GmbH     34.  
Non-Exclusive License Agreement between Alnylam Pharmaceuticals Inc. and
Sigma-Alrich Company     35.   Term Sheet for exclusive license under
patents/applications, known how and information on siRNAs specific for MLL-AF4
fusion gene provided to Alnylam Pharmaceuticals, Inc. by University of Tuebingen
    36.   License Agreement between Alnylam Pharmaceuticals and the University
of Tubingen

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



University Partnerships:

  1.   Mutual Confidentiality Agreement between Ribopharma AG and Prof.
Dr. Gerhard Krauss     2.   Confidential Disclosure Agreement between Alnylam
Europe AG and Molecular Neurobiology Laboratory, Department of Neurology,
University of Dusseldorf     3.   Mutual Confidentiality Agreement between
Ribopharma AG and PD Dr. Christian Hugo     4.   Material Transfer Agreement
between Ribopharma AG and Freistaat Bayern Represented, by University of
Erlangen in this case acting for Dr. med. Karin J. Metzner     5.   Material
Transfer Agreement between Ribopharma AG and Freistaat Bayern Represented, by
University of Erlangen in this case acting for Dr. med. Karin J. Metzner     6.
  Material Transfer Agreement between Ribopharma AG and Freistaat Bayern
Represented by Universitatsklinkum Erlangen Maximiliansplatz 2 in this case
acting for PD Dr. med. Christian Hugo     7.   Letter agreement between
Dr. Karin Metzner and Alnylam Europe Re: Extension of agreement term.     8.  
Confidential Disclosure Agreement between Alnylam Europe AG and Prof. Dr. Klaus
Strebhardt     9.   UNI Frankfurt, Prof. Dr. Klaus Strebhardt Vereinbarung uber
Geheimhaltung und Materialtransfer     10.   Material Transfer Agreement between
Tokyo Metropolitan Institute for Neuroscience and Universitaet Heidelberg    
11.   Material Transfer Agreement between Alnylam Europe AG and University
Heidelberg, Department for Molecular Virology     12.   Material Transfer
Agreement between Alnylam Europe AG and Biozentrum der Medizinischen Universitat
Innsbruck, Sektion Neurobiochemie     13.   Material Transfer Agreement between
Alnylam Europe AG and Medizinische Universitat Innsbruck     14.   Material
Transfer Agreement between Alnylam Europe AG and Biozentrum der Medizinischen
Universitat Innsbruck, Sektion Neurobiochemie

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



  15.   Mutual Confidentiality Agreement between Ribopharma AG and University of
Niiemegen     16.   Assignment between Klinikum der Universitaet Regensburg,
Roland Kreutzer, Stefan Limmer and Hans-Peter Vornlocher     17.   Mutual
Confidentiality Agreement between Ribopharma AG and Dr. Gerhard Giegerich    
18.   Confidential Disclosure Agreement between Ribopharma AG and Prof.
Dr. Claudia Steinem     19.   Mutual Confidentiality Agreement between
Ribopharma AG and Prof. Dr. H.-J. Thiesen     20.   Material Transfer Agreement
between Alnylam Europe AG and University of Tuebingen     21.   Research
Agreement between Ribopharma AG and Department of Clinical Pharmacology
University of Vienna     22.   Confidential Disclosure Agreement between Alnylam
Europe AG and Julius-Maximilians-Universitat Wurzburg     23.   Confidential
Disclosure Agreement between Alnylam Europe AG and
Julius-Maximilians-Universitat Wurzburg     24.   Material Transfer Agreement
between Alnylam Europe AG and Universitat Wurzburg     25.   Confidentiality
Agreement between The University of Zurich and Ribopharma AG     26.   Material
Transfer Agreement between Alnylam Europe AG and East Carolina University    
27.   Material Transfer Agreement between Ribopharma AG and Department of
Immunotechnology, Lund University     28.   Confidentiality Agreement between
Ribopharma AG and Leland Stanford Junior University     29.   Confidential
Disclosure Agreement between Alnylam Europe AG and Dr. Chang-Zheng Chen     30.
  Material Transfer Agreement between Ribopharma AG and Berlin represented by
Universitatsklinikum Charite in this case acting for PD Dr. med. Michael Hocker

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Contracts between Alnylam Europe AG and Alnylam Pharmaceuticals:

  1.   Amendment to Confidential Disclosure Agreement between Alnylam
Pharmaceuticals, Inc. and Ribopharma AG     2.   Amendment to Confidential
Disclosure Agreement between Alnylam Pharmaceuticals, Inc. and Ribopharma AG    
3.   Confidential Disclosure Agreement between Alnylam and Ribopharma AG     4.
  Confidential Disclosure Agreement between Alnylam Pharmaceuticals, Inc. and
Ribopharma AG     5.   Cover letters to the Confidential Disclosure Agreement
between Alnylam Pharmaceuticals, Inc. and Ribopharma AG     6.   Contract
Research and Development Agreement between Alnylam Holding Company, Alnylam
Pharmaceuticals, Inc. and Ribopharma AG, as amended     7.   Mutual Agreement
between Alnylam Pharmaceuticals, Inc., Alnylam Holding Co. and Ribopharma AG

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Other Contracts:

  1.   Lease agreement between Hausgemeinschaft Knauer-Künzler and Alnylam AG
(plus amendment), dated February 09, 2007     2.   Service Agreement between
Mr. Andreas Bossko and Alnylam Europe AG, dated October 26, 2005, as amended
July 21, 2006.     3.   Participation in company pension scheme dated
October 24, 2004 (Mr. Bossko)     4.   Service Agreement between Dr. Hans-Peter
Vornlocher and Alnylam Europe AG, dated October 26, 2005, as amended July 21,
2006.     5.   Managing Director’s Service Agreement by and between Ribopharma
GmbH and Dr. Stefan Limmer     6.   Dienstvertrag zwischen Dr. Roland Kreutzer
and Alnylam Europe AG, dated October 26, 2005.     7.   Service Agreement dated
July 2, 2007 between Roland Kreutzer and Alnylam Europe AG     8.   Service
Agreement dated July 2, 2007 between Andreas Bossko and Alnylam Europe AG     9.
  Service Agreement dated July 2, 2007 between Hans-Peter Vornlocher and Alnylam
Europe AG

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Intellectual Property

                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB 002.2
  Inhibition of expression of human MDR1 with dsRNA   DE   ORD   DE 10158411  
29-Nov-2001   Abandoned            
RIB 002.3
  METHOD FOR INHIBITING THE EXPRESSION OF A TARGET GENE IN A MAMMALIAN CELL IN
VIVO   DE   ORD   DE 10160151   07-Dez-2001   Abandoned   DE 10160151 A1    
RIB 006.3
  Small Interfering RNA Targeting Bcl-2 Sensitize Malignant Melanoma   US   PRO
  60/505,189   23-Sep-2003   Abandoned            
RIB 008.1
  Verfahren zur Hemmung der Replikation von Viren (Method to inhibit the
replication of viruses)   DE   ORD   DE 10150187   12-Okt-2001   Abandoned      
     
RIB 010.3
  Compositions and methods for treating pancreatic cancer   US   ORD  
10/384,434   07-Mrz-2003   Abandoned            
RIB 011.1
  Verwendung einer doppelstr,,ngigen RNA zur Behandlung einer Infektion mit
einem (+)-Strang Virus (Use of a dsRNA for treating an infection with a
(+)-strand RNA-virus)   DE   ORD   DE 10235621   02-Aug-2002   Abandoned        
   
RIB-001.1
  Drug that inhibits the expression of a given gene   DE   ORD   DE 19903713  
30-Jan-1999   Abandoned            

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-001.2
  Method and medicament for inhibiting the expression of a target gene   DE  
ORD   DE 19956568 A1   24-Nov-1999   Abandoned   DE 199 56 568 A1   17-Aug-2000
RIB-001.3
  Method and medicament for   ES   EPP   EP 00910510   29-Jan-2000   GrantedInOp
           
 
  inhibiting the expression of a target gene   EP   DIV   05002454.6-2107  
29-Jan-2000   ExamReq   EP 1550719   06-Jul-2005
 
      EP   DIV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      EP   PCT   EP 00910510   29-Jan-2000   GrantedInOp   EP 1144623    
 
      DE   EPP   50000414.5-08   29-Jan-2000   GrantedInOp            
 
      DE   UTM   20023125.1   30-Jan-1999   RegUtilMode            
 
      DE   EDV   DE 10066235.8-41   29-Jan-2000   Pending            
 
      FR   EPP   EP00910510   29-Jan-2000   GrantedInOp            
 
      CH   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      NL   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      CA   PCT   2,359,180   29-Jan-2000   Allowed            
 
      IE   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      GB   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      DE   PCT   10080167.6   29-Jan-2000   Pending            
 
      GB   EPP   EP 00910510   29-Jan-2000   GrantedInOp            

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
 
      IE   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      FR   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      JP   PCT   2000-596137   29-Jan-2000   ExamReq   JP 2003-502012  
21-Jan-2003
 
      IT   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      SE   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      US   ORD   09/889,802   20-Jul-2001   Abandoned            
 
      US   RCE   10/382,395   06-Mrz-2003   Published   US-2004-0072779-A1  
15-Apr-2004
 
      US   RCE   10/383,099   06-Mrz-2003   Published   US-2004-0102408-A1  
27-Mai-2004
 
      US   DIV   10/382,768   06-Mrz-2003   Published   US-2004-0053875-A1  
18-Mrz-2004
 
      US   RCE   10/612,179   02-Jul-2003   Published   US-2005-0100907-A1  
12-Mai-2005
 
      WO   ORD   PCT/DE00/00244   29-Jan-2000   CompletedNt   WO 00/44895  
03-Aug-2000
 
      ZA   PCT   ZA 20015909   29-Jan-2000   Granted            
 
      IN   PCT   IN/PCT/2001/00823/MU   29-Jan-2000   Abandoned            
 
      DE   EDV   10066344.3       ExamReq            
 
      LI   EPP   200910510   29-Jan-2000   GrantedInOp            
 
      LU   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
 
      FI   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      JP   DIV   2006-248529   13-Sep-2006   ExamReq            

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
 
      JP   DIV   2006-248528   13-Sep-2006   ExamReq            
 
      AT   EPP   E222.953   29-Jan-2000   GrantedInOp            
 
      EP   DIV   06025389.5   29-Jan-2000   Published   1798285   20-Jun-2007
 
      DE   EDV   10066382.6   29-Jan-2000   Pending            
 
      AU   PCT   AU 2000032713   29-Jan-2000   GrantedInOp            
 
      AU   DIV   2005201044       Pending            
 
      BE   EPP   EP 00910510   29-Jan-2000   GrantedInOp            
RIB-001.3
  Method and medicament for   DE   EDV   50010528.6-08   29-Jan-2000  
GrantedInOp   EP 1214945   19-Jun-2002
 
  inhibiting the expression of a target gene   NL   EDV   EP 02003683  
29-Jan-2000   GrantedInOp   EP 1214945   19-Jun-2002
 
      DK   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      CH   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      CY   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      IT   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      AT   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      SE   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      BE   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      PT   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      GR   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
08-Jun-2005

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
 
      ES   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      LU   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      LI   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
 
      MC   EDV   EP 02003683   29-Jan-2000   GrantedInOp   EP 1214945  
19-Jun-2002
RIB-002.1
  INHIBITING GENE EXPRESSION IN CELLS, USEFUL FOR e.g., TREATING TUMORS, BY
INTRODUCING DOUBLE-STRANDED COMPLEMENTARY OLIGORNA HAVING UNPAIRED TERMINAL
BASES   DE   ORD   10100586.5-09   09-Jan-2001   Granted            
RIB-002.4
  COMPOSITIONS AND METHODS FOR   US   CIP   10/384,339   07-Mrz-2003   Pending  
         
 
  INHIBITING   JP   PCT   JP 2002-556740   09-Jan-2002   Published   2004-519458
  02-Jul-2004
 
  EXPRESSION OF A TARGET GENE   SE   EPC   EP 02710786   09-Jan-2002   Abandoned
  EP 1352061   15-Okt-2003
 
      WO   ORD   PCT/EP02/00152   09-Jan-2002   CompletedNt   WO 02/055693 A2  
18-Jul-2002
 
      NL   EPC   EP 02710786.1   09-Jan-2002   Abandoned   EP 1352061  
15-Okt-2003
 
      IT   EPC   EP 02710786   09-Jan-2002   Abandoned   EP 1352061  
15-Okt-2003
 
      EP   PCT   02710786.1   09-Jan-2002   GrantedInOp   EP 1352061  
15-Okt-2003
 
      GB   EPP   EP 02710786   09-Jan-2002   GrantedInOp   EP 1352061  
15-Okt-2003
 
      FR   EPC   EP 02710786   09-Jan-2002   Abandoned   EP 1352061  
15-Okt-2003

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



                                      CaseNumber   InvTitle   Country   CaseType
  AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-002.4
  COMPOSITIONS AND
METHODS FOR
INHIBITING A
EXPRESSION OF
TARGET GENE   ZA   PCT   ZA 2003004127   09-Jan-2002   Abandoned        
 
      DK   EPC   EP 02710786   09-Jan-2002   Abandoned   EP 1352061  
15-Okt-2003
 
      CN   ORD   CN 2002803557.7   09-Jan-2002   Abandoned        
 
      CA   PCT   CA 2,432,350   09-Jan-2002   Abandoned        
 
      IN   ORD   IN537/MUNMP/2003   09-Jan-2002   Abandoned        
 
      BE   EPC   EP 02710786   09-Jan-2002   Abandoned   EP 1352061    
 
      CH   EPP     02710786.1     09-Jan-2002   GrantedInOp        
 
      IE   EPP     02710786.1     01-Jan-2002   GrantedInOp        
 
      DE   EPP     50206993.7-08     09-Jan-2002   GrantedInOp   EP 1352061  
15-Okt-2003
 
      AT   EPP     02710786.1     09-Jan-2002   GrantedInOp        
 
      AU   PCT     2002229701     09-Jan-2002   Granted        
RIB-003.1
  METHOD TO INHIBIT
THE EXPRESSION OF A
TARGET GENE   DE   ORD   DE 10100587   09-Jan-2001   Abandoned   DE 10100587 C1
  21-Nov-2002
RIB-004.1
  Verfahren zur Hemmung der Expression eines Zielgens (Method to inhibit the
expression of a target gene)   DE   ORD   DE 10100588   09-Jan-2001   Abandoned
  DE 10100588 A1   18-Jul-2002
RIB-006.1
  METHOD FOR
INHIBITING THE   IN   PCT   IN540/MUNMP/2003   09-Jan-2002   Transferred to
inventors        

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
 
  EXPRESSION OF A
TARGET GENE AND
MEDICAMENT FOR
TREATING A TUMOR
  SE
NL   EPC
EPC   EP 02702247 EP 02702247   09-Jan-2002
09-Jan-2002   Published
Published   EP 1349927 EP 1349927   18-Jul-2002
18-Jul-2002

  DISEASE   JP   PCT   JP 2002-556739   09-Jan-2002   Transferred to inventor  
  2004-519457     02-Jul-2004
 
      ZA   PCT   ZA 2003004500   09-Jan-2002   Transferred to inventors        
   
 
      IT   EPC   EP 02702247   09-Jan-2002   Published   EP 1349927  
18-Jul-2002
 
      EP   PCT     02702247.4-2405/1349     09-Jan-2002   Published   EP1349927
  18-Jul-2002
 
      FR   EPC   EP 02702247   09-Jan-2002   Published   EP 1349927  
18-Jul-2002
 
      ES   EPC     02702247     09-Jan-2002   Published     02702247    
01-Mai-2004
RIB-006.1
  METHOD FOR
INHIBITING THE   WO   ORD   PCT/EP02/00151   09-Jan-2002   CompletedNt   WO
02/055692A2   18-Jul-2002
 
  EXPRESSION OF A
TARGET GENE AND
  AU   PCT   AU 2002235826   09-Jan-2002   Transferred to inventors            
 
  MEDICAMENT FOR
TREATING A TUMOR   BE   EPC   EP 02702247   09-Jan-2002   Published   EP1349927
  18-Jul-2002
 
  DISEASE   CA   PCT     2,432,341     09-Jan-2002   Transferred to inventors  
         
 
      CN   PCT   CN 200280355.0   09-Jan-2002   Transferred to inventors    
1650010     03-Aug-2005
 
      DK   EPC   EP 02702247   09-Jan-2002   Published   EP 1349927  
18-Jul-2002
RIB-006.2
  COMPOSITIONS AND
METHODS FOR
INHIBITING
EXPRESSION OF
ANTI-APOPTOTIC
GENES   US   ORD     10/384,260     07-Mrz-2003   Published   US2004/0001811 A1
  01-Jan-2004

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                  CaseNumber   InvTitle   Country   CaseType  
AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-007.1
  METHOD FOR
INHIBITING THE
EXPRESSION OF A
TARGET GENE   DE   ORD   DE 10155280   26-Okt-2001   Abandoned        
RIB-007.2
  Drug for inhibiting the expression of a target gene   WO   ORD  
PCT/EP02/11971   25-Okt-2002   Abandoned   WO 03/035082 A1   01-Mai-2003
 
      US   ORD   10/382,634   07-Mrz-2003   Abandoned   US-2004-0038921-A1  
26-Feb-2004
RIB-008.2
  METHOD FOR
INHIBITING THE
REPLICATION OF
VIRUSES   DE   ORD   DE 10163098   20-Dez-2001   Granted   DE 10163098 A1  
02-Jun-2005
RIB-008.3
  METHOD TO INHIBIT
THE REPLICATION OF
VIRUSES   US
WO   CIP
ORD   10/384,512
PCT/EP02/11432   07-Mrz-2003
11-Okt-2002   Published
Abandoned   US-2004-0091457-A1
WO 03/033700 A1   13-Mai-2004
24-Apr-2003
RIB-009.1
  Medicament that increases the effectiveness of a drug that induces
receptor-mediated apoptosis in tumor cells   DE   ORD   DE 10230997  
09-Jul-2002   Abandoned   DE 10230997 A1    
RIB-009.2
  MEDICAMENT THAT
INCREASES THE
EFFECTIVENESS OF
A DRUG THAT INDUCES
  US   CIP   10/666,458   19-Sep-2003   Abandoned   US-2004-0126791-A1  
01-Jul-2004
 
  RECEPTOR-MEDIATED
APOPTOSIS IN TUMOR
CELLS   WO   ORD   PCT/EP02/11968   25-Okt-2002   Abandoned   WO 03/035868 A1  
01-Mrz-2003
RIB-010.1
  DRUG FOR TREATING A
CARCINOMA OF THE
  WO   ORD   PCT/EP02/11970   25-Okt-2002   Transferred to inventors   WO
03/035870 A1   01-Mai-2003
 
  PANCREAS   DE   ORD   DE 10230996   09-Jul-2002   Transferred to inventors  
DE 10230996 A1    

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                  CaseNumber   InvTitle   Country   CaseType  
AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-011.2
  USE OF DOUBLE
STRAND RIBONUCLEIC
ACID FOR TREATING
  EP   PCT   EP 02785313   25-Okt-2002   Abandoned   EP1438409   01-Mai-2003
 
  AN INFECTION WITH A
POSTIVE-STRAND
RNA-VIRUS   WO   ORD   PCT/EP02/11973   25-Okt-2002   Converted   WO 03/035876
A1   01-Mai-2003
RIB-012.1
  Use of a dsRNA for specifically inhibiting the expression of a given target
gene   DE   ORD   DE 10235620   02-Aug-2002   Abandoned        
RIB-012.2
  USE OF A
DOUBLE-STRANDED
RIBONUCLEIC ACID
  EP   PCT   EP 02779511   25-Okt-2002   Published   EP1438405   21-Jul-2004
 
  FOR SPECIFICALLY
INHIBITING THE
EXPRESSION OF A
GIVEN TARGET GENE   WO   ORD   PCT/EP02/11969   25-Okt-2002   CompletedNt   WO
03/035869 A1   01-Mai-2003
RIB-012.3
  COMPOSITIONS AND
METHODS FOR
INHIBITING THE
EXPRESSION OF A
MUTANT GENE   US   RCE   10/384,463   07-Mrz-2003   Published  
US-2005-0074757-A1   07-Apr-2005
RIB-013.1
  DRUG FOR TREATING A
FIBROTIC DISEASE
  EP   PCT   EP 02801917   25-Okt-2002   Transferred to inventors   EP1438056A0
   
 
  THROUGH RNA
INTERFERENCE   WO   ORD   PCT/EP02/11972   25-Okt-2002   Transferred to
inventors   WO 03/035083 A1   01-Mai-2003
 
      US   ORD   10/493,686   24-Mai-2004   Transferred to inventors        
RIB-014.1
  SMAD7 INHIBITORS
FOR THE TREATMENT
OF CNS DISEASES   WO   ORD   PCT/EP02/12221   31-Okt-2002   Expired   WO
03/037368 A2   08-Mai-2003

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-015.1
  METHOD FOR
INHIBITING THE
EXPRESSION OF A
TARGET GENE CREATED
BY CHROMOSOMAL
ABERRATION   DE   ORD   DE 10202419   22-Jan-2002   Abandoned   DE 10202419 A1  
 
RIB-015.2
  DOUBLE-STRANDED RNA
(dsRNA) AND METHOD
FOR USE FOR
  WO   ORD   PCT/EP03/00608   22-Jan-2003   Abandoned   WO 03/062423 A2  
31-Jul-2003
 
  INHIBITING
EXPRESSION OF A
FUSION GENE   US   DIV     11/656,349     22-Jan-2007   Pending            
 
      US   ORD     10/349,320     22-Jan-2003   Issued   US 2003/0190654 A1  
09-Okt-2003
RIB-015.3
  METHOD FOR
INCREASING THE
EFFICIENCY OF AN
INHIBITOR OF
TYROSINE KINASE
ACTIVITY   WO   ORD   PCT/EP03/00604   22-Jan-2003   Expired   WO 03/062432 A1  
31-Jul-2003
RIB-016.1
  DOUBLE-STRANDED
RIBONUCLEIC ACID
WITH IMPROVED
ACTIVITY   DE   ORD     10302421.2-41     21-Jan-2003   Published     1587926  
  26-Okt-2005
RIB-016.2
  LIPOPHILIC
DERIVATIVES OF
  CA   PCT     2,513,809     21-Jan-2004   ExamReq            
 
  DOUBLE-STRANDED   EP   DIV   Not Yet Assigned       Pending            
 
  RIBONUCLEIC ACID   US   PCT     10/543,048     21-Jul-2005   Published  
US-2006-0178324-A1   10-Aug-2006
 
      EP   PCT     04704041.5-1521     21-Jan-2004   Granted     1587926    
26-Okt-2005
 
      AU   PCT     2004206255     24-Jan-2004   Pending            
 
      WO   ORD   PCT/US2004/001461   21-Jan-2004   CompletedNt   WO 2004/06501
A2   05-Aug-2004

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                          CaseNumber   InvTitle   Country  
CaseType   AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
RIB-017.1
  SiRNA WITH
INCREASED   US   PRO     60/479,354     18-Jun-2003   Converted            
 
  STABILITY IN SERUM   EP   PCT   EP 03013296.3-1521   13-Jun-2003   Abandoned  
         
RIB-017.2
  DOUBLE-STRANDED
RIBONUCLEIC ACID
WITH INCREASED
EFFECTIVENESS IN AN
ORGANISM (II)   EP   PCT   EP 04002374   03-Feb-2004   Abandoned            
ALE-017
  DOUBLE-STRANDED
RIBONUCLEIC ACID
  AU   PCT     2004263830     14-Jun-2004   ExamReq            
 
  WITH INCREASED
EFFECTIVENESS   EP   PCT     04776539.1     14-Jun-2004   Published     1633770
    15-Mrz-2006
 
  IN AN
  GB   PCT     0525640.9     14-Jun-2004   Published   GB2417727   08-Mrz-2006
 
  ORGANISM   WO   ORD   PCT/US2004/018848   14-Jun-2004   CompletedNt   WO
2005/014782 A3   09-Sep-2005
 
      EP   PCT   EP 04028066   25-Nov-2004   Abandoned            
 
      US   PRO     60/630,878     24-Nov-2004   Converted            
 
      US   PRO     60/632,403     01-Dez-2004   Converted            
ALE-018
  RNAi MODULATION OF
THE BCR-ABL FUSION
GENE AND USES
THEREOF   US   PRO     60/630,878     24-Nov-2004   Converted            
 
      US   PRO     60/632,403     01-Dez-2004   Converted            
ALE-027
  COMPLEX FOR
TRANSFERRING AN   US   PRO     60/898,435     30-Jan-2007   Pending            

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



                                  CaseNumber   InvTitle   Country   CaseType  
AppNumber   FilDate   ApplicationStatus   PubNumber   PubDate
 
  ANIONIC SUBSTANCE
INTO A CELL   US   PRO   60/846,193   21-Sep-2006   Pending        
ALE-028
  RNAi MODULATION OF
SCAP AND
THERAPEUTIC USES
THEREOF   US   PRO   60/845,289   18-Sep-2006   Pending        
ALE-029
  GLYCOCONJUGATES OF
RNA INTERFERENCE
AGENTS   US   PRO   60/925,880   23-Apr-2007   Pending        
ALNE-034
  COMPOSITIONS AND
METHODS FOR
INHIBITING
EXPRESSION OF THE
MYC GENE   US   PRO   60/830,046   10-Jul-2006   Pending        
ALNE-035
      US   PRO   60/870,253   15-Dez-2006   Pending        
 
      US   PRO   60/846,266   21-Sep-2006   Pending        
ALNE-036
  COMPOSITIONS AND
METHODS FOR
INHIBITING
EXPRESSION OF A
GENE FROM THE EBOLA   US   PRO   60/908,793   29-Mrz-2007   Pending        

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



Fixed Assets:

                          Inventory       Purchase       Initial   Book value
no.   Item   date   Depreciation   value €   €
310352
  HP Notebook Johann
Wirsing   12/21/06   3 years   1,628.-     1.354.75  

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



Other Assets

  1.   All laboratory journals.     2.   All data in the possession of Alnylam
Europe specifically related to the development of targets (whether of Alnylam or
a partner), including data contained in e-mail, documents, and in bioinformatics
databases. For purposes of clarity, Newco shall have access to databases which
include information related to structure, design and function of siRNAs which is
not target specific after such target-specific information has been removed from
such databases.

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



Schedule B
FIXED ASSETS
[INSERT FIXED ASSETS SCHEDULE]

         
 
       
wfp Waldmann Faesch & Partner
  Notar Etienne Petitpierre   A. Prot. 512/2007

 



--------------------------------------------------------------------------------



 



Schedule C
[RESERVED]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



Schedule D
RNAiContract Schedule (Alnylam Europe Spin-off)

              Title of Agreement   Name of File   Date of Agreement   Summary
Vertraulichkeitserkläru
ng 3i Deutschland GmbH
  3i Deutschland GmBH, CDA 020325.pdf   March 25, 2002   NDA imposing
confidential
obligations on a
potential investor
Mutual Confidentiality Agreement between Ribopharma AG and Abbott Bioresearch
Center, Inc.
  Abbot Bioresearch Center, mCDA 011203.pdf   December 3, 2001   Standard
confidentiality agreement.
Confidential
Disclosure Agreement
  Agilent Technologies mCDA 040301.pdf   March 1, 2004   Standard
confidentiality
agreement
Confidentiality Agreement between Amersham Biosciences AB and Ribopharma AG
  Amersham Biosciences AB, mCDA 030319.pdf   January 26, 2003   Standard
confidentiality agreement.
Mutual Agreement of Confidentiality between Ribopharma AG and Amgen Inc.
  Amgen, Inc mCDA 030711.pdf   July 11, 2003   Standard confidentiality
agreement.
Vertraulichkeitsvereinb
arung zwischen
Ribopahram AG und Apax
Partners
Beteiligungsberatung
GmbH
  Apax Partners Vertraulichkeitsvereinbarung 011105.pdf   November 09, 2001  
NDA issued by Apax; Apax will treat all information received by Ribopharma as
confidential
Evaluation Agreement between Apoxis SA and Ribopharma AG
  Apoxis, SA, mMTA + mCDA 020826 + 020810.pdf   May 22, 2003   Agreement
relating to the evaluation of Ribopharma’s siRNA technology and Apoxis’
proprietary molecular target FLIP.
Mutual Confidentiality Agreement between Ribopharma AG and Apoxis SA
  Apoxis, SA, mMTA + mCDA 020826 + 020810.pdf   August 10, 2002   Standard
confidentiality agreement.
Material Transfer Agreement between Apoxis SA and Ribopharma AG
  Apoxis, SA, mMTA + mCDA 020826 + 020810.pdf   September 5, 2002   License to
use technology.
Mutual Confidentiality Agreement between Ribopharma AG and Artemis
Pharmaceuticals GMBH
  Artemis Pharmaceuticals, mCDA 021202.pdf   December 2, 2002   Standard
confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Secrecy Agreement between Astrazeneca UK Limited and Ribopharma AG
  Astrazeneca Secrecy Agreement 020210.pdf   February 10, 2002   Standard
confidentiality agreement.
Vertraulichkeitserkläru
ng Atlas Venture GmbH
  Atlas Venture GmbH Vertraulichkeitserkl,,rung 020306.pdf   March 06, 2002  
Atlas confirms confidential treatment of Ribopharma information
Vertrag zur
Verpflichtung auf die
Geheimhaltung und das
Datengeheimnis
zwischen Aurigon Life
Science GmbH und
Ribopharma AG
  Aurigon Life Science GmbH Vertrag zur Geheimhaltung April oder Mai 2002.pdf  
Not dated   Mutual standard NDA
Secrecy Agreement between Bayer Technology Services GmbH and Alnylam Europe AG
  Bayer Technology Services mCDA 050420.pdf   May 2, 2005   Standard
confidentiality agreement.
Vertraulichkeitsvereina
brung
zwischenRibopharma AG
und BayTech Venture
Capital Beratungs GmbH
  BayTech Venture Capital Vertraulichkeitsvereinbarung 020327.pdf   March 27,
2002   NDA with
confidentiality
obligations on
BayTech (potential
investor)
Vertrauluichkeitsverein
barung zwischen
BioAgency
Aktienegsellschaft und
Ribopharma AG
  BioAgencys AG Vertraulichkeitsvereinbarung 020325.pdf   March 20/29, 2002  
NDA with potential
investor
confidentiality
obligation for
BioAgency
Vertraulichkeitserkläru
ng zwischen Ribopharma
AG und BioConnect AG
  Bio Connect AG Vertraulichkeitserkl,,rung 011102.pdf   October 29/November 02,
2001   Standard mutual NDA
Confidential Disclosure Agreement between Alnylam Europe AG and Bio-Rad
  Bio-Rad laboratories, California CDA 060628.pdf   June 28, 2006   Standard
Confidentiality
Agreement
Letter Agreement, Confidentiality Agreement between Ribopharma AG and Biogeny
plc
  Biogeny plc, CDA 020913.pdf   September 13, 2002   Standard
Confidentiality
Agreement
Confidential Disclosure Agreement between Alnylam Europe AG and Bioneer
Corporation
  Bioneer Corporation, Korea CDA 060227.pdf   February 27, 2006   Standard
confidentiality agreement.
Vertraulichkeitsvereinb arung zwischen Ribopharma AG und Dr. Fred Schaebsdau
(The BioScienece Ventures Group AG)
  BioScience Ventures Group AG Vertraulichkeitsvereinbarung 020704.pdf  
July 04, 2002   NDA with potential investor; confidentiality obligations on
BioScience

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Mutual Confidentiality Agreement between Boehringer Ingelheim and Ribopharma
  Boehringer Ingelheim Austria GmbH mCDA 011207.pdf   December 7, 2001  
Standard confidentiality agreement.
Confidentiality Agreement between Breslin Biotech AG and Ribopharma AG
  Breslin Biotech AG, CDA 020423.pdf   April 11, 2002   Standard confidentiality
agreement.
Confidential Information Agreement between Ribopharma AG and Burrill & Company,
LLC
  Burrill + Co, LLC CA 02826.pdf   August 26, 2002   Standard confidentiality
agreement.
Study Protocol
Amendment 2
  Charles River Laboratories Study RC3 No 1100_1 050711.pdf   July 11, 2005  
Modification of preparation of brain tissue for study number: RC3 No1100/1
Study Request Order
  Charles River Laboratories Study RC3 No 1174_1 051124.pdf   November 24, 2005
  Order for study
number: RC3
No1174/1
Study Request Order
  Charles River Laboratories Study RC3 No 1264_1 060406.pdf   April 6, 2006  
Order for Study
number: RC3
No1264/1
Study Protocol
  Charles River Laboratories Study RC3 No 1070_1 050420.pdf   April 20, 2005  
Protocol for study
number: RC3 No
1070/1
Study Protocol Order
  Charles River Laboratories Study RC3 No 1130 051005.pdf   October 5, 2005  
Protocol for study
number RC3No1130
Study Request Order
  Charles River Laboratories Study RC3 No 1348_1 061222.pdf   September 22, 2006
  Order for study
number: RC3
No1348/1
Material Transfer Agreement between Alnylam Europe AG and The Cleveland Clinic
Foundation
  Cleveland Clinic Foundation MTA 050701.pdf   July 1, 2005   Transfer of
material for research on RNA interference and dsRNA stress response pathways
Bilateral Material Transfer and Evaluation Agreement between Ribopharma AG and
Coley Pharmaceutical Group
  Coley Pharmaceutical GmbH Bilateral Material Transfer and Evaluation Agreement
021201.pdf   December 1, 2002   Transfer of materials relating to
immunomodulatory molecules and RNAi molecules.
Confidentiality Agreement between Coley Pharmaceutical Group and Ribopharma AG
  Coley Pharmaceutical GmbH Confidentiality Agreement 020916.pdf   Septemebr 16,
2002   Standard confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Material Transfer Agreement between Ribopharma AG and The Trustees of Columbia
University in the City of New York acting on behalf of Prof. Cy A. Stein, M.D.,
Ph.D.
  Columbia University, Stein CDA 020826.pdf   October 17, 2002   Transfer of
human bc!-2 specific SIRPLEX.
Letter from Hans-Peter Vornlocher to Derek M. Kelaita regarding SIRPLEX protocol
  Corvas USA, 020201.pdf   February 1, 2002   Protocol for
experiments
regarding SIRPLEX
Material Transfer Agreement between Ribopharma AG and Corvas International Inc.
  Corvas USA, mCDA and MTA 020108.pdf   January 10, 2002   Transfer of SIRPLEX
CI 1-n
Mutual Confidentiality Agreement
  Corvas USA, mCDA and MTA 020108.pdf   January 8, 2002   Standard
confidentiality agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Deutsches
Herzzentrum Munchen des Freistaates Bayern
  Deutsches Herzzentrum Munchen CDA 050330.pdf   March 30, 2005   Standard
confidentiality agreement.
Mutual Confidentiality/Non-Dis closure Agreement between Stephen A. Scaringe for
Dharmacon Research, Inc. and Dr. Ulrich Bodner for RiboPharma AG.
  Dharmacon RNA Technologies mCDA 010823.pdf   August 23, 2001    
Vereinbarung über
Geheimhaltung und
Datentransfer zwischen
Deutsches
Krebsforschungszentrum
und Ribopharma AG
  DKFZ Vereinbarung uber Geheimhaltung under Materialtransfer 011217.pdf  
December 12/17, 2001   Material transfer +
non-disclosure
agreement regarding
HPV
Non Disclosure
Agreement for
Ribopharma AG by
Earlybird Venture
Capital
  Earlybird Venture Capital CDA 020205.pdf   September 2002   Standard
confidentiality agreement.
Evaluation Agreement between Alnylam Europe AG and egene, Inc.
  eGene USA, Evaluation Agreement Dr. Lee 050818.pdf   August 18, 2005  
Agreement for evaluating the analysis of the Alnylam siRNA constructs.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Ribopharma AG and Epoch Biosciences
Inc.
  Epoch CDA 040203 FAX.pdf   February 3, 2004   Standard confidentiality
agreement.
Vertraulichkeitserkläru
ng zwischen Ribopharma
AG und equinet
Corporate Finance AG
  Equinet Corporate Finance AG Vertraulichkeitserkl,,rung 010925.pdf  
September 24/25, 2001   Standard mutual NDA
with potential
investor
Confidential Disclosure Agreement between Ribopharma AG and Eurogentec S.A.
  Eurogentec, S.A. CDA 031013.pdf   October 13, 2003   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma and Eurogentec
  Eurogentec, S.A. mCDA 020429.pdf   April 29, 2002   Standard confidentiality
agreement.
Vereinbarung über den
Austausch nicht
offengelegter
anhängiger
Patentanmeldungen und
deren Geheimhaltung
zwischen Garching
Innovation GmbH und
Ribopharma AG
  Garching Innovation GmbH, Munchen Confidential disclosure agreement re
unpublished patent applications 020605.pdf   May 29/June 5, 2002   Mutual NDA
regarding Tuschl – patents and Ribopharma RNAi – patents
Material Transfer Agreement between Gen-Probe Incorporated and Ribopharma AG
  Gen-Probe CDA 030320.pdf   March 20, 2003   Transfer agreement
for oligomers
Confidential Disclosure Agreement between Ribopharma AG and Gen-Probe
Incorporated
  Gen-Probe CDA 030401.pdf   March 20, 2003   Standard confidentiality
agreement.
Material Transfer Agreement between Gen-Probe Incorporated and Ribopharma AG
  Gen-Probe CDA 030611.pdf   June 11, 2003   Transfer agreement for reagents to
detect siRNA in biological samples
Non-Disclosure Agreement by and between Geneart GmbH and Alnylam Europe AG
  GeneArt nCDA 051220.pdf   December 19, 2005   Standard confidentiality
agreement.
Secrecy Agreement between Alnylam Europe AG and Schering-Plough
  Gensilence France, CDA 041207.pdf   December 7, 2004   Standard
confidentiality agreement.
Nondisclosure Agreement between Gilde Investment Management and Ribopharma
  Gilde Investment Management, CDA 030313.pdf   March 13, 2003   Standard
confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Girindus AG
  Girindus AG, mCDA 020904.pdf   September 4, 2002   Standard confidentiality
agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between GPC Biotech AG and Ribopharma AG
  GPC Biotech AG, CDA 030721.pdf   July 8, 2003   Standard confidentiality
agreement.
Vereinbarung über
Geheimhaltung und
Materialtransfer
  GSF, DR. Eick Vereinbarung uber Geheimhaltung under Materialtransfer
020313.pdf   March 09/14, 2002   Material transfer and non-disclosure agreement
Material Transfer Agreement between Alnylam Europe AG and Goldyne Savad
Institute of Gene Therapy
  Hadassah Hebrew University, Prof. E. Galun, MTA 061101.pdf   November 1, 2006
  Transfer agreement for specific and mismatched modified single-stranded
antagomirs
Confidential Disclosure Agreement between Alnylam Europe AG and PD Dr. Josef
Rosenecker at the Dr. von Haunersches Kinderspital
  Haunersches, Dr. von Kinderspital CA Dr. J. Rosenecker 050820.pdf   August 20,
2005   Standard confidentiality agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Hayashi Kasei
co.
  Hayashi Kasei co., Ltd., Osaka CDA 060721.pdf   July 21, 2006   Standard
confidentiality agreement.
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
Heidelberg Innovation
Fonds Management GmbH
  Heidelberg Innovations-Fonds Management Geheimhaltungsvereinbarung 01122.pdf  
November 19/22, 2001   Mutual standard NDA
with potential
investor
Confidential Disclosure Agreement between Ribopharma AG and IBA GmbH
  IBA CA 031027.pdf   October 27, 2003   Standard confidentiality agreement.
Amendment to Evaluation Agreement-Replacement of Replacement Work Plan by 2.
Replacement Work Plan and Term Extension between Alnylam Europe AG and IC-Vec
Ltd.
  IC-Vec Ltd., 2.Amendment to Evaluation Agreement 050225.pdf   October 26, 2005
  Amendment of work plan and term of the evaluation agreement effective
February 25, 2005 as amended by the Replacement Work Plan, and cover letter
agreement thereto, of August 31, 2005.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Alnylam Europe AG and IC-Vec, Ltd.
  IC-Vec Ltd.,CDA 050301.pdf   March 1, 2005   Standard confidentiality
agreement.
Letter agreement between IC-Vec and Alnylam Europe AG, Evaluation Agreement
–Replacement of Work Plan by Replacement Work Plan
  IC-Vec Ltd., Replacement Work Plan 050831.pdf   August 31, 2005   Amendment of
evaluation agreement effective February 25, 2005, extending the research program
and agreeing to carry out further in vivo tests using the Alnylam sequences with
another two IC-Vec proprietary delivery reagents.
Vertraulichkeitserkläru
ng IKB Venture Capital
GmbH
  IKB Ventura Capital,
Vertraulichkeitserkl,,rung 020322,pdf   March 22, 2002   Standard NDA with
potential investor
Mutual Confidentiality Agreement between Ribopharma AG and ILEX Products, Inc.
  Ilex Products Inc, mCDA 021120.pdf   November 20, 2002   Standard
confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Ilex Products, Inc.
  Ilex Products Inc, mCDA 021120.pdf   November 19, 2002   Only part of the
agreement is included.
Confidential Disclosure Agreement between Ingenium Pharmaceuticals AG and
Ribopharma AG
  Ingenium Pharmaceuticals CDA 020912.pdf   September 12, 2002   Standard
confidentiality agreement.
Mutual Letter of Intent between Ribopharma AG and Ingenium Pharmaceuticals AG
  Ingenium Pharmaceuticals Mutual Letter of Intent 021125.pdf   November 25,
2002   Agreement for pilot study to investigate the efficiency of RNAi knock
down of defined targets in different murine tissues in vivo.
Mutual Confidentiality Agreement between Ribopharma AG and Innaphase Limited
  Innaphase Limited mCDA 031106.pdf   November 6, 2003   Standard
confidentiality agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Prof. John
Chapman
  INSERM,Frankreich CDA 040816.pdf   August 16, 2004   Standard confidentiality
agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Alnylam Europe AG and Insilico
Software GmbH
  Insilico Software GmbH Austria mCDA 040707.pdf   July 7, 2004   Standard
confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Institut Gustave
Roussy
  Institut G. Roussy mCDA 021213.pdf   December 13, 2002   Standard
confidentiality agreement.
Material Transfer Agreement between Ribopharma AG and Institut G. Roussy
  Institut G. Roussy MTA 030218.pdf   March 28, 2003   Agreement for
investigation of SIRPLEX directed against the GFP mRNA.
Confidential Disclosure Agreement between Ribopharma AG and Integrated DNA
Technologies, Inc.
  IDT CDA 0401219.pdf   February 19, 2004   Standard confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Intradigm Corporation
  Intradigm Corp, mCDA 021202.pdf   December 2, 2002   Standard confidentiality
agreement.
Mutual Material Transfer Agreement between Ribopharma AG and Intradigm
Corporation
  Intradigm Corp, mMTA 030603.pdf   June 3, 2003   Agreement for evaluation of
RP-Compounds for drug delivery purposes.
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
inventages
  Inventages, Dr. G. Wekert Geheimhaltungsvereinbarung 020514.pdf   May 14, 2002
  Standard NDA
Secrecy Agreement between Alnylam Europe AG and Inveresk Research International
Ltd
  Inveresk Scotland, Secrecy Agreement 050224.pdf   February 24, 2005   Standard
confidentiality agreement.
Material Transfer Agreement between Alnylam Europe AG and Laboratorio di
Genetica Moleoolare, Instituto Gianirina Gaslini
  Gaslini, Instituto Giannina Italy MTA 050509.pdf   May 9, 2005   Transfer of
material related to short interfering RNA (siRNA) capable of selectively
inhibiting the expression of genes potentially involved in the degradation of
mutant CFTR protein in cell cultures.
Geheimhaltunsgvereinbar
ung zwischen IVONEX
GmbH und Ribopharma AG
  Ivonex GmbH, Dr. L. Lehnert Geheimhaltungsvereinbarung 011024.pdf  
October 24, 2001   NDA regarding
A818-6-Hollow-Sphere
-Model

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Material Transfer Agreement between Ribopharma AG and KeyNeurotekAG
  KeyNeurotek MTA 020724.pdf   July 24, 2002   Transfer of target specific
SIRPLEX molecules.
Mutual Confidentiality Agreement between Ribopharma AG and KeyNeurotek AG
  KeyNeurotek mCDA 020718.pdf   July 18, 2002   Standard confidentiality
agreement.
Mutual Non-Disclosure Agreement between KMT Hepatech, Inc. and Ribopharma AG
  KMT Hepatech mCDA 020212.pdf   February 12, 2002   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Labware Ltd.
Niederlassung Deutschland
  Labware LTD mCDA 031105.pdf   November 5, 2003   Standard confidentiality
agreement.
Confidential Disclosure Agreement between Larova Biochemie GmbH and Ribopharma
AG
  Larova Biochemie GmbH CDA 020416.pdf   April 16, 2004   Standard
confidentiality agreement.
Mutual Non-Disclosure Agreement between LBR medical Biotechnology and Ribopharma
AG
  LBR medical Biotechnology mCDA 020801.pdf   August 1, 2002   Standard
confidentiality agreement.
Secrecy Agreement between LCG LifeScience Consulting Group International AG and
Ribopharma AG
  LCG LifeScience Consulting Group Secrecy Agreement 010518.pdf   May 28, 2001  
Standard confidentiality agreement.
Confidentiality Agreement between Life Sciences Partners II B.V. and Ribopharma
AG
  Life Science Partners II BV CDA 030321.pdf   March 21, 2003   Standard
confidentiality agreement.
Confidential Disclosure Agreement between Ribopharma AG and LipoFIT Analytic
GmbH i.GR
  LipoFIT CDA 040309.pdf   March 9, 2004   Standard confidentiality agreement.
Absichtserklärung (Letter of Intent) von Alnylam Europe AG an LipFIT Analytic
GmbH
  LipoFIT Letter of Intent.pdf   May 25, 2005   Letter confirming Alnylam’s
intention to make use of LipoFIT services in the future
Mutual Confidentiality Agreement between Ribopharma AG and Lonza Ltd.
  Lonza Ltd mCDA 030515.pdf   May 15, 2003   Standard confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Mutual Confidentiality Agreement between Ribopharma AG and Lynkeus Biotech GMBH
  Lynkeus Biotech GmbH mCDA 03117.pdf   January 17, 2003   Standard
confidentiality agreement.
Vereinbarung über
Geheimhaltung
Materialtransfer
zwischen Lynkeus
Biotech GmbH und
Ribopharma AG
  Lynkeus Biotech GmbH Vereinbarung uber Geheimhaltung under Materialtransfer
020409.pdf   April 9/May 19, 2002   Standard NDA + MTA
Vereinbarung über Geheimhaltung Materialtransfer zwischen Dr. Stephan Mathas
(Max-Delbrück- Centrum für Molekulare Medizin) und Ribopharma AG
  Max-Delbruck-Centrum fur Molekulare Medizin, Dr. Stephan Mathas MTA Aug
2002.pdf   August 16/22, 2002   Standard NDA+MTA
Mutual Confidentiality Agreement between Ribopharma AG and Max-Planck-Society,
Department of Immunology
  Max-Planck-Gesellschaft, Dr. Volker Patzel mCDA 030911.pdf   September 11,
2003   Standard confidentiality agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and
Max-Planck-Institut fur biophysikalische Chemie
  Max-Planck-Institut fur biophysikalische Chemie CDA 060626.pdf   June 26, 2006
  Standard confidentiality agreement.
Confidentiality Agreement between MediGene AG and Alnylam Europe AG
  MediGene AG, CDA 050204.pdf   February 4, 2005   Standard confidentiality
agreement.
Geheimhaltungsvertrag
zwischen Ribopharma AG
und Mediport Venture
AG
  Mediport Venture GmbH Geheimhaltungsvertrag 02322.pdf   March 22, 2003  
Standard NDA with
potential investor
Geheimhaltungsvereinbar
ung auf
Gegenseitigkeit
zwischen MediTarget
GmbH und Ribopharma AG
  MediTarget GmbH Geheimhaltungsvereinbarung auf Gegenseitigkeit 020213.pdf  
January 20, 2002   Mutual NDA
regarding potential
cooperation
Non-Binding Letter of Intent zwischen Ribopharma AG und MediTarget GmbH
  MediTarget GmbH Non-binding Letter of Intent 020412.pdf   April 12, 2002  
Letter of intent regarding license agreement
Confidential Disclosure Agreement between Ribopharma AG and Merck & Co., Inc.
  Merck + Co, Inc CDA 030530.pdf   May 30, 2003   Standard confidentiality
agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Disclosure Agreement between Merck & Co., Inc. and Ribopharma AG
  Merck + Co, Inc mCDA 030328.pdf   April 28, 2003   Standard confidentiality
agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Merck KGaA
  Merck KGaA CDA 070215.pdf   February 15, 2007   Standard confidentiality
agreement.
Korrespondenz zum Lizenz-und Koopertaionsvertrag vom 8.3./16.4.2002; Verzicht
seitens Merck auf Kündigungsrecht
  Merck KGaA Fusion Alnylam 030813.pdf   August 13, 2003   Letter informing
Merck of merger Alnylan/Ribopharma and contingent waiver by Merck, to terminate
licence- and cooperation agreement of March 8/April 16, 2002
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
Merck KgaA
  Merck KGaA Geheimhaltungsvereinbarung 010426.pdf   April 26, 2001   NDA with
Merck
regarding gene
blocking RNA
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
Merck KgaA
  Merck KGaA Geheimhaltungsvertag 010521.pdf   May 15/21, 2001   NDA with Merck,
regarding experimental evaluation of Novel Knock-Down technology
Secrecy Agreement between mice & more GmbH & Co. KG and Ribopharma AG
  mice & more GmbH & Co KG Secrecy Agreement 011019.pdf   October 19, 2001  
Standard confidentiality agreement.
Geheimhaltungsvereinbar ung zwischen Ribopharma AG und Dr. Frank Morich
  Morich, Dr. Frank Köln Geheimhaltungsvereinbarung 030321.pdf   March 31, 2003
  Standard NDA
Letter agreement between Ribopharma and MVM Limited
  MVM, Ltd CDA 030401.pdf   March 27, 2003   Standard confidentiality agreement.
Material Transfer Agreement between Alnylam Europe AG and Netherlands Institute
for Developmental Biology
  MTA NIDB Clevers 20060518.pdf   May 18, 2006   Transfer agreement for in vivo
studies in mice.
Confidential Disclosure Agreement between Alnylam Europe AG and Prof. Dr.
Siegfried Neumann
  Neumann, Prof. Dr. Siegfried CDA 050621.pdf   June 27, 2005   Standard
confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Alnylam Europe AG and NEURAXO BIOTEC
GmbH
  NEURAXO BIOTEC GmbH CDA 050427.pdf   April 27, 2005   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma AG and New York Blood Center
  New York Blood Center mCDA 030204.pdf   February 4, 2003   Standard
confidentiality agreement.
Forschungs- und
Entwicklungsvertrag
zwischen Ribopharma AG
und november AG
  November AG Forschungs –und Entwicklungsvertrag 010418.pdf        
gegenseitige
Geheimhaltungsvereinbar
ung zwischen november
AG und Ribopharma AG
  November AG Gegenseitige Geheimhaltungsvereinbarung 010131.pdf   January 31,
2001   Standard mutual NDA
Confidentiality and Material Transfer Agreement between Ribopharma AG and
Novosom AG
  Novosom AG CDA + MTA 030428.pdf   April 28, 2003   Standard confidentiality
agreement and transfer agreement for liposomal vectors.
Amendment to the Confidentiality and Material Transfer Agreement between Novosom
AG and Alnylam Europe AG dated April 28, 2003
  Novosom AG Halle CDA + MTA 030428.pdf   Undated   Amending the deliverables
under the original agreement.
Evaluation Agreement between Ribopharma AG and NOXXON Pharma AG
  Noxxon PHarma AG Evaluation Agreement 030617.pdf   June 17, 2003   Agreement
for evaluation of the efficacy of NOXXON’s proprietary compounds as stabilized
iRNA’s in Ribopharma’s siRNA program.
Mutual Confidentiality Agreement between Ribopharma AG and NOXXON Pharma AG
  Noxxon Pharma AG mCDA 030204.pdf   February 4, 2003   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Ocimum Biosolutions
Ltd.
  Ocimum Biosolutions, Ltd mCDA 031106.pdf   November 6, 2003   Standard
confidentiality agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Oligoengine
  Oligoengine CDA 060321.pdf   March 21, 2006   Standard confidentiality
agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Alnylam Europe AG and PARI GmbH
  PARI CDA 060608.pdf   June 8, 2006   Standard confidentiality agreement.
Vertraulichkeitserklärung der Park Venture
Management GmbH
  Park Venture Vertraulichkeitserkl,,rung 011206.pdf   December 06, 2001  
Standard NDA with
potential investor
Mutual Material Transfer Agreement between Pepscan Systems B.V. and Ribopharma
AG
  Pepscan mMTA 040308.pdf   February 24, 2004   Transfer by Ribopharma of single
oligonucleotides and siRNA.
Confidential Disclosure Agreement between Alnylam Europe AG and Pera Group
  PERA Innovation Park CDA 050418.pdf   April 18, 2005   Standard
confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma and Pharm-analyt Labor GmbH.
  Pharm-analyt Labor GmbH TM sterreich mCDA 020725.pdf   July 25, 2002  
Standard confidentiality agreement.
Mutual Confidentiality Agreement between Proligo LLC. and Ribopharma AG
  Proligo, mCDA 010823.pdf   August 23, 2001   Standard confidentiality
agreement.
Evaluation Agreement between Proquinase GmbH and Ribopharm A AG
  Proginase GmbH Evaluation Agreement 030527.pdf   May 27, 2003   Agreement for
Proquinase to evaluate the potency of Ribopharma’s propriety siRNA technology to
validate molecular targets.
Confidential Disclosure Agreement between Public Health Service and Ribopharma
AG
  Public Health Service CDA 020514.pdf   May 14, 2002   Standard confidentiality
agreement.
Material Transfer Agreement between QIAGEN GmbH and Alnylam Europe AG
  Qiagen GmbH Hilden, 061116 MTA modified siRNA additional signature.pdf  
November 20, 2006   Transfer by Qiagen of siRNAs.
General Confidentiality Agreement between RCC Ltd and Ribopharma AG
  RCC Ltd CDA 020521.pdf   May 13, 2002   Standard confidentiality agreement.
Secrecy Agreement between responsive GmbH and Riopharma AG
  Responsif GmbH Secrecy Agreement 030506.pdf   May 6, 2003   Standard
confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Fax from Johan De Schepper at RNA-Tec to Dr. Ulrich Bodner at Ribopharma AG
  RNA-TEC, NV CDA 021107.pdf   November 11, 2002   Confirming telephone call in
which Ribopharma had told RNA-Tec they had chosen another route.
Confidentiality Agreement (three-way) between Pierce Milwaukee LLC, RNA-TEC NV,
and Ribopharma AG
  RNA-TEC, NV CDA three-way 011126.pdf   November 26, 2001   Standard
confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and RNA-TEC NV
  RNA-TEC, NV mCDA 020429.pdf   April 29, 2002   Standard confidentiality
agreement.
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Prof. Dr. Walter
Aulitzky (Robert Bosch Krankenhaus) und Ribopharma AG
  Robert Bosch Gesselschaf Vereinbarung uber Geheimhaltung und Materialtransfer
010919.pdf   September 19, 2001   Confidentiality and MTA
Vertrag über
Auftragsforschung
zwischen Ribopharma AG
und Robert Bosch
Gesellschaft für
medizinische Forschung
mbH
  Robert Bosch Gesellschaft Vertrag uber Auftragsforschung 030601.pdf   July 3,
2003   Research collaboration agreement including correspondence and minutes to
a meeting relating thereto
Confidentiality Agreement between Roche Diagnostics GmbH and Ribopharma AG
  Roche, Diagnostics CDA 030717.pdf   July 17, 2003   Standard confidentiality
agreement.
Confidentiality Agreement between Ribopharma AG and Salus Therapeutics Inc.
  Salus Therapeutics CDA 020529.pdf   May 29, 2002   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Salus Therapeutics
Inc.
  Salus Therapeutics mCDA 020704.pdf   July 4, 2002   Standard confidentiality
agreement.
Material Transfer Agreement between Ribopharma AG and Salus Therapeutics
  Salus Therapeutics MTA 020703.pdf   March 2, 2002   Transfer of STV89, STV109,
STV91, STV07 and V11A.
Vertraulichkeitsvereinb
arung zwischen
Schaffer & Collegen
GmbH und Ribopharma AG
  Schaffer & Collegen CDA 000114.pdf   January 14, 2001   Confidentiality
agreement

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Feasibility Agreement between Ribopharma Aktiengesselschaft and Schering
Aktiengesselschaft
  Schering AG, Berlin Feasibility Agreement 021126.pdf   November 26, 2002  
Agreement for generation by Ribopharma of two RNA interference molecules for
each of the five targets provided by Schering. Schering will test Ribopharma’s
molecules.
Zusammenarbeitsvertrag
zwischen Ribopharma AG
und Schering
Aktiengesellschaft
  Schering AG, Berlin Zusammenarbeitsvertrag 020523.pdf   May 28, 2002  
Collaboration
agreement
Geheimhaltungsvereinbar ung zwischen Ribopharma AG und Hubert Schwarz und Dr.
Rainer Apfel
  Schwarz Herbert, Dr. Rainer Apfel Geheimhaltungsvereinbarung 011012.pdf  
October 12, 2001   Confidentiality
agreement
Confidential Disclosure Agreement between Alnylam Europe AG and SciMax,
Scientific Software Distribution
  SciMax Nurnberg CDA 040802.pdf   August 2, 2004   Standard confidentiality
agreement.
Confidential Disclosure Agreement between Ribopharma AG and Sequitur Inc.
  Sequitur CDA 030827.pdf   August 2?, 2003    
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
Margaret und Werner
Siegel
  Siegel, Margaret und Werne Geheimhaltungsvereinbarung 010914.pdf  
September 14, 2001   Confidentiality
agreement
Secrecy Agreement between responsive GmbH and Ribopharma AG
  Ribozyme GmbH Secrecy Agreement 030506.pdf   May 6, 2003   Standard
confidentiality agreement.
Confidentiality Agreement between Ribozyme Pharamceuticals, Inc. and Ribopharma
AG
  Ribozyme Pharmaceuticals, Inc CDA 010824.pdf   August 24, 2007   Standard
confidentiality agreement.
Amended and Restated Confidentiality Agreement between Ribozyme Pharmaceuticals
and Ribopharma AG
  Ribozyme Pharmaceuticals, Inc CDA 030305.pdf   March 4, 2003   Standard
confidentiality agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidentiality
Agreement
  Ribozyme Pharmaceuticals, Inc CDA 030305.pdf   August 15, 2002   Standard
confidentiality agreement.
Amended and Restated Confidentiality Agreement between Ribozyme Pharmaceuticals
and Ribopharma AG
  RPI CDA 030304.pdf   August 24, 2002   Standard confidentiality agreement.
Mutual Confidentiality Agreement between Ribopharma AG and Solvias AG
  Solvias AG mCDA 030123.pdf   January 23, 2003   Standard confidentiality
agreement.
Mutual Confidentiality Agreement between Ribopharma AG and
  Switch Biotech AG mCDA 020116.pdf   January 16, 2002   Standard
confidentiality agreement.
Switch Biotech AG
     
Letter amendment to Mutual Material Transfer Agreement between Alnylam and
Synvolux Therapeutics B.V.
  Synvolux Therapeutics 050214 Letter amendment to MTA.doc   June 14, 2007  
Unsigned. Amending when
the agreement will be
terminated.
Letter amendment to Mutual Material Transfer Agreement between Synvolux
Therapeutics B.V. and Ribopharma AG
  Synvolux Therapeutics 050228 Letter amendment to MTA.pdf   February 23, 2005  
Amendment reinstating agreement dated March 2003.
Mutual Material Transfer Agreement between Ribopharma AG and Synvolux
therapeutics B.V.
  Synvolux Therapeutics BV mMTA 030324.pdf   March 24, 2003   Agreement for
Ribopharma to evaluate SV-Compounds and for Synvolux to evaluate RP-Compounds
Vertraulichkeitserklärung zwischen Süd
Venture Capital GmbH
und Ribopharma AG
  Sud Venture Capital GmbH Vertraulichkeitserkl,,rung 020422.pdf   April 22,
2004   Mutual confidentiality agreement
Geheimhaltungsvereinbar
ung zwischen
Ribopharma Ag und
TATA-Box GmbH & Co
KG/Capital Stage
Biotech AG
  TATA – Box GmbH + CoKG Geheimhaltungsvereinbarung 030324.pdf   September 13,
2001   Confidentiality agreement
Geheimhaltungsvereinbar
ung zwischen
Ribopharma AG und
Techno Start
  Techno Start Geheimhaltungsvereinbarung 011220.pdf   December 20, 2001  
Confidentiality agreement
Confidential Disclosure Agreement between Alnylam Europe AG and Thirion
  Thirion, Munchen CDA 050727.pdf   July 27, 2005   Standard confidentiality
agreement.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Quotation from TNO Pharma to Alnylam Europe AG
  TNO Netherlands MTA 040619.pdf   May 7, 2004   Quotation for Mouse ApoB
analysis on mouse serum or plasma samples.
Mutual Confidentiality Agreement between Ribopharma AG and Transgenomic, Inc.
  Transgenomic Inc mCDA 030201.pdf   February 1, 2003   Standard confidentiality
agreement.
Confidential Disclosure Agreement between Alnylam Europe AG and Trilink Biotech
  TriLink, California 060512 CDA.pdf   May 12, 2006   Standard confidentiality
agreement.
Vertrag über eine
Forschungskooperation
zwischen Ribopharma AG
und Technische
Universität München
  TU München Klinikum Dr. Duyster Vertrag über eine Forschungskooperation
030801.pdf   August 25, 2003   Research collaboration agreement
Geheimhaltungsvereinbarung zwischen
Ribopharma AG und
Technische Universität
München, Lehrstuhl für
Rechnertechnik und
Rechnerorganisation
  TU München, Dr. Meier Geheimhaltungsvereinbarung 020426.pdf   April 26, 2002  
Standard confidentiality agreement
Mutual Confidentiality Agreement between Ribopharma AG and Tufts University
  Tufts Universit,,t mCDA 030305.pdf   March 5, 2003   Standard confidentiality
agreement.
Confidential Information Non-Disclosure Agreement between Ribopharma AG and TVM
Techno Venture Management
  TVM Techno Ventura Management GmbH CDA 020213.pdf   February 13, 2002  
Standard confidentiality agreement
Material Transfer Agreement between Alnylam Europe AG and Universitat Bayreuth
  UNI Bayreuth, MTA 050513.pdf   May 13, 2005   Supply of material for
development of methods for the detection and, optionally, quantitation of short
interfering RNA in cells and tissues.
Bestätigung der
Universität Bayreuth
re:
           
Nebentätigkeitsgenehmig
ung, Verzicht auf
Geletenmachugn von
Rechten an
Arbeitsergebnissen
  UNI Bayreuth, Dr. S. Geimer confirmation of rights 060209.pdf   February 9,
2006   Letter from UNI
Bayreuth that UNI
will not claim
rights

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Geheimhaltungsvereinbarung zwischen Ribopharma AG und Dr. Jochen Balbach
  UNI Bayreuth, Dr.Jochen Balbach Geheimhaltungsvereinbarung 010927.pdf  
October 5, 2001   Confidentiality
agreement
Vereinbarung über die Durchfürhung eines Untersuchungsprojektes mit
Technologieberatung zwischen Alnylam Europe AG und Dr. Stefan Geimer
  UNI Bayreuth, technology development agreement Geimer 060220.pdf  
February 20, 2006   Agreement relating to the research conducted by Geimer
Geheimhaltungsvereinbarung zwischen Ribopharma AG und Prof. Dr. Detlef Schuppan
  UNI Erlangen, Prof. Dr. Detlef Schuppan Geheimhaltungsvereinbarung 010330.pdf
  April 2, 2001   Confidentiality agreement and correspondence relating to the
research collaboration agreement of August 9, 2001
Vertrag über
Auftragsforschung
zwischen Freistaat
Bayern/Universitätsklin
ikum Erlangen und
Ribopharma AG
  UNI Erlangen, Prof. Dr. Detlef Schuppan Vertrag ber Forschungsvorhaben
010601.pdf   August 9, 2001   Research collaboration agreement including
amendments and correspondence thereto
Vereinbarung über
Geheimhaltung und
Materialtransfer
zwischen Institut für
Biochemie der
Universität
Erlangen-Nürnberg und
Ribopharma AG
  UNI Erlangen, Prof. Dr. M. Wegner Vereinbarung ber Geheimhaltung und
Materialtransfer 020613.pdf   June 13, 2002   Confidentiality and MTA
Vertrag über eine
Forschungskooperation
zwischen Ribopharma AG
und Freistatt
Bayern/Universitätsklin
ikum Erlangen
  UNI Erlangen, Dr. Christian Hugo Vertrag ber eine Forschungskooperation
030910.pdf   September 10, 2003   Research collaboration agreement
Bestätigung der
Universität
Erlnagne-Nürneberg re:
  UNI Erlangen, Dr. Rolf Kapust 040303 Confirmation of transfer of rights.pdf  
March 5, 2004   Confirmation of transfer rights in invention to Ribipharma
Übertragung von
Rechten an
Diensterfindung
(Therapie des
Panreaskarzinoms mit
dsRNA) auf Ribopharma
AG
           
Vereinbarung über
Geheimhaltung und
  UNI Freiburg, Prof. Dr. Georg Bauer Vereinbarung #ber Geheimhaltung und  
January 27, 2003   Confidentiality and MTA

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Materialtransfer zwischen Prof. Dr. Georg Bauer (Universität Freiburg) und
Ribopharma AG
  Materialtransfer 030121.pdf       including correspondence,
including sketches marked as
CONFIDENTIAL
 
           
Research and Development Agreement between Alnylam Europe AG and Univesitat
Giessen School of Medicine, Department of Medicine II and Dr. Oliver Eickelberg,
M.D.
  UNI Giessen Eickelberg Research and Development Agreement 050706.pdf   July 6,
2005   Agreement for research by Dr. Eickelberg regarding the human
cardiopulmonary system.
 
           
Confidential Disclosure Agreement between Alnylam Europe AG and Oliver
Eickelberg
  UNI Giessen nCDA Eickelberg 040125.pdf   January 25, 2004   Standard
confidentiality agreement.
 
           
Confidential Disclosure Agreement between Alnylam Europe AG and Oliver
Eickelberg
  UNI Giessen nCDA Eickelberg 050125.pdf   January 25, 2005   Standard
confidentiality agreement.
 
           
Geheimhaltungsvereinbar ung zwischen Ribopharma AG und Prof. Dr. Kalthoff
(Universität Kiel)
  UNI Kiel, Prof. Dr. Holger Kalthoff Geheimhaltungsvereinbarung 011022.pdf  
October 22, 2001   Confidentiality
agreement,
obligating
recipient
(Kalthoff)
 
           
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Prof. Dr. Kalthoff
(uni Kiel) und Ribopharma AG
  UNI Kiel, Prof. Dr. Holger Kalthoff Vereinbarung #ber Geheimhaltung und
Materialtransfer 011214.pdf   December 14, 2001   MTA
 
           
Vertrag über
Auftragsforschung
zwischen
Universitätsklinkum
Kiel und Ribopharma AG
  UNI Kiel, Prof. Dr. Holger Kalthoff Vertrag #ber Auftragsforschung 020911.pdf
      Agreement on research to be conducted by UNI Kiel
 
           
Material Transfer Agreement between Alnylam Europe AG and Institut fur
Pharmakologie und Toxikologie Medizinische Forschungseinheiten
Philipps-Universitat Marburg
  UNI Marburg, Aigner, Gudermann CDA 050216 and MTA 050509 fully signed.pdf  
May 9, 2005   Agreement for transfer from Alnlym of materials used to verify and
evaluate the ability of short interfering RNA to inhibit or prevent uncontrolled
cell growth in animal models of cancer.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Confidential Disclosure Agreement between Alnylam Europe AG and Universitat
Marburg, Pharmakologisches Institut
  UNI Marburg, Aigner, Gudermann MTA 050509.pdf   February 16, 2005   Standard
confidentiality agreement.
 
           
Material Transfer Agreement between Alnylam Europe AG and Monash University
  UNI Monash, Dr. Ianello MTA 060801.pdf   August 1, 2006   Agreement for
transfer of material from Alnylam of SiRNA constructs.
 
           
Letter agreement between Monash University and Alnylam Re: Material Transfer
Agreement of Aug. 1, 2006, between Monash University and Alnylam Europe AG;
letter amendment
  UNI Monash, Dr. Iannello; MTA 070328 letter amendment.pdf   March 28, 2007  
Broadening the scope of the collaboration.
 
           
Service Agreement between Alnylam Europe AG and Steinbeis GmbH & Co. KG fur
Technologietransfer
  iServices Service Agreement 050915.pdf   September 15, 2005   Agreement for
evaluation by iServices of materials delivered by Alnylam.
 
           
Material Transfer Agreement between Alnylam Europe AG and Max von Pettenkofer
Institut
  UNI München MTA Koszinowski 060627.pdf   June 27, 2006   Agreement for
transfer from Alnylam of antagomirs.
 
           
Schreiben der Alnylam Europe AG betreffend Apppendix A zu nachstehendem MTA vom
27. Juni 2006
  UNI München MTA Koszinowski 060717 Appendix A Version 2.pdf       Cover letter
w/amended Appendix A to MTA below
 
           
Confidential Disclosure Agreement between Alnylam Europe AG and Max von
Pettenkofer Institut
  UNI München, CDA Koszinowski 060627.pdf   June 27, 2006   Standard
confidentiality agreement.
 
           
Confidential Disclosure Agreement between Alnylam Europe AG and Dr. Gunther
Hartmann
  UNI München, Dr. Gunther Hartmann CDA 050101.pdf   January 1, 2005   Standard
confidentiality agreement.
 
           
Vertrag über Forschung
zwischen Klinikum der
Uni München und
Ribopharma AG
  UNI München, Klinikum Vertrag Forschungsvereinbarung 010801.pdf   November 27,
2001   Agreement on research to be conducted by UNI Muenchen
 
           
Geheimhaltungsvereinba
  UNI München, Prof. Dr. Bernd Engelmann   July 3, 2001   Confidentiality

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
rung zwischen Ribopharma AG und Dr. Bernd Engelmann (Uni München, LMU)
  Geheimhaltungsvertrag 010703.pdf       agreement, obliging
recipient
 
           
Mutual Confidentiality Agreement between Ribopharma AG and Pohang University of
Science and Technology, Dept. of Life Sciences
  UNI Pohang mCDA 030326.pdf   March 26, 2003   Standard confidentiality
agreement.
 
           
Letter agreement from Byeang Hyean Kim, Ph.D. to Alnylam Europe AG
  UNI Pohang MTA 040702.pdf   June 21, 2004   Making available to Alnylam
Chemical Substances L, L* and X.
 
           
Geheimhaltungsvereinbar ung zwischen Ribopharma AG und Hubert Schwarz und Dr.
Rainer Apfel
  Schwarz Herbert, Dr. Rainer Apfel Geheimhaltungsvereinbarung 011012.pdf  
October 12, 2001   Confidentiality
agreement obliging
recipient (Schwarz,
Apel)
 
           
Geheimhaltungsvereinbar ung zwischen Ribopharma AG und Dr. Gerhard Giegerich und
Dr. Andreas Steinbrecher
  UNI Regensburg, Dr. Gerhard Giegerich Dr. Andreas Steinbrecher
Geheimhaltungsvereinbarung 010816.pdf   August 16, 2001   Mutual
confidentiality
agreement
 
           
Vereinbarung über Geheimhaltung uns Materialtransfer zwischen Dr. Spruß (Uni
Regensburg) und Ribopharma AG
  UNI Regensburg, Dr.Thilo Spruss Vereinbarung ber Geheimhaltung und
Materialtransfer 021002.pdf   October 2, 2002   MTA obliging
recipient
 
           
Forschungsvertrag
zwischen Ribopharma AG
und Freistaat
Bayern/Uniklinik
Regensburg
  UNI Regensburg, Prof. Dr. Ulrich Bogdahn Forschungsvertrag 010621.pdf  
June 21, 2001   Agreement on research to be conducted by UNI Regensburg
 
           
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Dr. Klaus
Pfizenmaier und Ribopharma AG
  UNI Stuttgart, Prof. Dr. Kaus Pfizenmaier Vereinbarung ber Geheimhaltung und
Materialtransfer 020131.pdf   January 31, 2002   MTA obliging
recipient
 
           
Vertrag über
Auftragsforschung
zwischen Ribopharma AG
und Uni Stuttgart
  UNI Stuttgart, Prof. Dr. Klaus Pfizenmaier Vertrag ber Auftragsforschung
030910.pdf   September 15, 2003   Agreement on research to be conducted be UNI
Stuttgart
 
           
Erklärung von Dr. Olaf Heidenreich re:
           
Verzicht auf
Verfolgung
          Declaration of Dr. Heidenreich re:
Patentanmeldung WO
03/062423
  UNI Tuebingen, Dr. Olaf Heidenreich 040716 Inventor forfeits his rights.pdf  
July 12, 2004   waiver of rights to invention
 
           
Vereinbarung über
  UNI Tuebingen, MTA Heidenreich 011207.pdf   December 7,   MTA obliging

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



                  Title of Agreement   Name of File   Date of Agreement  
Summary
Geheimhaltung und Materialtransfer zwischen Dr. Olaf Heidenreich und Ribopharma
AG
        2001     recipient
 
               
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Dr. Volker Wachek
und Ribopharma AG
  UNI Wien, Dr. Volker Wacheck Vereinbarung ueber Materialtransfer 011115.pdf  
November 15, 2001   MTA obliging
recipient
 
               
Vertrag über
Auftragsforschung
zwischen Uniklini Wien
und Ribopharma AG
  UNI Wien, Dr. Volker Wacheck Vertrag ueber Auftragsforschung 020401.pdf  
July 22, 2002   Agreement on research to be conducted by UNI Wien
 
               
Vertrag über eine
Forschungskooperation
zwischen Ribopharma AG
und Uniklinik Wien
  UNI Wien, Dr. Volker Wacheck Vertrag ueber eine Forschungskooperation
030502.pdf   May 2, 2003   Agreement on research to be conducted by UNI Wien
 
               
Vereinbarung über Geheimhaltung und Materialtransfer zwischen PD Dr. Harald
Wjant und Ribopharma AG
  UNI Wuerzburg, Prof. Dr. Harald Wajant Vereinbarung ber Geheimhaltung und
Materialtransfer 011004.pdf   October 4, 2001   MTA obliging
recipient
 
               
Vertrag über
Auftragsforschung
zwischen Ribopharma AG
und Freistaat
Bayern/Uni Würzburg
  UNI Wuerzburg, Prof. Dr. Harald Wajant Vertrag ber Auftragsforschung
030901.pdf   August 25, 2003   Agreement on research to be conducted by UNI
Wuerzburg
 
               
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Prof. Dr. Ulf Rapp
(Uni Würzburg) und Ribopharma AG
  UNI Wuerzburg, Prof. Dr. Ulf Rapp MTA 020123.pdf   January 23, 2002   MTA
obliging
recipient
 
               
Vereinbarung über Geheimhaltung und Materialtransfer zwischen Prof. Dr. Ulf Rapp
(Uni Würzburg) und Ribopharma AG
  UNI Wuerzburg, Prof. Dr. Ulf Rapp Vereinbarung ber Geheimhaltung und
Materialtransfer 020123.pdf   January 23, 2002   MTA obliging
recipient
 
               
Confidential Disclosure Agreement between Unibioscreen SA and Alnylam Europe AG
  Unibioscreen mutual CDA 070214.pdf   February 13, 2007   Standard
confidentiality agreement.
 
               
Mutual Confidentiality Agreement between Ribopharma AG and Unibioscreen SA
  UNIBIOSCREEN SA mCDA 030415.pdf   April 15, 2003   Standard confidentiality
agreement.
 
               
Vertrag über die
Durchführung von
  UNIklinikum Ulm Vertrag Forschungsarbeiten.pdf   December 16, 2005   Agreement
on research to be

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Fiorschungsarbeiten
zwischen Uniklinik Ulm
und Alnylam Europe AG
          conducted by Uniklinikum Ulm to study establishment of rhoA
immunhistochemie....
 
           
Material Transfer Agreement between Alnylam Europe AG and Institut for
Neuropathologie und Deutsches Hirntumor Referenzzentrum Universitatsklinkikum
Bonn
  Universit,,tsklinikum Bonn MTA 040723.pdf   July 23, 2004   Agreement for
transfer by Alnylam of material relating to the study of short interfering RNA.
 
           
Material Transfer Agreement between Ribopharma AG and Berlin represented by
Universitatsklinikum Charite in this case acting for PD Dr. med. Michael Hocker
  Charit, Berlin, Dr. Michael H“cker MTA 031223.pdf   January 23, 2003  
Agreement for transfer by Ribopharma of Sirplex molecules.
 
           
Vertrag über die
Durchführung von
Forschungsarbeiten
zwischen Uniklinik Ulm
und Alnylam Europe AG
  Universit,,tsklinikum Ulm MTA 050411.pdf   April 25, 2005   Agreement on
research to be conducted by Uniklinikum Ulm
 
           
Vertraulichkeitsvereinb
arung zwischen VCAV
GmbH und Ribopharma AG
  VCAC GmbH Venture Capital Agent&Cons Vertraulichkeitsvereinbarung 011025.pdf  
October 25, 2001   Confidentiality
agreement obliging
VCAC
 
           
Vertraulichkeitserkläru
ng der Venture Partner
GmbH
  Venture Partner Investment Beratungsgesellschaft Vertraulichkeitserkl,,rung
000921.pdf   September 21, 2000   Confidentiality
agreement obliging
Venture Partner
 
           
Vertraulichkeitserkläru
ng der Wellington
Partners Venture
Capital GmbH
  Wellington Partners Venture Capital Vertraulichkeitsvereinbarung 020318.pdf  
March 18, 2002   Confidentiality
agreement obliging
Wellington partners
 
           
Geheimhaltungsverpflich
tung der Wind GmbH
  Wind GmbH Geheimhaltungsverpflichtung 030515.pdf   May 15, 2003  
Confidentiality agreement under which Wind is obliged
 
           
Materials Transfer and License Option Agreement between XTL Biopharmaceuticals
Ltd. and Ribopharma AG
  XTL Biopharmaceuticals Entwurf MTA.pdf   December 1, 2001   Agreement for
study of certain compounds showing potential activity against the Hepatitis C
Virus.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Mutual Nondisclosure Agreement between XTL Pharmaceuticals Ltd. and Ribopharma
AG
  XTL Biopharmaceuticals mCDA 011126.pdf   November 26, 2001   Standard
confidentiality agreement.
 
           
 
          Confirmation:
Generelle
Endverbleibserklärung
Ribopharma AG
  Alexis Deutschland GmbH Endverbleibserkl,,rung 020710.pdf   July 16, 2002  
All products
supplied by Alexis
will be used in
compliance with
applicable
regulations
 
           
Business Premises
Lease Agreement
  Alnylam Europe Premises Lease Agreement.pdf   March 1, 2002   Lease agreement
between Antera Projektentwicklungs- GmbH & Co. and Ribopharma AG for property at
Fritz-Hornschuch-Str         . 9

General Contracts

                  Title of Agreement   Name of File   Date of Agreement  
Summary
Amendment to Contract Research and Development Agreement between Alnylam
Pharmaceuticals, Inc., Alnylam US, Inc. and Alnylam Europe AG
  Alnylam Holding Contract R+D Agreement Amendment 2.pdf   March 22, 2004  
Amending Contract Research and Development Agreement dated August 31, 2003, to
change, among other things, the guidelines applying to employee inventions.
 
               
Loan for Test Use between Amaxa GmbH and Alnylam Europe AG
  Amaxa GmbH K“ln 040730 MTA.pdf   July 30, 2004    
 
               
Mietvertrag über
gewerbliche
Flächen/Räume Büro
  Lease contract Munich office     14.05.2003     Lease agreement regarding 190m
2 of office space in Munich; term ending May 31, 2008.
 
               
Vereinbarung zwischen BIOCOMMUNICATIONS.net GmbH und Ribopharma AG
  Biocommunications net Vereinbarung 020802     02.08.2002     Agreement
regarding provision of public relations

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



                  Title of Agreement   Name of File   Date of Agreement  
Summary
 
              services to Ribopharma AG exclusively by Biocommunications.net
 
               
Confidential Disclosure Agreement between Ribopharma AG and Dr. Jochen
Birkenhager
  Birkenh,,ger, Dr Jochen CDA 030616.pdf   June 1, 2003   Standard
confidentiality agreement.
 
               
Geheimhaltungsvereinb
arung
  DEWB Geheimhaltungsvereinbarung 020218     18.02.2002     NDA with venture
capital company
 
               
Elsevier License
Agreement
  ELSEVIER, Amsterdam Licence Agreement 040901.pdf   September 1, 2004   License
granted by Elsevier B.V. for BiotechSelect Collection
 
               
First Amendment to Elsevier License Agreement
  ELSEVIER, Amsterdam Licence Agreement 050601.pdf   June 1, 2005   Amendment to
License Agreement dated September 1, 2004, extending term of the agreement and
replacing licensed product with BTS Freedom Collection.
 
               
Second Amendment to Elsevier License Agreement
  ELSEVIER, Amsterdam Second Amendment to Elsevier Licence Agreemet 070125.pdf  
October 10, 2006   Agreement amending License Agreement dated September 1, 2004,
extending the term of the agreement and replacing licensed products with BTS
Freedom Collection.
 
               
Second Amendment to ELSEVIER Licence Agreement
  ELSEVIER, Amsterdam Second Amendment to Elsevier Licence Agreemet 070125    
16.10.2006     Extension of the above agreement until December 31, 2007
 
               
ScienceDirect Invoice
  Elsevier05.pdf   January-October 2005   Invoices from ScienceDirect for
Transactional Access.
 
               
Geheimhaltungsvereinb
arung
  Express translations GmbH
Geheimhaltungsvereinbarung 010913     13.09.2001     NDA with
translation office
 
               
Agreement on the S Online use of t Databases via FIZ
  TN FIZ Karlsruhe 040625 Agreement on he Online Use of Databases.pdf   June 25,
2004   Agreement for
access to

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



                  Title of Agreement   Name of File   Date of Agreement  
Summary
Karlsruhe, STN
Service Center
Europe
              databases implemented at the STN Service Centers and online
ordering of services by third parties.
 
               
Geheimhaltungsvereinb
arung
  Hypo Vereinsbank, München
Geheimhaltungsvereinbarung 010913     13.09.2001     NDA with bank regarding
non-disclosure of confidential information about Ribopharma AG
 
               
Mutual Confidentiality Agreement between Ribopharma AG and Integ
Labordatensysteme GMBH
  INTEG mCDA 031103.pdf   November 3, 2003   Standard confidentiality agreement.
 
               
Mutual
Confidentiality
Agreement
  INTEG mCDA 031103     03.11.2003     Mutual NDA
regarding mutual
working
relationship with
INTEG
 
               
Confidential Disclosure Agreement between Alnylam Europe AG and Kesper IT
Consulting
  Kesper IT, CDA 051026.pdf   October 26, 2005   Standard confidentiality
agreement.
 
               
Business Premises Lease Agreement between Anterra Projektentwicklungs-G mbH &
Co. and Ribopharma AG
  Alnylam Europe Premises Lease Agreement.pdf   March 1, 2002   Lease for
property at Fritz-Hornschuch-Str         . 9, including Addendum No. 1, Addendum
No. 2, Addendum No. 3, Addendum No. 4, and Addendum No. 5
 
               
Geheimhaltungsvereinb
arung
  Lengua Translations, Wichmann
Geheimhaltungsvereinbarung 010913     13.09.2001     NDA with translation office
to protect confidentiality of Ribopharma information
 
               
Geheimhaltungsvereinb
arung
  Müller, Dr. Heidemarie München Geheimhaltungsvereinbarung 010904    
04.09.2001     NDA with provider of patent management services to protect
confidentiality of Ribopharma information

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



                  Title of Agreement   Name of File   Date of Agreement  
Summary
Mutual Confidentiality Agreement between Ribopharma AG and Mrs. Prof. Dr. Andrea
M.A. Pfeifer
  Pfeifer, Prof. Dr. Andrea Schweiz mCDA 030205.pdf   February 5, 2003  
Standard confidentiality agreement.
 
               
Makler-Auftrag
  Schneider u Prell, München     29.04.2001     Agreement with real estate
broker to find tenants for Munich office of Ribopharma
 
               
Email from ScienceDirectNL to Andreas Bossko, Subject: Activation Letter for
BioTechSelect
  Activation Letter for BioTechSelect .htm   September 13, 2004   Notice of
access to content from BiotechSelect
 
               
Geheimhaltungsvereinb
arung
  Übersetzungsbüro Teichmann
Geheimhaltungsvereinbarung 010913     13.09.2001     NDA with translation office
to protect confidentiality of Ribopharma information

Licensing Agreements

              Title of Agreement   Name of File   Date of Agreement   Summary
Lizenz- und M
Kooperationsvertrag K
  erck KGaA Lizenz-und ooperationsvertrag 020416.pdf   April 16, 2004    
 
           
Letter from Bristol-Myers Squibb Company to Alnylam Europe AG Re: Cre-Lox
License B
  MS 060209 nCDA Cre-Lox License.pdf   February 9, 2006   Letter confidentiality
agreement whereby Alnylam agrees to keep the Cre-Lox license agreement and all
of its terms and conditions confidential.
 
           
Schreiben der
Viktoria
Versicherung re:
  Victoria Versicherung letter coverage for license agreement.pdf        
Betriebshaftpflichtv ersicherung und Versicherungs- und Deckungssummen.
         

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
First Amendment to the Material Transfer Agreement signed November 24, 2003
between Ribopharma AG and Deutsches Krebsforschungszentrum
  DKFZ MTA and license green mice 031124 1st amendment.pdf   October 26, 2006  
Amendment to the Material Transfer Agreement between Ribopharma AG and DKFZ.
 
           
Material Transfer Agreement between Ribopharma AG and Deutsches
Krebsforschungszentr D um 0
  KFZ MTA and license green mice 31124.pdf   November 24, 2003   Agreement
governing the disclosure of by DKFZ of certain biological material under the
control of Dr. Bernd Arnold.
 
           
Fax from IP Merchandisers to Alnylam Europe AG RE: Your Notice I Letter dated L
February 19, 2006 L
  P Merchandisers Heidelberg icence Agreement 070219 Notice etter.pdf  
February 19, 2007   Letter from IP Merchandisers accepting Alnylam’s notice for
termination of the “Non-exclusive License Agreement for Internal Research Only”
 
           
Non-Exclusive License Agreement for Internal Research Use Only between IP
Merchandisers GmbH & Co. KG and I Alnylam Europe AG L
  P Merchandisers TET-System 060206 icence contract.pdf   February 6, 2006  
Grant of non-exclusive license for use of the TET-System and TET-Product(s) for
the purpose of conducting in-house research for Alnylam’s own, internal
purposes.
 
           
Letter from Alnylam Europe AG to IP Merchandisers GmbH & Co. KG RE: License
agreement between IP Merchandise GmbH & Co. KG, TET Systems Holdings GmbH & Co.
KG, and Alnylam Europe AG, effective February 6, 2006
  IP Merchandisers TET-System 070219 License Termination.pdf   February 19, 2007
  Letter from Alnylam terminating License Agreement dated February 6, 2006.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



Corporate documents

              Title of Agreement   Name of File   Date of Agreement   Summary
Versicherungsschein
der Victoria
Haftpflichtversicherung
  1 Victoria plant third party insurance 060511.pdf   May 11, 2006   Insurance
policy re: third party liability of pharmaceutical opreations
 
           
Versicherungsscgein
der DARAG:
Betriebs-Vielschutz-
Versicherung
  2 Darag combined property insurance 061221.pdf   March 8, 2007   Insurance
policy
re: multi damages
property insurance
 
           
Nachtrag Zürich
Versicherungs AG:
gebündelte
Sachversicherung
  2 Z rich combined property insurance 040308.pdf   March 18, 2004   Amendment
to insurance policy re: multi damages property insurance
 
           
Versicherungsschein
DARAG:
Mittelständische
Betriebsunterbrechun
gs-Versicherung
  3 Darag operations interruption insurance 061221.pdf   March 8, 2007  
Insurance policy
re: operations
interruption
insurance
 
           
Nachtrag Zürich
Versicherungs AG:
Feuer
Betriebsunterbrechun
gs-Versicherung
  3 Z rich operations interruption insurance 040308.pdf   March 18, 2004  
Amendment to insurance policy re: operations interruption insurance
 
           
Versicherungsschein
Alte Leipziger
Versicherung AG:
Elektronikversicherung
  4 Alte Leipziger electronic insurance 000908.pdf   October 6, 2000   Insurance
policy
re: electronic
equipment insurance
 
           
Versicherungsschein
Gothaer Allgemeine
Versicherung AG:
Elektronikversicherung
  4 Gothaer electronic insurance 030912.pdf   October 9, 2003   Insurance policy
re: electronic
equipment insurance
 
           
Nachtrag
Versicherungsschein
Gothaer Allgemeine
Versicherung AG:
Unfallversicherung
  5 Gothaer accident insurance 051125.pdf   December 10, 2005   Amendment to
insurance policy re: accident insurance covering AB, RK and HPV.
 
           
Versicherungsschein
Generali
Versicherung AG:
  6 Generali third party car insurance 060523.pdf   July 7, 2006   Insurance
policy: third party car insurance, HPV
Kraftfahrtversicherung
           
 
           
Versicherungsschein
Generali
Versicherung AG:
  6 Generali third party car insurance 061121.pdf   December 28, 2006  
Insurance policy: third party car insurance, RK
Kraftfahrtversicherung
           
 
           
Versicherungsschein
Versicherungskammer
Bayern:
  6 Versicherungskammer Bayern third party car insurance 061108.pdf  
January 18, 2007   Insurance policy: third party car insurance, AB
Kraftfahrtversicherung
           

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Stromliefervertrag E.ON Power value
  9 E_ON Bayern energize pact 021121.pdf   November 25, 2002   Agreement on
supply of electricity and correspondence relating thereto
 
           
Inanspruchnahme
Diensterfindungen
  Bramlage Birgit.pdf   July 28, 2006 ; February 23, 2006; July 28, 2006  
Letters to employee notifying employee of claim, by company, to rights in
inventions made by employee
 
           
Inanspruchnahme
Diensterfindung
  Constien Rainer.pdf   July 28, 2006   Letter to employee notifying employee of
claim, by company, to rights in invention made by employee
 
           
Vereinbarungen über Diensterfindung; Inanspruchnahme Diensterfindungen
  Geick Anke.pdf   Agreements : July 1, 2003; Letters: November 13, 2006;
February 22, 2006; November 13, 2006; November 13, 2006; November 13, 2006  
Agreements on transfer of right in service inventions; letters to employee
notifying employee of claim, by company, to rights in inventions made by
employee

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Vereinbarungen über Diensterfindung; Inanspruchnahme Diensterfindungen
  Hadwiger Philipp.pdf   Letters: February 22, 2006; February 23, 2006,;
November 13, 2006; Agreement April 5, 2005; Letter: January 19, 2005;
Agreement:April 6, 2005; Letter September 23, 2004; Agreements: April 6, 2005;
April 5, 2005; Letter March 24, 2005; Agreements: July 9, 2003; July 1, 2003;
July 1, 2003; July 1, 2003; July 1, 2003; July 1, 2003; July 1, 2003; July 1,
2003; July 1, 2003   Agreements on transfer of right in service inventions;
letters to employee notifying employee of claim, by company, to rights in
inventions made by employee
 
           
Inanspruchnahme Diensterfindung; Vereinbarung über Diensterfindungen
  John Matthias.pdf   Letters: July 11, 2005; Agreement: July 10, 2003;
November 13, 2003; July 1, 2003; July 1, 2003; July 1, 2003; July 1, 2003  
Letter to employee notifying employee of claim, by company, to rights in
inventions made by employee; Agreements on transfer of right in service
inventions
 
           
Vereinbarung über
Diensterfindung
  Limmer Sylvia.pdf   Agreements: July 3, 2003; July 3, 2003; July 3, 2003; July
3, 2003; July 3, 2003; July 3, 2003   Agreements on transfer of right in service
inventions

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Vereinbarung über
Diensterfindung
  Lorenz Christina.pdf   June 30, 2003   Agreement on transfer of right in
service invention
 
           
Inanspruchnahmen Diensterfindung; Vereinbarungen über Diensterfindung
  Röhl Ingo.pdf   Letters: February 22, 2006; February 23, 2006; Agreements:
April 6, 2005; April 6, 2005; Letter: September 23, 2004   Letters to employee
notifying employee of claim, by company, to rights in inventions made by
employee; Agreements on transfer of right in service inventions
 
           
Vereinbarung über
Diensterfindung
  Seiffert Stephan.pdf   Agreement: April 6, 2005   Agreement on transfer of
right in service invention
 
           
Inanspruchnahmen Diensterfindung; Vereinbarung über Diensterfindung
  Soutschek Jürgen.pdf   Letters: November 13, 2006; November 13, 2006;
Agreement: April 5, 2004; Letters: January 1, 2005; November 13, 2006; April 18,
2005; July 11, 2005   Letters to employee notifying employee of claim, by
company, to rights in inventions made by employee; Agreement on transfer of
right in service inventions

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



          Title of Agreement   Name of File   Date of Agreement   Summary
Inanspruchnahmen
Diensterfindung
  Tan Pamela.pdf   Letters: November 13, 2006; July 28, 2006; July 28, 2006;
July 28, 2006; July 28, 2006; February 22, 2006; February 23, 2006; November 13,
2006; November 13, 2006; November 13, 2006; July 28, 2006; February 23, 2006

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Inanspruchnahmen Diensterfindung; Vereinbarungen über Diensterfindung
  Vornlocher Hans-Peter.pdf   Letters: July 28, 2006; February 23, 2006;
February 22, 2006; February 23, 2006; Agreement:   Letters to employee notifying
employee of claim, by company, to rights in inventions made by employee;
Agreement on transfer of right in service inventions
 
      April 5, 2005; Letter: July 28, 2006; Agreement:    
 
      April 5, 2005; Letter: January 19, 2005; Agreement:    
 
      April 6, 2005; Letter: September 23, 2004; Agreement: April 6, 2005;
Letter: April 18, 2005; Agreement: April 5, 2005; Letter:April1, 2005;
Agreement:    
 
      April 5, 2005; Letter: March 23, 2005; Agreements: July 9, 2003; July 1,
2003; July 1, 2003; July 1, 2003; July 1, 2003; July 1, 2003; July 1, 2003;
Letter: December 16, 2004; Agreement: April 5, 2005.    
 
           
Vereinbarung über
Diensterfindung
  Woppmann Claudia.pdf   July 10, 2003   Agreement on transfer of right in
service inventions

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitsvertrag
zwischen Ribopharma
AG und Andrea Bauer
  Bauer.pdf   February 26, 2001   Employment agreement between Ribopharma AG and
Ms. Andrea Bauer (part-time secretary)
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Ursula
Bauerfeind und
(ergänzende)
Vereinbarung
zwischen Alnylam
Europe AG und
Ursula Bauerfeind
  Bauernfeind.pdf   July 22, 2003, amended on February 2, 2006   Employment
agreement between Ribopharma AG and Ms. Ursula Bauernfeind (medical-technical
lab assistant) and amendment agreementbetween Alnylam Europa AG and Ms. Ursula
Bauernfeind
 
           
Vereinbarung
zwischen Ribopharma
AG und Andreas
Bossko über die
Benutzung eines
Dienstwagens
  Bossko Car.pdf   April 19, 2002   Agreement between Ribopharma AG and
Mr. Andreas Bossko regulating the use of a company car
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Birgit
Bramlage
  Bramlage.pdf   June 2/5, 2007   Employment agreement between Ribopharma AG and
Ms. Birgit Bramlage (scientific assistant)
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Rainer Constien und
Zusatzvereinbarung zwischen zum Arbeitsvertrag zwischen Alnylam Europe AG und
Dr. Rainer Constien
  Constien.pdf   July 21/24, 2003 amended on September 29, 2005   Employment
agreement between Ribopharma and Dr. Rainer Constien (scientific assistant) and
amendment agreement between Alnylam Europe AG and Dr. Rainer Constien

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitsvertrag
zwischen Ribopharma
AG und Petra
Deuerling
  Deuerling.pdf   May 9, 2001   Employment agreement between Ribopharma AG and
Ms. Petra Deuerling (technical assistant)
 
           
Arbeitsvertrag
zwischen Alnylam
Europe AG und
Andrea Forst
  Forst.pdf   December 19, 2006   Employment Agreement between Alnylam Europe AG
and Ms. Andrea Forst (scientist)
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Anke Geick
  Geick.pdf   February 12/14 2007   Employment agreement between Ribopharma AG
and Dr. Anke Geick (scientific assistant)
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Phillip Hadwiger und (ergänzende)
Vereinbarung zwischen Alnylam Europe AG und Dr. Pfillip Hadwiger
  Hadwiger.pdf   October 9/16, 2007 amended on May 4, 2007   Employment
agreement between Ribopharma AG and Dr. Phillip Hadwiger (scientific assistant)
and amendment agreement between Alnylam Europe AG and Dr. Phillip Hadwiger
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Frank Hertel
  Hertel.pdf   May 21, 2003   Employment agreement between Ribopharma AG and
Mr. Frank Hertel (technical assistant)
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Sonja
Hoffmann
  Hoffmann.pdf   July 3/4, 2001   Employment agreement between Ribopharma AG and
Ms Sonja Hoffmann (part-time secretary)

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitsvertrag
zwischen Alnylam
Europe AG und
Markus Hoßbach
  Hoábach.pdf   May 7/9, 2007   Employment agreement between Alnylam Europe AG
and Mr. Markus Hoßbach (scientist)
 
           
Arbeitsvertrag zwischen Alnylam Europe AG und Dr. Kerstin Jahn-Hofmann und
(ergänzende) Vereinbarung
  Jahn-Hofmann.pdf   November 14/15, 2005 amended on October 9, 2006  
Employment agreement between Alnylam Europe AG and Dr. Kerstin Jahn-Hofmann
(senior scientist) and amendment
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Matthias John
  John.pdf   January 12, 2001   Employment agreement between Ribopharma AG and
Dr. Matthias John (molecular biologist/virologist )
 
           
Arbeitsvertrag
zwischen Alnylam
Europe AG und
Brigitte Kellner
und (ergänzende)
Vereinbarung
  Kellner.pdf   October 24, 2005 amended on September 21, 2006   Employment
agreement between Alnylam Europe AG and Ms. Brigitte Kellner (technical
assistant) and amendment
 
           
Arbeitsvertrag
zwischen Alnylam
Europe AG und
Sabrina Krause und
(ergänzende)
Vereinbarung
  Krause.pdf   October 28, 2004 amended on December 15/18 2006   Employment
agreement between Alnylam Europe AG and Ms. Sabrina Krause (technical assistant)
and amendment
 
           
Vereinbarung zwischen Ribopharma AG und Dr. Roland Kreutzer über die Benutzung
eines Dienstwagens
  Kreutzer Car.pdf   November 1, 2000   Agreement between Ribopharma AG and
Dr. Roland Kreutzer regulating the use of a company car

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 

\

              Title of Agreement   Name of File   Date of Agreement   Summary
(ergänzende)
Vereinbarung zum
Arbeitsvertrag
zwischen Alnylam
Europe AG und Helga
Künzel
  Knzel.pdf   March 22, 2007 (referenced employment agreement dated March 11,
2002)   Amendment to employment agreement between Alnylam Europe AG and Helga
Künzel
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Sandra
Leuschner
  Leuschner.pdf   January 18, 2001   Employment agreement between Ribopharma AG
and Ms. Sandra Leuschner (biological technical assistant)
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Nadine Linke
  Linke.pdf   May 13, 2003   Employment agreement between Ribopharma AG and
Ms. Nadine Linke (medical technical lab assistant)
 
           
Arbeitsvertrag
zwischen Alnylam
Europe AG und Nina
Mester und
(ergänzende)
Vereinbarungen
  Mester.pdf   January 30/February 1, 2006 Amended on August 2, 2006 and on
December 15, 2006   Employment agreement between Alnylam Europe AG and Nicole
Mester (computer scientist for biology related projects) and amendments
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Astrid
Müller
  M ller Astrid.pdf   October 6/13, 2000   Employment agreement between
Ribopharma AG and Ms. Astrid Mueller (medical technical lab assistant)
 
           
Arbeitsvertrag zwischen Alnylam AG und Denise Müller (geb. Danz) und
(ergänzende) Vereinbarung
  M ller Denise.pdf   December 22/27, 2005 amended on January 24, 2007  
Employment agreement between Alnylam AG and Ms. Denise Mueller (neé Danz)
(technical assistant) and amendment

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitnehmerüberlass ungsvertrag zwischen Ribopharma AG und Kontakt e.V., Abt.
Gemeinnützige Mitarbeiterüberlassu ng, Bayreuth betreffend Günther Ott
  Ott.pdf   October 11, 2002   Employee lease agreement between Ribopharma AG
and Kontakt e.V. regarding Mr. Günther Ott ( technical assistant)
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Ingo Röhl und Zusatzvereinbarung
zwischen Alnylam Europe AG und Dr. Ingo Röhl
  R”hl.pdf   August 7/11, 2003
amended on August
9, 2006   Employment agreement between Ribopharma Ag and Dr. Ingo Roehl
(scientific assistant) and amnement agreement
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Markus Schuster
  Schuster.pdf   January 25/26, 2007   Employment agreement between Alnylam AG
and Mr. Markus Schuster ( technical assistant)
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Harald
Schuebel
  Schbel.pdf   August 15, 2000   Employment agreement between Ribopharma AG and
Mr. Harald Schuebel (medical technical assistant)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Stephan
Seiffert
  Seiffert.pdf   March 21, 2003   Employment agreement between Alnylam AG and
Mr. Stephan Seiffert (scientific assistant) Comment: unless the agreement has
been amended the employment expired in April 2006

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitsvertrag
zwischen Ribopharma
AG und Bettina
Stein
  Stein.pdf   April 9/14, 2003   Employment agreement between Ribopharma AG and
Ms. Bettina Stein (part-time secretary)
 
           
Arbeitsvertrag zwischen Alnylam AG und Dr. Caroline Szesny
  Szesny.pdf   May 29/30, 2006   Employment agreement between Alnylam AG and Dr.
Caroline Szesny (molecular biologist)
 
           
Arbeitsvertrag zwischen Alnylam AG und Dr. Pamela Tan und (ergänzende)
Vereinbarungen
  Tan.pdf   April 16, 2005 amended on May 11, 2005 and June 13, 2007  
Employment agreement between Alnylam AG and Dr. Pamela Tan (senior scientist)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Christine Thein
(mit Nachtrag)
  Thein.pdf   October 21/24, 2005 Amended on September 21, 2006   Employment
agreement between Alnylman AG and Christine Thein (technical assistant)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Doris Trapper
(mit Nachträgen)
  Trapper.pdf   March 29, 2004 Amended on October 25, 2004 and on February 02,
2006   Employment agreement between Alnylman AG and Doris Trapper (technical
assistant)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Linda Valis
  Valis.pdf   April 17/28, 2007   Employment agreement between Alnylam AG and
Linda Valis (scientist)
 
           
Dienstwagenvertrag zwischen Ribopharma AG und Dr. Vornlocher
  Vornlocher Car.pdf   May 26, 2003   Agreement between Ribopharma AG and Dr
Vornlocher on the use of a company car.

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007          

 



--------------------------------------------------------------------------------



 



              Title of Agreement   Name of File   Date of Agreement   Summary
Arbeitsvertrag
zwischen Alnylam AG
und André Wetzel
  Wetzel.pdf   December 13, 2005   Employment agreement between Alnylam AG and
René Wetzel (technical assistant)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Margit Wiegel
  Wiegel.pdf   September 18, 2006   Employment agreement between Alnylam AG and
Margit Wiegel (part-time cleaner)
 
           
Arbeitsvertrag zwischen Ribopharma AG und Dr. Johann Wirsing
  Wirsing.pdf   August 30, 2004   Employment agreement between Alnylam AG and
Dr. Johann Wirsing (head of IP management)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Sabine Schürz
      June 11, 2004   Employment agreement between Alnylam AG and Sabine Schürz
(now:
(jetzt: Wolf) (und
Änderung)
  Wolf.pdf   Amended on March
22, 2007   Wolf) (part-time
animal keeper)
 
           
Arbeitsvertrag
zwischen Ribopharma
AG und Claudia
Woppmann
  Woppmann.pdf   September 22/23, 2002   Employment agreement between Ribopharma
AG and Claudia Woppmann (technical assistant)
 
           
Arbeitsvertrag
zwischen Alnylam AG
und Andrea Zimmer
(mit Ergänzung)
  Zimmer.pdf   January 01, 2005 Amended on December 30, 2005   Employment
agreement between Alnylam AG and Andrea Zimmer (part-time assistant IP manager)

 



--------------------------------------------------------------------------------



 



Schedule E
[RESERVED]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A. Prot.
512/2007

 



--------------------------------------------------------------------------------



 



Schedule F
Transferring Individuals

      Name   Job Title
[**]
  [**]

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
        [**]

          wfp Waldmann Faesch & Partner   Notar Etienne Petitpierre   A.
Prot.512/2007

 